TABLE OF CONTENTS

Exhibit 10.1

 

LOGO [g787606g63j85.jpg]

Amendment and Restatement Agreement

in respect of the Facilities Agreement dated 9 July 2009

amongst

The Parties listed in Part IA of Schedule 1 hereto

(in their capacities as Original WCF Lenders)

The Parties listed in Part IB of Schedule 1 hereto

(in their capacities as Original Participating Lenders)

Nedbank Limited

(acting through its Corporate Banking Division)

(in its capacity as Arranger and Facility Agent)

Nedbank Limited

(in its capacity as Issuing Bank)

The Parties listed in II of Schedule 1 hereto

(in their capacities as Original Borrowers and Additional Borrowers)

The Parties listed in Part III of Schedule 1 hereto

(in their capacities as Original Guarantors and Additional Guarantors)

 

Norton Rose Fulbright South Africa

(incorporated as Deneys Reitz Inc)

Our ref: NED3614

 

 

Execution Version



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Contents

 

1

  Definitions and interpretation      2   

2

  Introduction      3   

3

  Conditions precedent      4   

4

  Amendment and restatement      5   

5

  Consent to Amendment      5   

6

  Governing law      5   

7

  Jurisdiction      6   

8

  Severability      6   

9

  General      6   

10

  Counterparts      6   

Schedule 1 : Identity of Parties

     7   

Annexure A - Amended and Restated Facilities Agreement

     23   

© Norton Rose Fulbright South Africa



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Amendment and Restatement Agreement

 

Parties     The Parties listed in Part IA of Schedule 1 hereto (in their
capacities as Original WCF Lenders)

The Parties listed in Part IB of Schedule 1 hereto (in their capacities as
Original Participating Lenders)

Nedbank Limited (acting through its Corporate Banking division) (in its capacity
as Arranger and Facility Agent)

Nedbank Limited (in its capacity as Issuing Bank)

The Parties Listed in Part II of Schedule 1 hereto (in their capacities as
Original Borrowers and Additional Borrowers)

The Parties listed in Part III of Schedule 1 hereto (in their capacities as
Original Guarantors and Additional Guarantors)

It is agreed

 

1 Definitions and interpretation

 

1.1 Terms used (but not otherwise defined) in this Agreement have the meaning
given to them in the Amended and Restated Facilities Agreement (as defined
below).

 

1.2 In this Agreement, unless the context dictates otherwise, the words and
expressions set forth below shall bear the following meanings and cognate
expressions shall bear corresponding meanings:

 

  (1) Agreement means this Amendment and Restatement Agreement and its Schedules
and Annexures.

 

  (2) Amended and Restated Facilities Agreement shall bear the meaning given to
it in clause 4.1.

 

  (3) Amendment Date means the date on which the conditions precedent set out in
clause 3 (Conditions Precedent) are met.

 

  (4) First Addendum means the written agreement entitled First Addendum to the
Facilities Agreement concluded between, amongst others, Nedbank Limited (acting
through its Corporate Banking division) (as Original WCF Lender, Participating
Lender, Arranger and Facility Agent), Nedbank Limited (as Issuing Bank), Pyramid
Freight SA (as Additional Borrower and Original Guarantor), UTi SA Proprietary
Limited, Co-Ordinated Materials Handling Proprietary Limited, Co-Ordinated
Investment Holdings Proprietary Limited, UTi-CMH Sub-Assembly Proprietary
Limited and Ilanga Freight Proprietary Limited (as Original Borrowers and
Original Guarantors) dated 4 April 2012.

 

  (5) Initial Facilities Agreement means the written agreement entitled
Facilities Agreement concluded between, amongst others, Nedbank Limited (acting
through its Corporate Banking division) (as Original WCF Lender, Participating
Lender, Arranger and Facility Agent), Nedbank Limited (as Issuing Bank), Pyramid
Freight SA (Original Guarantor), UTi SA Proprietary Limited, Co-Ordinated
Materials Handling Proprietary Limited, Co-Ordinated Investment Holdings
Proprietary Limited, UTi-CMH Sub-Assembly Proprietary Limited and Ilanga Freight
Proprietary Limited (as Original Borrowers and Original Guarantors) dated
9 July 2009 as amended in terms of the First Addendum.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (6) Marine Link Accession Undertaking means the Accession Undertaking
concluded by Marine Link on or about the Signature Date, pursuant to which
Marine Link acceded to the Initial Facilities Agreement as an Additional
Borrower and Additional Guarantor.

 

  (7) Pyramid Freight SA Accession Undertaking means the Accession Undertaking
concluded by Pyramid Freight SA dated 19 August 2009, pursuant to which Pyramid
Freight SA acceded to the Initial Facilities Agreement as an Additional
Borrower.

 

  (8) Signature Date means the date of the signature of this Agreement by the
Party signing last in time, provided that all Parties have signed this
Agreement.

 

  (9) The Sisonke Partnership Accession Undertaking means the Accession
Undertaking concluded by The Sisonke Partnership on or about the Signature Date,
pursuant to which The Sisonke Partnership acceded to the Initial Facilities
Agreement as an Additional Borrower and Additional Guarantor.

 

  (10) UTi Logistics Accession Undertaking means the Accession Undertaking
concluded by UTi Logistics on or about the Signature Date, pursuant to which UTi
Logistics acceded to the Initial Facilities Agreement as an Additional Borrower
and Additional Guarantor.

 

  (11) UTi Shared Services Accession Undertaking means the Accession Undertaking
concluded by UTi Shared Services on or about the Signature Date, pursuant to
which UTi Shared Services acceded to the Initial Facilities Agreement as an
Additional Borrower and Additional Guarantor.

 

2 Introduction

 

2.1 The Parties entered into the Initial Facilities Agreement, in terms of which
certain facilities were made available to the Original Borrowers.

 

2.2 Pyramid Freight SA acceded to the Initial Facilities Agreement as an
Additional Borrower in terms of the Pyramid Freight Accession Undertaking.

 

2.3 The Parties then entered into the First Addendum, in terms of which certain
changes were made to the Initial Facilities Agreement.

 

2.4 The Sisonke Partnership acceded to the Initial Facilities Agreement as an
Additional Borrower and Additional Guarantor in terms of The Sisonke Partnership
Accession Undertaking.

 

2.5 UTi Shared Services acceded to the Initial Facilities Agreement as an
Additional Borrower and Additional Guarantor in terms of the UTi Shared Services
Accession Undertaking.

 

2.6 UTi Logistics acceded to the Initial Facilities Agreement as an Additional
Borrower and Additional Guarantor in terms of the UTi Logistics Accession
Undertaking.

 

2.7 Marine Link acceded to the Initial Facilities Agreement as an Additional
Borrower and Additional Guarantor in terms of the Marine Link Accession
Undertaking.

 

2.8 The Parties have agreed to amend and restate the Initial Facilities
Agreement on the terms and conditions set out in this Agreement and the Amended
and Restated Funding Agreement.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3 Conditions precedent

 

3.1 This Agreement is subject to the following conditions precedent:

The Facility Agent being provided with (in a form and substance acceptable to
the Lenders):

 

  (1) a copy of the constitutional documents of each Borrower.

 

  (2) a copy of the resolutions of the board of directors and of the
shareholders or the partners, where applicable, of each Borrower:

 

  (a) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving to execute those Finance
Documents;

 

  (b) authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf;

 

  (c) authorising the Borrower to provide financial assistance under section 45
of the Companies Act and/or make distributions under section 46 of the Companies
Act as contemplated by the transactions set out in the Finance Documents, where
applicable;

 

  (d) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

  (3) a specimen of the signature of each person authorised by the resolution
referred to in clause 3.1(2) above.

 

  (4) a certificate signed by an Authorised Signatory of each Borrower
confirming that borrowing the Total Commitments and/or the Total Facility C
Uncommitted Amounts would not cause any borrowing or similar limit in its
constitutional documents binding on it to be exceeded.

 

  (5) A certificate by an Authorised Signatory of each Borrower certifying that
each copy document relating to it referred to in clauses 3.1(1) to 3.1(4) above
is correct, complete and in full force and effect as at a date no earlier than
the Signature Date.

 

  (6) duly executed copies of the following agreements:

 

  (a) this Agreement; and

 

  (b) the Amended and Restated Facilities Agreement.

 

  (7) the following legal opinions, each addressed to the Facility Agent:

 

  (a) a legal opinion of Norton Rose Fulbright South Africa, advisers to the
Lenders and the Facility Agent, dealing with inter alia the legality and
enforceability of the agreements listed in clause 3.1(1) substantially in the
form distributed to, and agreed by, the Facility Agent (on behalf of the
Lenders) prior to the Amendment Date;

 

  (b) a legal opinion of Webber Wentzel, legal advisers to the Borrowers and
Guarantors dealing with inter alia the capacity and authority of each of them to
enter into each of the agreements listed in clause 3.1(1) to which it is a
party, substantially in the form distributed to, and agreed by, the Lenders
prior to the Amendment Date; and

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (c) A legal opinion of legal advisers to the Obligors incorporated outside of
South Africa, in a form and in substance acceptable to the Facility Agent and
the Lenders relating to the due incorporation, authority and the capacity of
each Obligor to enter into the Finance Documents to which they are a party and
the transactions pursuant thereto.

 

  (8) “Know Your Customer” Requirements”

Such documentation and other evidence as is requested by the Lenders in order
for the Lenders to carry out and be satisfied it has complied with all necessary
“know your customer” or similar identification procedures under applicable laws
and regulations (including the Financial Intelligence Centre Act, 2001) pursuant
to the transactions contemplated in the agreements specified in clause 3.1(1).

 

  (9) The latest audited financial statements of each Borrower and each
Guarantor.

 

3.2 The Borrowers shall use all reasonable endeavours to procure by no later
than 30 September 2014 or such later date as the Parties may agree in writing,
the fulfilment of each of the conditions precedent contained in this clause 3
(Conditions precedent).

 

3.3 If the conditions precedent referred to in clause 3.1 have not been
fulfilled or waived on or before 30 September 2014 or such later date as the
Parties may agree in writing, then notwithstanding any provisions to the
contrary contained herein, all agreements, arrangements, undertakings or
understandings contained in this Agreement shall fall away and be of no further
force or effect and no Party will have any claim against any other Party under
this Agreement.

 

4 Amendment and restatement

 

4.1 Upon fulfilment of the conditions precedent listed in 3.1 and the remaining
suspensive conditions set out in the Amended and Restated Facilities Agreement,
the Parties hereby acknowledge and agree that the Initial Facilities Agreement
is hereby amended and restated in the form set out in Annexure A hereto (Amended
and Restated Facilities Agreement) with effect from the Amendment Date so that
it shall be read and construed for all purposes in accordance with the Amended
and Restated Facilities Agreement.

 

4.2 The Initial Facilities Agreement remains of force and effect and is not
novated, but is being amended and restated pursuant to this Agreement, and is
constituted by the Amended and Restated Facilities Agreement.

 

5 Consent to Amendment

 

5.1 With effect from the Amendment Date, the Parties hereby agree to the
amendments set out in clause 4 above.

 

5.2 The Parties hereby further agree that no Amendment as set out in this
Agreement shall constitute or be deemed to constitute an Event of Default,
potential Event of Default under the Initial Facilities Agreement and/or the
Amended and Restated Facilities Agreement.

 

6 Governing law

The entire provisions of this Agreement shall be governed by and construed in
accordance with the laws of South Africa.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7 Jurisdiction

The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa, Gauteng Local Division,
Johannesburg (or any successor to that division) in regard to all matters
arising from this Agreement.

 

8 Severability

Each provision in this Agreement is severable from all others, notwithstanding
the manner in which they may be linked together or grouped grammatically, and if
in terms of any judgment or order, any provision, phrase, sentence, paragraph or
clause is found to be defective or unenforceable for any reason, the remaining
provisions, phrases, sentences, paragraphs and clauses shall nevertheless
continue to be of full force. In particular, and without limiting the generality
of the aforegoing, the Parties hereto acknowledge their intention to continue to
be bound by this Agreement notwithstanding that any provision may be found to be
unenforceable or void or voidable, in which event the provision concerned shall
be severed from the other provisions, each of which shall continue to be of full
force.

 

9 General

 

9.1 This Agreement as read together with the Amended and Restated Facilities
Agreement, to the extent required, constitutes the sole record of the agreement
between the Parties in regard to the subject matter of this Agreement.

 

9.2 No Party shall be bound by any express or implied term, representation,
warranty, promise or the like, not recorded herein.

 

9.3 No addition to, variation or consensual cancellation of this Agreement and
no extension of time, waiver or relaxation or suspension of any of the
provisions or terms of this Agreement shall be of any force or effect unless in
writing and signed by or on behalf of all the Parties.

 

9.4 No latitude, extension of time or other indulgence which may be given or
allowed by any Party to any other Party in respect of the performance of any
obligation hereunder or enforcement of any right arising from this Agreement and
no single or partial exercise of any right by any Party shall under any
circumstances be construed to be an implied consent by such Party or operate as
a waiver or a novation of, or otherwise affect any of that Party’s rights in
terms of or arising from this Agreement or estop such Party from enforcing, at
any time and without notice, strict and punctual compliance with each and every
provision or term hereof.

 

9.5 The Parties undertake at all times to do all such things, to perform all
such acts and to take all such steps and to procure the doing of all such
things, the performance of all such actions and the taking of all such steps as
may be open to them and necessary for or incidental to the putting into effect
or maintenance of the terms, conditions and import of this Agreement.

 

9.6 Save as is specifically provided in this Agreement, no Party shall be
entitled to cede or delegate any of its rights or obligations under this
Agreement without the prior written consent of the other Party, which consent
may not be unreasonably withheld or delayed.

 

10 Counterparts

This Agreement may be executed in any number of counterparts and by the Parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1:

Identity of Parties

Part IA

Original WCF Lender(s)

Nedbank.

Part IB

Original Participating Lender(s)

Nedbank.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1:

Identity of Parties

Part II

Original Borrowers

 

1 CIH.

 

2 CMH.

 

3 Ilanga Freight.

 

4 Sub Assembly.

 

5 UTI SA.

Additional Borrower

 

1 Marine Link.

 

2 Pyramid Freight SA.

 

3 The Sisonke Partnership.

 

4 UTi Logistics.

 

5 UTi Shared Services.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1:

Identity of Parties

Part III

Original Guarantors

 

1 CIH.

 

2 CMH.

 

3 Ilanga Freight.

 

4 Pyramid Freight SA (provided that Pyramid Freight SA is only a Guarantor in
respect of assets that are located in South Africa, including the shares held by
Pyramid Freight SA in UTi SA, Ilanga Freight and CIH and their respective
assets).

 

5 Sub Assembly.

 

6 UTi SA.

Additional Guarantor

 

1 Marine Link.

 

2 The Sisonke Partnership.

 

3 UTi Logistics.

 

4 UTi Shared Services.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Sandton on the 5th day of September 2014.

For and on behalf of

Nedbank Limited (acting through its Corporate Banking division) (as Arranger,
Original WCF Lender and Original Participating Lender)

 

/s/ Leon L. Bierman

Name: Leon L. Bierman Capacity: Credit Executive Who warrants authority

/s/ Johan Fourie

Name: Johan Fourie Capacity: Executive Corporate Banking Who warrants authority

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Sandton on the 5th day of September 2014.

For and on behalf of

Nedbank Limited (acting through its Corporate Banking division) (as Facility
Agent)

 

/s/ Leon L. Bierman

Name: Leon L. Bierman Capacity: Credit Executive Who warrants authority

/s/ Johan Fourie

Name: Johan Fourie Capacity: Executive Corporate Banking Who warrants authority

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Sandton on the 5th day of September 2014.

For and on behalf of

Nedbank Limited (acting through its Corporate Banking division) (as Issuing
Bank)

 

/s/ Leon L. Bierman

Name: Leon L. Bierman Capacity: Credit Executive Who warrants authority

/s/ Johan Fourie

Name: Johan Fourie Capacity: Executive Corporate Banking Who warrants authority

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Greenstone on the 4th day of September 2014.

For and on behalf of

UTi SA Proprietary Limited (as Original Borrower and Original Guarantor)

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

/s/ Paul Tierney

Name: Paul Tierney Capacity: Director – Africa F.F. Who warrants authority

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Greenstone on the 4th day of September 2014.

For and on behalf of

Pyramid Freight (Proprietary) Limited (incorporated in the British Virgin
Islands) (as Additional Borrower and Original Guarantor)

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

/s/ Paul Tierney

Name: Paul Tierney Capacity: Director – Africa F.F. Who warrants authority

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Greenstone on the 4th day of September 2014.

For and on behalf of

Co-ordinated Materials Handling Proprietary Limited (as Original Borrower and
Original Guarantor)

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

/s/ Paul Tierney

Name: Paul Tierney Capacity: Director – Africa F.F. Who warrants authority

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Greenstone on the 4th day of September 2014.

For and on behalf of

Co-ordinated Investment Holdings Proprietary Limited (as Original Borrower and
Original Guarantor)

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

 

/s/ Paul Tierney

Name: Paul Tierney Capacity: Director – Africa F.F. Who warrants authority

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Greenstone on the 4th day of September 2014.

For and on behalf of

UTi-CMH Sub Assembly Proprietary Limited (as Original Borrower and Original
Guarantor)

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

 

/s/ Paul Tierney

Name: Paul Tierney Capacity: Director – Africa F.F. Who warrants authority

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Greenstone on the 4th day of September 2014.

For and on behalf of

Ilanga Freight Proprietary Limited (as Original Borrower and Original Guarantor)

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

 

/s/ Paul Tierney

Name: Paul Tierney Capacity: Director – Africa F.F. Who warrants authority

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Meadowview on the 4th day of September 2014.

For and on behalf of

The Sisonke Partnership (as Additional Borrower and Additional Guarantor)

Pyramid Freight (Proprietary) Limited (incorporated in the British Virgin
Islands) in its capacity as a partner in The Sisonke Partnership

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

Chronic Solutions Company Proprietary Limited in its capacity as a partner in
The Sisonke Partnership

 

/s/ Magda Harmse

Name: Magda Harmse Capacity: General Manager – Finance Who warrants authority

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Greenstone on the 4th day of September 2014.

For and on behalf of

UTi Shared Services Proprietary Limited (as Additional Borrower and Additional
Guarantor)

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

/s/ Paul Tierney

Name: Paul Tierney Capacity: Director – Africa F.F. Who warrants authority

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Greenstone on the 4th day of September 2014.

For and on behalf of

UTi Logistics (Proprietary) Limited (incorporated in the British Virgin Islands)
(as Additional Borrower and Additional Guarantor)

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

/s/ Paul Tierney

Name: Paul Tierney Capacity: Director – Africa F.F. Who warrants authority

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Greenstone on the 4th day of September 2014.

For and on behalf of

Marine Link Proprietary Limited (as Additional Borrower and Additional
Guarantor)

 

/s/ Vaunn Lionel Kelly

Name: Vaunn Lionel Kelly Capacity: Vice President Finance, Africa F.F. Who
warrants authority

/s/ Paul Tierney

Name: Paul Tierney Capacity: Director – Africa F.F. Who warrants authority

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annexure A - Amended and Restated Facilities Agreement

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annexure A

 

LOGO [g787606g63j85.jpg]                 

Amended and Restated Facilities Agreement

amongst

The Parties listed in Part IA of Schedule 1 hereto

(in their capacities as Original WCF Lenders)

The Parties listed in Part IB of Schedule 1 hereto

(in their capacities as Original Participating Lenders)

Nedbank Limited

(acting through its Corporate Banking Division)

(in its capacity as Arranger and Facility Agent)

Nedbank Limited

(in its capacity as Issuing Bank)

The Parties listed in Part II of Schedule 1 hereto

(in their capacities as Original Borrowers and Additional Borrowers)

The Parties listed in Part III of Schedule 1 hereto

(in their capacities as Original Guarantors and Additional Guarantors)

Norton Rose Fulbright South Africa

(incorporated as Deneys Reitz Inc)

Our ref: NED3614



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Contents

 

1

  Definitions and interpretation      1   

2

  The Facilities      25   

3

  Purpose      25   

4

  Conditions of Utilisation      26   

5

  Utilisation      26   

6

  Existing Facilities      27   

7

  Repayment      28   

8

  Prepayment and cancellation      28   

9

  Headroom Limit      30   

10

  Interest      31   

11

  Interest Periods      32   

12

  Fees      33   

13

  Tax gross up and indemnities      33   

14

  Increased Costs      36   

15

  Other indemnities      38   

16

  Mitigation by the WCF Lenders      38   

17

  Standby Letter of Credit Facility      39   

18

  Costs and expenses      42   

19

  Guarantee and indemnity      42   

20

  Representations      45   

21

  Information undertakings      49   

22

  Financial covenants      52   

23

  General undertakings      53   

24

  Events of Default      57   

25

  Changes to the Lenders      61   

26

  Changes to the Obligors      64   

27

  Role of the Facility Agent      65   

28

  Conduct of business by the Finance Parties      70   

29

  Sharing among the Finance Parties      70   

30

  Payment mechanics      71   

31

  Set-off      73   

32

  Set-off: Foreign Currency Account      73   

33

  Confidentiality      73   

34

  Notices and domicilia      75   

35

  General      77   

Schedule 1 : Identity of Parties

     81   

Schedule 2 : Advance Condition Documents

     84   

Schedule 3 : Original Facilities

     91   

Schedule 4 : Form of Accession Undertaking

     92   

Schedule 5 : Form of Compliance Certificate

     96   

Schedule 6 : Form of Transfer Certificate

     97   

Schedule 7 : Permitted Transferees

     99   

Schedule 8 : Form of Resignation Letter

     100   

Schedule 9 : Form of Indebtedness Compliance Certificate

     101   

© Norton Rose Fulbright South Africa



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 10 : Existing Facilities

     103   

Schedule 11 : Form of Standby Letter of Credit

     104   

Annexure A – Existing Letter of Credit Agreement

     119   

Annexure B – Existing ABF Facility Master Agreements

     120   

Annexure C – The Sisonke Partnership Facility Letter

     121   

Annexure D – UTi Shared Services Facility Letter

     122   

 

 

© Norton Rose Fulbright South Africa



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Amended and Restated Facilities Agreement

 

Parties   The Parties listed in Part IA of Schedule 1 hereto (in their
capacities as Original WCF Lenders)   The Parties listed in Part IB of
Schedule 1 hereto (in their capacities as Original participating Lenders)  
Nedbank Limited (acting through its Corporate Banking division) (in its capacity
as Arranger and Facility Agent)   Nedbank Limited (in its capacity as Issuing
Bank)   The Parties Listed in Part II of Schedule 1 hereto (in their capacities
as Original Borrowers and Additional Borrowers)   The Parties listed in Part III
of Schedule 1 hereto (in their capacities as Original Guarantors and Additional
Guarantors)

It is agreed

 

1 Definitions and interpretation

 

1.1 In this Agreement, unless the context dictates otherwise, the words and
expression set forth shall bear the following meanings and cognate expressions
shall bear corresponding meanings:

 

  (1) Accession Undertaking means a document substantially in the form set out
in Schedule 4 (Form of Accession Undertaking).

 

  (2) Additional Borrower means a person which becomes an Additional Borrower in
accordance with clause 26 (Changes to the Obligors).

 

  (3) Additional Guarantor means a company which becomes an Additional Guarantor
in accordance with clause 26 (Changes to the Obligors).

 

  (4) Advance Condition Documents means all of the documents and other evidence
listed in Part I of Schedule 2 (Advance Condition Documents).

 

  (5) Advance Date means 8 July 2009.

 

  (6) Agreement means this Amended and Restated Facilities Agreement and its
Schedules.

 

  (7) Amendment Date shall bear the meaning contained in the Amendment and
Restatement Agreement to which this Agreement is an annexure.

 

  (8) Annual Total Debt Service Cover Ratio means Free Cash Flow divided by
Total Debt Service.

 

  (9) Applicable ABF Schedule means, in respect of a Facility B Loan, the
schedule relating to such Facility B Loan and designated with the loan number
(as specified in such Applicable ABF Schedule) for such Facility B Loan, signed
by the Borrower and the WCF Lenders in accordance with the terms and conditions
of the Asset Based Finance Facility Master Agreement.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (10) Arranger means Nedbank, in its capacity as Arranger of the Facilities.

 

  (11) Asset Based Finance Facility Master Agreement means the written agreement
entitled Asset Based Finance Facility Master Agreement concluded or to be
concluded between the WCF Lenders, the Facility Agent, the Borrowers and the
Guarantors on or about the Signature Date pursuant to which Facility B will be
made available.

 

  (12) Authorisation means an authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration.

 

  (13) Authorised Signatory means a person or persons duly authorised to bind an
Obligor in terms of the Finance Documents to which they are a party and in
respect of whom an Obligor shall have delivered to the Facility Agent certified
specimens of such person’s or persons’ signature(s) together with evidence
reasonably satisfactory to the Facility Agent that such person is duly
authorised to bind that Obligor and in respect of whom the Facility Agent has
not received notification in writing from that Obligor that such person or
persons are no longer so authorised to bind that Obligor.

 

  (14) Availability Period means:

 

  (a) in relation to Facility A, the period commencing on (and including) the
Advance Date and ending on (and including) the Termination Date of Facility A;

 

  (b) in relation to Facility B, the period commencing on (and including) the
Advance Date and ending on (and including) the date falling one month prior to
the Termination Date of Facility B;

 

  (c) in relation to Facility C, for any year prior to the Facility C Final
Date:

 

  (i) the period commencing on (and including) 1 March of that year and ending
on (and including) 30 April of the same year; and

 

  (ii) the period commencing on (and including) 1 December of that year and
ending on (and including) 31 January of the following year.

 

  (15) Available Commitment means, in relation to a Facility, a WCF Lender’s
Commitment under that Facility minus:

 

  (a) the amount of its participation in any outstanding Loans under that
Facility; and

 

  (b) in relation to any proposed Utilisation, the amount of its participation
in any Loans that are due to be made under that Facility on or before the
proposed Utilisation Date,

other than, in relation to any proposed Utilisation under a Facility, that WCF
Lender’s participation in any Loans that are due to be repaid or prepaid on or
before the proposed Utilisation Date.

 

  (16) Available Facility means, in relation to a Facility, the aggregate for
the time being of each WCF Lender’s Available Commitment in respect of that
Facility.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (17) Basel III means:

 

  (a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

 

  (b) the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

  (c) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

 

  (18) Borrower means an Original Borrower or an Additional Borrower unless it
has ceased to be a Borrower in accordance with clause 26 (Changes to the
Obligors) and Borrowers means, the context requires, all of them.

 

  (19) Borrower Group means the Obligors, their affiliates and their
subsidiaries for the time being (excluding Portion 118 Rietfontein Proprietary
Limited, Chiltrac Proprietary Limited South Africa, Sun Exco Investments
Proprietary Limited South Africa and their subsidiaries).

 

  (20) Breakage Costs means the amount (if any) by which:

 

  (a) the interest which a WCF Lender should have received for the period from
the date of receipt of all or any part of its participation in a Loan or Unpaid
Sum to the last day of the current Interest Period in respect of that Loan or
Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the
last day of that Interest Period;

exceeds:

 

  (b) the amount which that WCF Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Johannesburg Interbank Market for a period starting
on the Business Day following receipt or recovery by the WCF Lender and ending
on the last day of the current Interest Period.

 

  (21) Business Day means a day (other than a Saturday, Sunday or an official
public holiday in South Africa within the meaning of the Public Holiday Act,
1994) on which banks generally are open for business in Johannesburg.

 

  (22) Cash Management Systems means intra-day cash pooling or cash
concentration arrangements maintained with one or more financial institutions
which provide for the notional aggregation of positive cash balances in bank
accounts of the Borrower Group maintained with such financial institutions
and/or the notional set-off of such aggregate cash balances against bank account
deficits for the purposes of maximising the aggregate interest earned by the
Borrower Group and minimising the aggregate interest paid by the Borrower Group
and which provide for an end of day net cash positive position or zero position.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (23) Cession in Security means the written agreement entitled Cession in
Security concluded between Pyramid Freight SA and the Finance Parties pursuant
to which Pyramid Freight SA cedes its rights in respect of the loan agreements
listed in Schedule 1 thereto in favour of the Finance Parties as security for
the obligations of Pyramid Freight SA under the Finance Documents.

 

  (24) Change of Control means, after the Signature Date, any person or group of
persons who exercise Control as at Signature Date, ceasing to have direct or
indirect Control.

 

  (25) CIH means Co-ordinated Investment Holdings Proprietary Limited
(registration number 1998/003167/07), a private company duly incorporated
according to the laws of South Africa.

 

  (26) CMH means Co-ordinated Material Handling Proprietary Limited
(registration number 1996/002517/07), a private company duly incorporated
according to the laws of South Africa.

 

  (27) Commitment means a Facility A Commitment, a Facility B Commitment or a
Facility C Amount.

 

  (28) Compliance Certificate means a certificate substantially in the form set
out in Schedule 5 (Form of Compliance Certificate).

 

  (29) Control means in relation to any company the shares of which are not
listed on a stock exchange, and where another company or legal entity or person
(acting alone or together with others pursuant to an agreement or
understanding):

 

  (a) holds or controls more than 50% of the voting rights (taking into account
when such voting rights can be exercised) in that company; or

 

  (b) has the right to appoint or remove the majority of that company’s board of
directors; or

 

  (c) has the power to ensure the majority of that company’s board of directors
will act in accordance with its wishes.

 

  (30) CP Satisfaction Date means the date of the written notice given or to be
given by the Facility Agent pursuant to clause 4.1 (Initial conditions
precedent).

 

  (31) CSC means Chronic Solutions Company Proprietary Limited (registration
number 2000/016342/07), a private company duly incorporated according to the
laws of the South Africa.

 

  (32) Debtors means, in relation to debtors of the Borrower Group incorporated
or domiciled in South Africa, all trade receivables and trade bills (but
excluding credit balances, if any) less provisions for bad and doubtful debts,
debtors outstanding for longer than 90 days and inter-company debtors.

 

  (33) Debtors Cover Ratio means, at any time, the ratio of Debtors to the
proposed utilisation of a Facility C Loan at that time.

 

  (34) Default means an Event of Default or any event or circumstance specified
in clause 24 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

  (35) Default Interest Rate means, in relation to any Interest Period relating
to any Unpaid Sum, the aggregate of the Interest Rate and the Default Margin.

 

  (36) Default Margin means 300 basis points nacm.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (37) Derivative Instrument means a Facility A Loan made by way of a derivative
instrument.

 

  (38) Direct Facility Instrument means any Overdraft, Foreign Currency Account
or any other instrument agreed to by the WCF Lenders which may comprise a
facility provided under Facility A and Direct Facility Instruments means, as the
context requires, all of them.

 

  (39) Direct Facilities Instrument Sub-limit means the aggregate of the Direct
Facility Instruments, being ZAR380 000 000.

 

  (40) Discharge Date means the date on which:

 

  (a) all the Liabilities (other than contingent liabilities in respect of
continuing indemnities under the Finance Documents under which no claim has been
made and which remain undischarged) have been fully paid and discharged to the
reasonable satisfaction of the Facility Agent whether or not as a result of
enforcement; and

 

  (b) the WCF Lenders have no commitment, obligation or liability (whether
actual or contingent) to lend money or provide other financial accommodation to
any Obligor, under any Finance Document.

 

  (41) Disposal means a sale, lease, transfer or other disposal by a person of
any asset, undertaking or business (whether voluntary or involuntary and whether
as a single transaction or a series of transactions).

 

  (42) EBITDA means, in respect of any Measurement Period, consolidated
operating income before interest paid, after interest received, Tax,
depreciation and amortization of any intangible assets.

 

  (43) Encumbrance means:

 

  (a) any mortgage, pledge, lien, assignment or cession conferring security,
hypothecation, security interest, preferential right or trust arrangement or
other encumbrance securing any obligation of any person; or

 

  (b) any arrangement under which money or claims to, or for the benefit of, a
bank or other account may be applied, set off or made subject to a combination
of accounts so as to effect discharge of any sum owed or payable to any person;
or

 

  (c) any other type of preferential agreement or arrangement (including any
title transfer and retention arrangement), the effect of which is the creation
of a security interest.

 

  (44) Environment means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

 

  (a) air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

 

  (b) water (including, without limitation, territorial, coastal and inland
waters, water under or within land and water in drains and sewers); and

 

  (c) land (including, without limitation, land under water).

 

  (45) Environmental Claim means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (46) Environmental Law means any applicable law or regulation which relates
to:

 

  (a) the pollution or protection of the Environment;

 

  (b) harm to or the protection of human health;

 

  (c) the conditions of the workplace; or

 

  (d) the generation, handling, storage, use, release, emission or spillage of
any substance which, alone or in combination with any other, is capable of
causing harm to the Environment, including, without limitation, any waste.

 

  (47) Environmental Permits means any permit and other Authorisation and the
filing of any notification, report or assessment required under any
Environmental Law for the operation of the business of the Borrower/any Obligor
and any member of the Group conducted on or from the properties owned or used by
the Borrower/any Obligor and any member of the Group.

 

  (48) EURIBOR means, in relation to any Foreign Currency Account in euro, the
applicable Screen Rate as of the Specified Time on the Quotation Day for the
currency of that Foreign Currency Account and a period comparable to the
Interest Period of that Foreign Currency Account.

 

  (49) Event of Default means any event or circumstance specified as such in
clause 24 (Events of Default).

 

  (50) Existing ABF Facility Master Agreements means:

 

  (a) the Existing Sun Couriers Master Agreement; and

 

  (b) the Existing UTi Mounties Master Agreement.

 

  (51) Existing Facilities means the facilities and instruments set out in
Schedule 10 (Existing Facilities), issued by:

 

  (a) the Issuing Bank for the account of or on behalf of the Borrower(s)
(excluding The Sisonke Partnership and UTi Shared Services) pursuant to the
Existing Letter of Credit Agreement and the Existing ABF Facility Master
Agreements that are outstanding on the CP Satisfaction Date;

 

  (b) Nedbank for the account of or on behalf The Sisonke Partnership pursuant
to The Sisonke Partnership Facility Letter that are outstanding on the CP
Satisfaction Date; and

 

  (c) Nedbank for the account of or on behalf UTi Shared Services pursuant to
the UTi Shared Services Facility Letter that are outstanding on the CP
Satisfaction Date.

 

  (52) Existing Letters of Credit Agreement means the written amended and
restated agreement dated 24 June 2011 in relation to the US$250,000,000 Credit
Facility for UTi Worldwide with Nedbank as South African Facility Agent (as
defined therein).

 

  (53) Existing Sun Couriers Master Agreement means the written agreement dated
5 July 2007 concluded between Nedbank and UTi SA trading as Sun Couriers.

 

  (54) Existing UTi Mounties Master Agreement means the written agreement dated
13 July 2007 concluded between Nedbank and UTi SA trading as UTi Mounties.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (55) Facility means Facility A, Facility B or Facility C and Facilities means
all of them.

 

  (56) Facility A means the revolving loan facility made available under this
Agreement as described in clause 2 (The Facilities) which may be availed of by
way of Direct Facility Instruments and/or Indirect Facility Instruments.

 

  (57) Facility A Commitment means:

 

  (a) in relation to an Original WCF Lender, the amount set opposite its name
under the heading Facility A Commitment in Part I of Schedule 3 (Original
Facilities) (as varied by any transfer, assignment, novations or other
amendments made in accordance with the terms of the Finance Documents); and

 

  (b) in relation to any person becoming a WCF Lender after the Signature Date,
the amount of any Facility A Commitment transferred to it under this Agreement
(as varied by any transfer, assignment, novations or other amendments made in
accordance with the terms of the Finance Documents),

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

  (58) Facility A Loan means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

 

  (59) Facility A Final Repayment Date means 9 July 2016.

 

  (60) Facility Agent means Nedbank, in its capacity as facility agent on behalf
of the WCF Lenders.

 

  (61) Facility B means the revolving asset based finance facility made
available under the Asset Based Finance Facility Agreements and this Agreement
as described in clause 2 (The Facilities).

 

  (62) Facility B Commitment means:

 

  (a) in relation to an Original WCF Lender, the amount set opposite its name
under the heading Facility B Commitment in Part I of Schedule 3 (Original
Facilities) (as varied by any transfer, assignment, novations or other
amendments made in accordance with the terms of the Finance Documents); and

 

  (b) in relation to any person becoming a WCF Lender after the Signature Date,
the amount of any Facility B Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

  (63) Facility B Loan means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.

 

  (64) Facility B Final Repayment Date means 9 July 2016.

 

  (65) Facility C means the uncommitted seasonal customs facility made available
under this Agreement as described in clause 2 (The Facilities).

 

  (66) Facility C Final Date means 9 July 2016.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (67) Facility C Loan means a loan made or to be made under Facility C or the
principal amount outstanding for the time being of that loan.

 

  (68) Facility C Amount means, once the necessary credit approval has been
granted in relation to a Facility C Loan in accordance with this Agreement:

 

  (a) in relation to an Original WCF Lender, the amount approved by the internal
credit committee of that WCF Lender, up to a maximum of the amount set opposite
its name under the heading Facility C Uncommitted Amount in Part II of
Schedule 3 (Original Facilities) (as varied by any transfer, assignment,
novations or other amendments made in accordance with the terms of the Finance
Documents); and

 

  (b) in relation to any person becoming a WCF Lender after the Signature Date,
the amount of any Facility C Amount transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

  (69) Facility Outstandings means at any time and in respect of any WCF Lender,
the aggregate amount at that time of all amounts of capital, accrued and unpaid
interest, Breakage Costs and any other amounts due and payable to that WCF
Lender at that time under the Finance Documents.

 

  (70) Fee Letter means any letter or letters dated on or about the Signature
Date between the WCF Lenders or the Issuing Bank and a Borrower (or the Facility
Agent and a Borrower) setting out any of the fees referred to in clause 12
(Fees).

 

  (71) Financial Close Date means the date which is the earlier of:

 

  (a) the CP Satisfaction Date; or

 

  (b) the date on which a Loan is made under this Agreement.

 

  (72) Finance Documents means collectively:

 

  (a) this Agreement;

 

  (b) the Asset Based Finance Facility Master Agreement;

 

  (c) the Subordination Agreement;

 

  (d) the Cession in Security;

 

  (e) any Applicable ABF Schedule;

 

  (f) any Fee Letter;

 

  (g) any Accession Undertaking;

 

  (h) any Transfer Certificate;

 

  (i) any Resignation Letter;

 

  (j) any document issued or agreement entered into pursuant to an Indirect
Facility Instrument;

 

  (k) any other document designated as such in writing by the Facility Agent and
a Borrower;

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (l) any document delivered pursuant to clause 9.2(3) to the extent that that
document imposes rights and obligations on the Parties; and

 

  (m) any amendment agreement to any of the Finance Documents referred to in
clauses 1.1(72)(a) to 1.1(72)(l) (both inclusive),

and Finance Document means, as the context requires, any of them.

 

  (73) Finance Parties means collectively:

 

  (a) the Facility Agent; and

 

  (b) each WCF Lender,

and Finance Party means, as the context requires, any of them.

 

  (74) Financial Covenants means the financial covenants and ratios set out in
clause 22 (Financial covenants).

 

  (75) Financial Indebtedness means (without double counting) any indebtedness
for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock, redeemable preference shares or any
similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with GAAP, be treated as a finance or
capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis) which meet the accounting principles of
derecognition of financial assets;

 

  (f) the amount of any liability in respect of any purchase price for assets or
services the payment of which is deferred for any period in excess of six months
where the deferral of such price is either:

 

  (i) used primarily as a method of raising credit; or

 

  (ii) not made in the ordinary course of business;

 

  (g) any agreement or option to re-acquire an asset if one of the primary
reasons for entering into such agreement or option is to raise finance;

 

  (h) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;

 

  (i) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (j) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;

 

  (k) (without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in clauses 1.1(75)(a) to
1.1(75)(j); and

 

  (l) indebtedness pursuant to the definition of Indebtedness in Schedule B of
the Third Note Purchase Agreement.

 

  (76) Financial Year means, at any time the Financial Year of each member of
the Borrower Group ending on 31 January in each year.

 

  (77) Foreign Currency Account means a Facility A Loan made by way of foreign
currency (CFC) account.

 

  (78) Forward Exchange Contract means a Facility A Loan made by way of a
forward exchange contract entered into on behalf of a Borrower.

 

  (79) Free Cash Flow means EBITDA plus interest income, less Tax paid,
plus/less changes in working capital less capital expenditure incurred
(including investments) plus/less movements in non-cash items plus asset
disposal proceeds and excluding draw downs under any bank facilities.

 

  (80) GAAP means Generally Accepted Accounting Practise developed by the South
African Institute of Chartered Accountants as amended from time to time and as
approved from time to time by the Accounting Practices Board (including IFRS).

 

  (81) Gross Debt means all debts and all debts of an interest bearing nature of
the Borrower Group including contingent liabilities, redeemable preference
shares, redeemable debentures, and all and any interest obligations or other
obligations which are in a substance of a substantially similar nature to
interest bearing debt which are payable in terms of any off balance sheet
financing structure.

 

  (82) Guarantor means an Original Guarantor or an Additional Guarantor.

 

  (83) Headroom Limit means the amount set out in Part III of Schedule 3
(Original Facilities), being ZAR400 000 000.

 

  (84) IFRS means international accounting standards within the meaning of the
IAS Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

  (85) Ilanga Freight means Ilanga Freight Proprietary Limited (registration
number 1989/004006/07), a private company duly incorporated according to the
laws of South Africa.

 

  (86) Indebtedness shall be widely construed so as to include any obligation
(whether incurred as principal or surety) for the payment or repayment of money,
whether present or future, actual or contingent, but without duplication.

 

  (87) Indebtedness Compliance Certificate means a certificate substantially in
the form set out in Schedule 9 (Form of Indebtedness Compliance Certificate).

 

  (88) Indirect Facility Instrument means any Letter of Guarantee, Letter of
Credit, Forward Exchange Contract and Derivative Instrument issued for a period
not exceeding 12 months from date of issue (unless agreed to by the Facility
Agent in writing) which may comprise a facility provided under Facility A and
Indirect Facility Instruments means, as the context requires, all of them.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (89) Indirect Facility Instruments Sub-limit means the aggregate of the
Indirect Facilities, being ZAR300 000 000.

 

  (90) Initial Facilities Agreement means the written agreement entitled
Facilities Agreement concluded between, amongst others, Nedbank Limited (acting
through its Corporate Banking division) (as Original WCF Lender, Participating
Lender, Arranger and Facility Agent), Nedbank Limited (as Issuing Bank), Pyramid
Freight SA (original Guarantor), UTi SA Proprietary Limited, Co-Ordinated
Material Handling Proprietary Limited, Co-Ordinated Investment Holdings
Proprietary Limited, UTi-CMH Sub-Assembly Proprietary Limited and Ilanga Freight
Proprietary Limited (as Original Borrowers and Original Guarantors) dated 9 July
2009.

 

  (91) Intellectual Property Rights means all know-how, patents, trademarks,
designs, trading names, copyright, logos, brands and other intellectual property
rights (in each case whether registered or not and including all applications
for the same).

 

  (92) Intercompany Loans means any loans or facilities made available by any
member of the Borrower Group or its affiliates to any other member of the
Borrower Group or its affiliates.

 

  (93) Interest Bearing Debt means any Indebtedness of a member of the Borrower
Group (including accrued interest), from time to time, in respect of:

 

  (a) money borrowed at banks and any other financial institutions (including,
but not limited to, the Facilities);

 

  (b) any debenture, bond, note, loan stock or other debt security with the
exception of any unsecured, subordinated (on terms and conditions approved in
advance and in writing by the Facility Agent), variable rate debentures issued
or to be issued by a member of the Borrower Group in terms of a debenture trust
deed of such member of the Borrower Group which debenture trust deed has been
approved in advance and in writing by the Facility Agent;

 

  (c) any acceptance credit;

 

  (d) receivables sold or discounted (otherwise than on a non-recourse basis)
which meet the accounting principles of derecognition of financial assets;

 

  (e) the acquisition cost of any asset to the extent payable after the time of
acquisition or possession of the person liable and to the extent payable during
the Term where the deferred payment is arranged primarily as a method of raising
finance or financing the acquisition of that asset;

 

  (f) any lease entered into primarily as a method of raising finance or
financing the acquisition of the asset leased, excluding operating leases and
rental agreements; and/or

 

  (g) any amount raised under any other transaction having the commercial effect
of a borrowing or raising of money,

but excluding:

 

  (h) Shareholder Loans and Intercompany Loans which are subordinated to the
claims of the Finance Parties on terms and conditions relating to such
subordination, to the satisfaction of the Facility Agent; and

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (i) obligations incurred or owed to trade creditors in the normal ordinary and
regular course of business.

 

  (94) Interest Cover Ratio means:

 

  (a) consolidated EBITDA;

 

  (b) divided by total interest paid,

for each period of 12 months prior to each Measurement Date.

 

  (95) Interest Period means, in relation to a Loan, each period determined in
accordance with clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with clause 10.3 (Default interest).

 

  (96) Interest Rate means, subject to clause 10.5 (Market and rate disruption):

 

  (a) in relation to Direct Facility Instruments:

 

  (i) in respect of Overdrafts, the percentage rate of the Prime Rate less 100
basis points all expressed on a nacm basis;

 

  (ii) in respect of Foreign Currency Accounts, the aggregate of the Relevant
Rate, the WCF Lenders’ cost of funds (to the extent not already taken into
account in the Relevant Rate) and the Margin, all expressed on a nacm basis; and

 

  (iii) in respect of any other Direct Facility Instrument, shall be a
percentage rate agreed upon in writing by the WCF Lenders and the Borrowers;

 

  (b) in relation to Indirect Facility Instruments, shall be a percentage rate
agreed upon in writing by the WCF Lenders and the Borrowers;

 

  (c) in relation to Facility B, the percentage rate of the Prime Rate less 100
basis points all expressed on a nacm basis;

 

  (d) in relation to Facility C, the rate agreed upon in writing by the WCF
Lenders and the Borrowers.

 

  (97) Issuing Bank means Nedbank Limited (registration number 1951/000009/06),
in its capacity as issuing bank under the Standby Letter of Credit Facility.

 

  (98) Lender means a WCF Lender or a Participating Lender and Lenders means, as
the context requires, all of them.

 

  (99) Letter of Credit means a Facility A Loan made by way of a letter of
credit issued by the WCF Lenders in response to the receipt by the WCF Lender of
a request from a Borrower.

 

  (100) Letter of Guarantee means a Facility A Loan made by way of a letter of
guarantee issued by the WCF Lenders in response to the receipt by the WCF Lender
of a request from a Borrower.

 

  (101) Liabilities means all present and future liabilities and obligations at
any time of a Borrower to the Finance Parties under the Finance Documents.

 

  (102) LIBOR means, in relation to any Foreign Currency Account, other than a
Foreign Currency Account in euro, the applicable Screen Rate as of the Specified
Time on the Quotation Day for the currency of that Foreign Currency Account and
a period comparable to the Interest Period of that Foreign Currency Account.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (103) Loan means a Facility A Loan, a Facility B Loan or a Facility C Loan and
Loans means, as the context requires, all of them.

 

  (104) Majority WCF Lenders means:

 

  (a) if there are no Loans then outstanding, a WCF Lender or WCF Lenders whose
Commitments aggregate more than 67% of the aggregate of the Total Commitments
and the Facility C Amount (or, if the Total Commitments and the Facility C
Amount have been reduced to zero, aggregated more than 67% of the Total
Commitments and/or the Facility C Amount, as applicable, immediately prior to
the reduction); or

 

  (b) at any other time, a WCF Lender or WCF Lenders whose participations in the
Loans then outstanding aggregate more than 67% of all the Loans then
outstanding.

 

  (105) Margin means, in relation to Facility A, in respect of Foreign Currency
Accounts, 300 basis points per annum.

 

  (106) Marine Link means Marine Link Proprietary Limited (registration number
1980/002913/07), a private company duly incorporated according to the laws of
South Africa.

 

  (107) Market Disruption Event has the meaning given thereto in clause 10.5
(Market and rate disruption).

 

  (108) Material Adverse Effect means any event, matter or circumstance (or
combination of events, matters or circumstances) which has or may have a
material adverse effect on:

 

  (a) the condition (financial or otherwise) of the business or prospects of the
Obligors or any of their affiliates or any one of them; or

 

  (b) the ability of an Obligor or any of its affiliates to perform its payment
or other material obligations under any agreement to which it is a party or
under any Finance Document to which it is a party; or

 

  (c) the legality, validity and/or enforceability of the Finance Documents or
any of them or the rights or remedies of the Finance Parties thereunder.

 

  (109) Material Subsidiary means any member of the Borrower Group which is
incorporated in South Africa and whose gross assets, turnover or EBIDTA (in each
case calculated excluding intra-group items and reference to the annual
consolidated accounts of the Borrower Group) represents ten percent or more of
the consolidated gross assets, turnover or EBITDA of the Borrower Group.

 

  (110) Measurement Date means the last day of each Financial Year of the
Borrower Group and the last day of each financial half year of the Borrower
Group throughout the Term.

 

  (111) Measurement Period means each period of 12 months trailing (preceding) a
Measurement Date.

 

  (112) nacm means nominal annual compounded monthly in arrears.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (113) Nedbank means Nedbank Limited (acting through Corporate Banking
division) (registration number 1951/000009/06), a public company and registered
bank duly incorporated according to the laws of South Africa.

 

  (114) Obligor means a Borrower or a Guarantor and Obligors means, as the
context requires, all of them.

 

  (115) Original Borrower means each of the parties listed in Part II of
Schedule 1 (Identity of Parties) hereto and Original Borrowers means, as the
context requires, all of them.

 

  (116) Original Financial Statements means the audited consolidated annual
financial statements of each of Pyramid Freight SA and UTi SA for the financial
year ended 31 January 2008 prepared in accordance with GAAP.

 

  (117) Original Guarantors means those parties listed in Part III of Schedule 1
(Identity of Parties) and Original Guarantor means, as the context requires, any
of them.

 

  (118) Original Participating Lender means each of the parties listed in Part
IB of Schedule 1 (Identity of Parties) hereto and Original Participating Lenders
means, as the context requires, all of them.

 

  (119) Original WCF Lender means each of the parties listed in Part IA of
Schedule 1 (Identity of Parties) hereto and Original WCF Lenders means, as the
context requires, all of them.

 

  (120) Overdraft means a Facility A Loan made by way of bank overdraft.

 

  (121) Participating Lenders means:

 

  (a) each Original Participating Lender; and

 

  (b) any person who has become a Party in accordance with clause 25 (Changes to
the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement and Participating Lender means, as the context requires, any of
them.

 

  (122) Parties means:

 

  (a) the Borrowers;

 

  (b) the WCF Lenders;

 

  (c) the Issuing Bank;

 

  (d) the Participating Lenders;

 

  (e) the Guarantors;

 

  (f) the Facility Agent,

and Party means, as the context requires, any of them.

 

  (123) Permitted Cash Management System means the Cash Management System of
Nedbank.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (124) Permitted Disposal means any Disposal made in the ordinary course of
business.

 

  (125) Permitted Encumbrance means:

 

  (a) any Encumbrance arising under a Permitted Cash Management System; or

 

  (b) any lien arising by operation of law and in the ordinary course of
business but not as a result of any default or omission; or

 

  (c) any Encumbrance arising in connection with any retention of title
arrangement entered into in the ordinary course of its business in respect of
property delivered but not fully paid for but not as a result of any default or
omission by a Borrower; or

 

  (d) any Encumbrance securing a Loan or Guarantee in accordance with the
provisions of the Finance Documents; or

 

  (e) any Encumbrance arising pursuant to Section 10.5 (Liens) of the Third Note
Purchase Agreement; or

 

  (f) any Encumbrance created with the prior written approval of the Facility
Agent.

 

  (126) Permitted Indebtedness means any indebtedness:

 

  (a) incurred under any Finance Document;

 

  (b) incurred from trade creditors in the ordinary course of business;

 

  (c) which was incurred prior to the Signature Date which has been disclosed:

 

  (i) in writing to the Facility Agent prior to the Signature Date; or

 

  (ii) in the Original Financial Statements,

if the capital amount or the original facility is not increased after the
Signature Date;

 

  (d) which is a Subordinated Debt;

 

  (e) incurred by any member of the Borrower Group incorporated or domiciled in
South Africa from UTi Worldwide or any of its subsidiaries not incorporated in
South Africa, provided that:

 

  (i) such indebtedness shall constitute Subordinated Debt; and

 

  (ii) the prior written approval of the Exchange Control Department of the
South African Reserve Bank shall have been obtained in respect of such
indebtedness.

 

  (f) incurred pursuant to any Permitted Treasury Transaction;

 

  (g) incurred pursuant to Subsidiary Indebtedness under Section 10.6 of the
Third Note Purchase Agreement; or

 

  (h) incurred with the prior written approval of the Facility Agent.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (127) Permitted Loans means any loan or loans:

 

  (a) made by any member of the Borrower Group which is a Borrower under this
Agreement to a member of the Borrower Group which is not a Borrower under this
Agreement, provided that the aggregate amount of such loans shall not exceed
ZAR50 000 000 during the Term; and

 

  (b) which constitute Intercompany Loans and under which each party thereto is
a Borrower under this Agreement and are Subordinated Debt.

 

  (128) Permitted Transferees means any person listed in Schedule 7 (Permitted
Transferees).

 

  (129) Permitted Treasury Transaction means any Treasury Transaction entered
into from time to time by a Borrower with any provider pursuant to any hedging
arrangements.

 

  (130) Prime Rate means the publicly quoted basic rate of interest per annum,
compounded monthly in arrears and calculated on a 365 day year (irrespective of
whether or not the year is a leap year) from time to time published by Nedbank
as being their prime overdraft rate as certified by any manager of such bank,
whose appointment and designation need not be proved.

 

  (131) Pro Rata Share means, in respect of the Standby Letter of Credit
Facility, the proportion by which a Participating Lender’s aggregate share of
the Standby Letter of Credit Facility compares to all of the Standby Letter of
Credit Facility.

 

  (132) Pyramid BVI means Pyramid Freight (Proprietary) Limited (registration
number 530960), a company duly incorporated according to the laws of the British
Virgin Islands.

 

  (133) Pyramid Freight SA means Pyramid Freight (Proprietary) Limited
(incorporated in the British Virgin Islands) (registration number
1987/003687/10), an external company duly registered according to the laws of
South Africa and which is the South African branch of Pyramid BVI.

 

  (134) Quotation Day means¸ in relation to any Interest Period for which an
Interest Rate is to be determined

 

  (a) if the currency is sterling, the first day of that Interest Period;

 

  (b) in relation to any other currency, two Business Days before the first
Business Day for that period, unless market practice differs, in which case the
Quotation Day will be determined by the Facility Agent in accordance with market
practice in the Relevant Interbank Market (and if quotations would normally be
given by leading banks in the Relevant Interbank Market on more than one day,
the Quotation Day will be the last of those days).

 

  (135) Rand and ZAR means South African Rand, the lawful currency of South
Africa.

 

  (136) Rate Disruption Event means, at any time, the percentage rate of the
Repo Rate is greater than the percentage rate of the Prime Rate.

 

  (137) Refinancing means the incurral by the Borrowers of Indebtedness for the
purposes of funding the repayment of the Facility Outstandings.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (138) Reference Banks means, in relation to LIBOR the principal London offices
of HSBC plc, Standard Chartered Bank, London Branch and JP Morgan Chase Bank
N.A., London Branch and, in relation to EURIBOR, the principal office in HSBC
plc, BNP Paribas and Dresdner Bank AG or such other banks as may be appointed by
the Facility Agent in consultation with the Borrowers.

 

  (139) Relevant Rate means LIBOR, or in relation to a Foreign Currency Account
in euro, EURIBOR.

 

  (140) Relevant Interbank Market means in relation to euro, the European
interbank market and, in relation to any other currency, the London interbank
market.

 

  (141) Repayment Date means:

 

  (a) in relation to a Facility A Loan (excluding Overdrafts), the date agreed
upon in writing by the WCF Lenders and the Borrowers;

 

  (b) in relation to Overdrafts, the Facility A Final Repayment Date;

 

  (c) in relation to a Facility B Loan, the date agreed upon in writing by the
WCF Lenders and the Borrowers under the Asset Based Finance Facility Master
Agreement;

 

  (d) in relation to a Facility C Loan, the date falling one month after that
Facility C Loan was made to the relevant Borrower.

 

  (142) Repeating Representations means each of the representations set out in
clause 20 (Representations).

 

  (143) Repo Rate means the interest rate at which commercial banks in South
Africa can borrow money from the South African Reserve Bank.

 

  (144) Resignation Letter means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

 

  (145) Sanctioned Country means a country or territory which is subject to:

 

  (a) general trade, economic or financial sanctions embargoes imposed,
administered or enforced by:

 

  (i) the United States government and administered by the Office of Foreign
Assets Control of the Department of Treasury of the United States;

 

  (ii) the United Nations Security Council;

 

  (iii) the European Union;

 

  (iv) Her Majesty’s Treasury of the United Kingdom;

 

  (v) the government of the Republic of France; or

 

  (vi) the Council of Europe (founded under the Treaty of London, 1946); or

 

  (b) general economic or financial sanctions embargoes imposed by the United
States government and administered by the United States State Department, the
United States Department of Commerce or the United States Department of the
Treasury.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (146) Sanctioned Entity means any person or country that is listed in any
Sanction List;

 

  (147) Sanctions List means any of the lists of specifically designated
nationals or designated persons or entities (or equivalent) held by:

 

  (a) the United States government and administered by the Office of Foreign
Assets Control of the Department of Treasury of the United States, the United
States State Department, the United States Department of Commerce or the United
States Department of the Treasury;

 

  (b) the United Nations Security Council;

 

  (c) the European Union;

 

  (d) Her Majesty’s Treasury of the United Kingdom;

 

  (e) the government of the Republic of France; or

 

  (f) the Council of Europe (founded under the Treaty of London, 1946),

each as amended, supplemented or substituted from time to time.

 

  (148) Sanctioned Transaction means:

 

  (a) the use of the proceeds of the Facilities for the purpose of financing (or
otherwise making funding available), directly or indirectly, the activities of
any person or entity which is a Sanctioned Entity; or

 

  (b) the contribution or otherwise making available of the proceeds of the
Facilities to any person or entity if a Borrower or any member of the Borrower
Group, as the case may be, has actual knowledge that such party intends to use
such proceeds for the purpose of financing the activities of any person or
entity which is a Sanctioned Entity.

 

  (149) Screen Rate means:

 

  (a) in relation to LIBOR, the ICE Benchmark Administration Limited (or any
other person which takes over the administration of that rate) for the relevant
currency and period; and

 

  (b) in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period,

displayed on the appropriate page of the Reuters screen (or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Reuters). If the agreed page is replaced or service ceases to
be available, the Facility Agent may specify another page or service displaying
the appropriate rate after consultation with the Borrowers and the WCF Lenders.

 

  (150) Shareholder Loans means any loans or facilities made available by any
shareholder to any member of the Borrower Group.

 

  (151) Sisonke Partnership Agreement means the written agreement entitled The
Sisonke Partnership Agreement revised as of Thursday, 26 August 2010 concluded
between CSC and Pyramid Freight SA dated 29 November 2010.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (152) Sisonke Partnership Facility Letter means the written letter entitled
Banking Facilities concluded between Nedbank and The Sisonke Partnership on
27 May 2009 pursuant to which Nedbank provided letters of guarantee for up to
ZAR25 000 000 and an asset based facility for up to ZAR70 000 000 to The Sisonke
Partnership.

 

  (153) Signature Date means the date of signature of the Party last signing the
Initial Facilities Agreement in time.

 

  (154) Standby Letter of Credit means a letter of credit described in clause 17
(Standby Letter of Credit Facility) in the form attached hereto as Schedule 11
(Form of Standby Letter of Credit).

 

  (155) Standby Letter of Credit Facility means the Standby Letter of Credit
facility described in clause 17 (Standby Letter of Credit Facility).

 

  (156) Sub Assembly means UTi-CMH Sub Assembly Proprietary Limited
(registration number 2004/024931/07), a private company duly incorporated
according to the laws of South Africa.

 

  (157) Subordinated Debt means any Financial Indebtedness or Shareholder Loans
or Intercompany Loans which have been subordinated to the claims of the Finance
Parties under the Finance Documents on terms and conditions to the satisfaction
of the Facility Agent.

 

  (158) Subordination Agreement means the written agreement entitled
Subordination Agreement concluded or to be concluded between the WCF Lenders,
the Participating Lenders, the Facility Agent, the Issuing Bank, UTi Worldwide,
the Borrowers and the Guarantors on or about the Signature Date.

 

  (159) Tax means any tax, levy, impost, duty or other charge or withholding of
a similar nature (including any penalty or interest payable in connection with
any failure to pay or any delay in paying any of the same).

 

  (160) Term means the period commencing on the Signature Date and ending on the
Discharge Date.

 

  (161) Termination Date means:

 

  (a) in relation to Facility A, the later of the Facility A Final Repayment
Date and a Repayment Date;

 

  (b) in relation to Facility B, the later of the Facility B Final Repayment
Date and a Repayment Date; and

 

  (c) in relation to Facility C, the Facility C Final Date.

 

  (162) The Sisonke Partnership means a partnership carried on by Pyramid
Freight SA and CSC under the name and style of The Sisonke Partnership pursuant
to the Sisonke Partnership Agreement.

 

  (163) Third Note Purchase Agreement means the written agreement entitled Note
Purchase Agreement dated 25 January 2013 pursuant to which UTi Worldwide issued
the US$150 000 000 4.10% Senior Unsecured Guaranteed Notes, Series A, due
February 1, 2022 and the US$50 000 000 3.50% Senior Unsecured Guaranteed Notes,
Series B, due February 1, 2020.

 

  (164) Total Commitments means the aggregate of the Total Facility A
Commitments and the Total Facility B Commitments.

 

  (165) Total Debt Coverage Ratio means Gross Debt divided by consolidated
EBITDA.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (166) Total Debt Service means all required interest or capital repayments
paid or payable for the relevant Measurement Period on all Interest Bearing
Debt.

 

  (167) Total Facility A Commitments means the aggregate of the Facility A
Commitments, being ZAR680 000 000.

 

  (168) Total Facility B Commitments means the aggregate of the Facility B
Commitments, being ZAR150 000 000.

 

  (169) Total Facility C Uncommitted Amount means an amount up to ZAR400 000 000
at the Signature Date.

 

  (170) Transfer Certificate means a certificate substantially in the form set
out in Schedule 6 (Form of Transfer Certificate) or any other form agreed
between the Facility Agent and a Borrower.

 

  (171) Transfer Date means, in relation to a transfer, the later of:

 

  (a) the proposed Transfer Date specified in the Transfer Certificate; and

 

  (b) the date on which the Facility Agent executes the Transfer Certificate.

 

  (172) Treasury Transaction means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price in terms of a Borrower’s hedging policies as disclosed to the Facility
Agent on or before the Signature Date.

 

  (173) Unpaid Sum means any sum due and payable but unpaid by a Borrower under
the Finance Documents.

 

  (174) UTi Logistics means UTi Logistics (Proprietary) Limited (registration
number 530800), a company duly incorporated according to the laws of the British
Virgin Islands, and registered as an external company according to the laws of
South Africa as UTi Logistics (Proprietary) Limited (incorporated in the British
Virgin Islands) (registration number 1987/003821/10).

 

  (175) UTi SA means UTi SA Proprietary Limited (registration number
2004/015747/07), a private company duly incorporated according to the laws of
South Africa.

 

  (176) UTi SA Buy-back Condition means the consent by UTi Empowerment Trust
South Africa to sell to Pyramid Freight SA so much of its shareholding in UTi SA
as Pyramid Freight SA may determine in the event that:

 

  (a) the South African Government introduces any amendments to prevailing black
economic empowerment charters and/or legislation; or

 

  (b) the practice in respect of black economic empowerment changes, which
change would have the effect of UTi SA no longer requiring to comply with the
applicable black economic empowerment charter or of reducing the criteria for
UTi SA’s compliance with the applicable black economic empowerment charter.

 

  (177) UTi Shared Services means UTi Shared Services Proprietary Limited
(previously named Deldevco Properties Proprietary Limited) (registration number
1987/006075/07), a private company duly incorporated according to the laws of
South Africa.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (178) UTi Shared Services Facility Letter means the written letter entitled
Banking Facilities concluded between Nedbank and UTi Shared Services on 22 July
2009 as amended by the written letter entitled First Addendum to Banking
Facilities concluded between Nedbank and UTi Shared Services on 30 April 2013
pursuant to which Nedbank provided an asset based facility for up to
ZAR4 061 585 to UTi Shared Services.

 

  (179) UTi Worldwide means UTi Worldwide Inc. (registration number 14127), a
company duly incorporated according to the laws of the British Virgin Islands.

 

  (180) Utilisation means a utilisation of a Facility.

 

  (181) Utilisation Date means the date of a Utilisation, being the date on
which the relevant Loan is to be made.

 

  (182) VAT means value added tax as provided for in the Value Added Tax Act,
1991 and any other tax of a similar nature.

 

  (183) WCF Lenders means:

 

  (a) each Original WCF Lender; and

 

  (b) any person who has become a Party in accordance with clause 25 (Changes to
the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement and WCF Lender means, as the context requires, any of them.

 

1.2 All accounting expressions which are not otherwise defined in this Agreement
shall be construed in accordance with GAAP.

 

1.3 A document in an agreed form is a document which has been initialled as such
on or before the Signature Date for the purposes of identification by or on
behalf of a Borrower and the Facility Agent or, if not so initialled, is in form
and substance reasonably satisfactory to the Facility Agent.

 

1.4 Any reference in this Agreement to:

 

  (1) an affiliate means, in relation to any person, a subsidiary of that person
or a holding company of that person or any other subsidiary of that holding
company;

 

  (2) an amendment includes a supplement, novation or re-enactment and amended
is to be construed accordingly;

 

  (3) arm’s length means terms that are fair and reasonable to the counterparty
of a transaction and no more or less favourable to the other party to the
relevant transaction as could reasonably be expected to be obtained in a
comparable arm’s length transaction with a person that is not the ultimate
holding company of such counterparty or an entity of which such counterparty or
its ultimate holding company has direct or indirect control, or owns directly or
indirectly more than 20% of the share capital or similar rights of ownership;

 

  (4) assets includes properties, revenues and rights of every description;

 

  (5) associate shall be construed in accordance with GAAP;

 

  (6) audited means, in respect of any financial statement those financial
statements as audited by the Auditors;

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (7) authorisations mean any authorisation, consent, registration, filing,
agreement, notarisation, certificate, licence, approval, resolution, permit
and/or authority or any exemption from any of the aforesaid, by, with or from
any authority (including, without limitation, any approvals required from the
South African Reserve Bank in relation to any Finance Document or any
transaction contemplated under any Finance Document);

 

  (8) authority means any government or governmental, administrative, fiscal or
judicial authority, body, court, department, commission, tribunal, registry or
any stated owned or controlled authority which principally performs governmental
functions;

 

  (9) a calendar month shall be construed as a named month, i.e. January,
February, March, April, May, June, July, August, September, October, November
and December;

 

  (10) a clause shall, subject to any contrary indication, be construed as a
reference to a clause hereof;

 

  (11) continuing, in the context of a Default, means that such Default has not
been remedied or waived;

 

  (12) control means, in relation to any company or similar organisation or
person, the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to:

 

  (a) cast, or control the casting of, more than one-half of the maximum number
of votes that might be cast at a general meeting of that person;

 

  (b) appoint or remove all, or the majority, of the directors or other
equivalent officers of that person; or

 

  (c) give directions with respect to the operating and financial policies of
that person which the directors or other equivalent officers of that person are
obliged to comply with;

 

  (13) a holding company shall be construed in accordance with the Companies
Act, 2008;

 

  (14) the words including” and in particular are used by way of illustration or
emphasis only and shall not be construed as, nor shall they take effect as,
limiting the generality of any of the preceding words;

 

  (15) indebtedness shall be construed so as to include any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;

 

  (16) law shall be construed as any law (including statutory, common or
customary law), statute, constitution, decree, judgment, treaty, regulation,
directive, by-law, order, other legislative measure, directive, requirement of
any government, supranational, local government, statutory or regulatory or
self-regulatory or similar body or authority or court and the common law, as
amended, replaced, re-enacted, restated or reinterpreted from time to time;

 

  (17) a month means a reference to a period starting on one day in a calendar
month and ending on the numerically corresponding day but one in the next
calendar month, except that:

 

  (a) if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the directly preceding
Business Day; and

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month;

 

  (18) the words other and otherwise shall not be construed eiusdem generis with
any foregoing words where a wider construction is possible;

 

  (19) a person shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;

 

  (20) a regulation means any regulation, rule, official directive of any
governmental, inter-governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

 

  (21) repay (or any derivative form of that word) includes prepay (or any
derivative form of that word);

 

  (22) security interest means any mortgage, pledge, lien, charge, assignment,
cession, hypothecation or security interest or any other agreement or
arrangement having the effect of conferring security;

 

  (23) a Schedule shall, subject to any contrary indication, be construed as a
reference to a Schedule hereof;

 

  (24) a subsidiary shall be construed in accordance with the Companies Act,
2008.

 

1.5 Unless inconsistent with the context or save where the contrary is expressly
indicated in this Agreement:

 

  (1) if any provision in a definition is a substantive provision conferring
rights or imposing obligations on any Party, notwithstanding that it appears
only in an interpretation clause, effect shall be given to it as if it were a
substantive provision of this Agreement;

 

  (2) when any number of days is prescribed in this Agreement, same shall be
reckoned inclusively of the first and exclusively of the last day unless the
last day falls on a day which is not a Business Day, in which case the last day
shall be the next succeeding Business Day;

 

  (3) in the event that the day for payment of any amount due in terms of this
Agreement should fall on a day which is not a Business Day, the relevant day for
payment shall be the immediately succeeding Business Day;

 

  (4) in the event that the day for performance of any obligation (other than a
payment obligation) to be performed in terms of this Agreement should fall on a
day which is not a Business Day, the relevant day for performance shall be the
immediately succeeding Business Day;

 

  (5) any reference in this Agreement to an enactment is to that enactment as at
the Signature Date and as amended or re-enacted from time to time;

 

  (6) any reference in this Agreement or any other agreement or document shall
be construed as a reference to this Agreement or, as the case may be, such other
agreement or document as same may have been, or may from time to time be,
amended, varied, novated or supplemented;

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (7) except as expressly provided for in this Agreement, no provision of this
Agreement constitutes a stipulation for the benefit of any person who is not a
Party to this Agreement;

 

  (8) a reference to a Party includes that Party’s lawful successors-in-title
and permitted assigns;

 

  (9) where any Party is required to provide any consent or approval or agree to
the actions of any other Party, the request for such consent or approval or
agreement shall be in writing and such consent or approval or agreement shall be
in writing and shall not be unreasonably withheld or delayed.

 

1.6 The headings to the clauses and Schedules of this Agreement are for
reference purposes only and shall in no way govern or affect the interpretation
of nor modify nor amplify the terms of this Agreement nor any clause or Schedule
thereof.

 

1.7 Unless inconsistent with the context, an expression in this Agreement which
denotes:

 

  (1) any one gender includes the other genders;

 

  (2) a natural person includes an artificial person and vice versa; and

 

  (3) the singular includes the plural and vice versa.

 

1.8 The Schedules to this Agreement form an integral part thereof and words and
expressions defined in this Agreement shall bear, unless the context otherwise
requires, the same meaning in such Schedules. To the extent that there is any
conflict between the Schedules to this Agreement and the provisions of this
Agreement, the provisions of this Agreement shall prevail.

 

1.9 Where any term is defined within the context of any particular clause in
this Agreement, the term so defined, unless it is clear from the clause in
question that the term so defined has limited application to the relevant
clause, shall bear the same meaning as ascribed to it for all purposes in terms
of this Agreement, notwithstanding that that term has not been defined in any
interpretation clause.

 

1.10 The rule of construction, in the event of ambiguity, that the contract
shall be interpreted against the Party responsible for the drafting thereof,
shall not apply in the interpretation of this Agreement.

 

1.11 This Agreement shall to the extent permitted by applicable law be binding
on and enforceable by the administrators, trustees, permitted assigns or
liquidators of the Parties as fully and effectually as if they had signed this
Agreement in the first instance and reference to any Party shall be deemed to
include such Party’s administrators, trustees, permitted assigns or liquidators,
as the case may be.

 

1.12 The use of any expression in this Agreement covering a process available
under South African law such as winding-up (without limitation eiusdem generis)
shall, if any of the Parties to this Agreement is subject to the law of any
other jurisdiction, be construed as including any equivalent or analogous
proceedings under the law of such other jurisdiction.

 

1.13 Where figures are referred to in numerals and in words in this Agreement,
if there is any conflict between the two, the words shall prevail.

 

1.14 No prior drafts of any Finance Document, any mandate letter or any term
sheet shall be admissible as evidence in any proceedings brought to determine
any dispute arising out of this Agreement between the Parties.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2 The Facilities

 

2.1 The Facilities

 

  (1) Subject to the terms of this Agreement, the WCF Lenders make available to
the Borrowers:

 

  (a) a Rand revolving loan facility in an aggregate amount equal to the Total
Facility A Commitments provided that:

 

  (i) in respect of Direct Facility Instruments, the aggregate of all Loans made
and all other amounts outstanding thereunder shall not at any time exceed the
Direct Facility Instruments Sub-limit; and

 

  (ii) in respect of Indirect Facility Instruments, the aggregate of all Loans
made and all other amounts outstanding thereunder shall not at any time exceed
the Indirect Facility Instruments Sub-limit;

 

  (b) a Rand revolving asset based finance facility in an aggregate amount equal
to the Total Facility B Commitments upon the terms and conditions of the Asset
Based Finance Facility Agreements; and

 

  (c) an uncommitted seasonal customs facility in an aggregate amount equal to
the Total Facility C Uncommitted Amount.

 

  (2) Facility A may be availed of by way of Direct Facility Instruments and
Indirect Facility Instruments.

 

  (3) Indirect Facility Instruments shall be in such format as may reasonably be
acceptable to the WCF Lenders and shall have expiry dates not exceeding 12
months from the date of issue unless agreed to by the WCF Lenders.

 

2.2 Finance Parties’ rights and obligations

 

  (1) The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

  (2) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from a Borrower shall be a separate and
independent debt.

 

  (3) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3 Purpose

 

3.1 Purpose

Each Borrower shall apply all amounts borrowed by it under the Facilities
towards:

 

  (1) in respect of Facility A, its general corporate purposes;

 

  (2) in respect of Facility B, funding its asset based requirements; and

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (3) in respect of Facility C, its customs and excise obligations only.

 

3.2 Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to the Finance Documents.

 

4 Conditions of Utilisation

 

4.1 Initial conditions precedent

No Borrower may utilise any Facility unless the Facility Agent has received all
of the Advance Condition Documents in form and in substance satisfactory to the
Facility Agent. The Facility Agent shall notify the Borrowers and the WCF
Lenders promptly upon being so satisfied.

 

4.2 Further conditions precedent

The WCF Lenders will only be obliged to comply with clause 5.2 (WCF Lender’s
Participation) if on the proposed Utilisation Date:

 

  (1) no Default is continuing or would result from the proposed Loan;

 

  (2) the Repeating Representations to be made by a Borrower are true in all
material respects;

 

  (3) at all times and including the Facilities the aggregate amount of Interest
Bearing Debt of the Borrowers does not exceed ZAR1 500 000 000 (excluding any
Interest Bearing Debt in respect of Facility C); and

 

  (4) in the case of a Facility C Loan only:

 

  (a) the prior approval of the WCF Lenders’ internal credit committee has been
obtained; and

 

  (b) the Debtors Cover Ratio on a date which is ten Business Days prior to the
proposed Utilisation Date, is not less than two times; or

 

  (c) credit support has been provided in relation to such Facility C Loan to
the satisfaction of the WCF Lenders.

 

5 Utilisation

 

5.1 Utilisation

 

  (1) A Borrower may utilise a Facility on or after the CP Satisfaction Date
during the relevant Availability Period, provided that:

 

  (a) in respect of an Indirect Facility Instrument:

 

  (i) such Borrower shall notify the Facility Agent not less than three Business
Days prior to the proposed Utilisation Date (Utilisation Notice);

 

  (ii) the proposed Utilisation Date is a Business Day; and

 

  (iii) the Utilisation Notice shall identify the Indirect Facility Instrument
and set out all relevant information the WCF Lenders may require in respect of
the Indirect Facility Instrument; and

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) in respect of a Facility C Loan:

 

  (i) a Borrower shall, by written notice, notify the Facility Agent not less
than ten Business Days prior to the proposed Utilisation Date;

 

  (ii) the proposed Utilisation Date is a Business Day; and

 

  (iii) together with such notification deliver a complete Debtors age analysis
in relation to the South African Borrower Group dated as of the date of such
notice together with any other information requested by the WCF Lenders.

 

  (2) Any drawdown or payment made by the WCF Lenders, in accordance with the
terms and conditions under the Asset Based Finance Facility Master Agreement and
an Applicable ABF Schedule shall constitute a Facility B Loan.

 

5.2 WCF Lender’s Participation

 

  (1) If the conditions set out in this Agreement have been met, each WCF Lender
shall make its participation in each Loan available by the Utilisation Date.

 

  (2) The amount of each WCF Lender’s participation in each Loan will be equal
to the proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

  (3) The Agent shall notify each WCF Lender of the amount of each Loan and the
amount of its participation in that Loan.

 

5.3 Cancellation of Commitment

 

  (1) The Total Facility A Commitments shall be immediately cancelled at the end
of the Availability Period for Facility A.

 

  (2) The Total Facility B Commitments shall be immediately cancelled at the end
of the Availability Period for Facility B.

 

6 Existing Facilities

 

6.1 The Parties record that the Existing Facilities have been issued as follows:

 

  (1) by the Issuing Bank pursuant to the Existing Letters of Credit Agreement
and the Existing ABF Master Agreements; and

 

  (2) by Nedbank pursuant to the Sisonke Partnership Facility Letter and the UTi
Shared Services Facility Letter.

 

6.2 The Parties agree that the Existing Facilities shall be assumed under this
Agreement and deemed to be issued under this Agreement on:

 

  (1) in relation to the Existing Letters of Credit Agreement and the Existing
ABF Master Agreements, the CP Satisfaction Date in respect of the Facilities;
and

 

  (2) in relation to the Sisonke Partnership Facility Letter and the UTi Shared
Services Facility Letter, the Amendment Date,

and shall constitute a Utilisation under Facility A and/or Facility B, as the
case may be and as applicable, on the relevant date.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7 Repayment

 

7.1 Repayment of Facility A Loans

Each Borrower which has drawn a Facility A Loan shall repay that Loan on the
Repayment Date.

 

7.2 Repayment of Facility B Loans

Each Borrower which has drawn a Facility B Loan shall repay that Loan in
accordance with the terms and conditions of the Asset Based Finance Facility
Master Agreement and the relevant Applicable ABF Schedule.

 

7.3 Repayment of Facility C Loans

Each Borrower which has drawn a Facility C Loan shall repay that Loan on the
Repayment Date.

 

8 Prepayment and cancellation

 

8.1 Mandatory repayment: Illegality

If it becomes unlawful in any applicable jurisdiction for a WCF Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan:

 

  (1) that WCF Lender shall promptly notify the Facility Agent upon becoming
aware of that event and the Facility Agent shall thereafter notify the Borrowers
and the other WCF Lenders;

 

  (2) upon the Facility Agent notifying the Borrowers, the Commitment of that
WCF Lender will be immediately cancelled; and

 

  (3) each Borrower shall repay that WCF Lender’s participation in the Loans
made to that Borrower on the last day of the Interest Period for each Loan
occurring after the Facility Agent has notified the Borrower or, if earlier, the
date specified by the WCF Lender in the notice delivered to the Facility Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

 

8.2 Mandatory repayment: Change of Control

 

  (1) If a Change of Control in respect of each of Pyramid BVI and Pyramid
Freight SA occurs:

 

  (a) Pyramid Freight SA shall, promptly after becoming aware of the same,
notify the Facility Agent;

 

  (b) upon the Facility Agent receiving notice from Pyramid Freight SA, the
Facility Agent shall notify the Borrowers that the Facilities will be
immediately cancelled and the WCF Lenders shall not thereafter be obliged to
participate in the making of any further Loans; and

 

  (c) the Borrowers shall repay the Facility Outstandings no later than five
Business Days after the date of receipt by the Borrowers of the written notice
from the Facility Agent pursuant to clause 8.2(1)(b).

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.3 Refinancing

In the event that the Borrowers implement a Refinancing with a registered bank
or financial institution (directly or indirectly) within 18 months of the
Advance Date, the Borrowers shall pay to the WCF Lenders a refinancing penalty
fee equal to 100 basis point of the aggregate value of the Facilities.

 

8.4 Voluntary prepayment of Facility A Loans

A Borrower to which a Loan has been made utilising a Direct Facility Instrument
may at any time prepay the whole or any part of a Facility A Loan.

 

8.5 Voluntary prepayment of Facility B Loans

 

  (1) A Borrower to which a Facility B Loan has been made shall prepay that
Facility B Loan in accordance with, and subject to, the terms and conditions of
the Asset Based Finance Facility Master Agreement.

 

  (2) Any prepayment of a Facility B Loan shall, if permitted under the Asset
Based Finance Facility Master Agreement, only be made out of Free Cash Flow.

 

8.6 Right of repayment and cancellation in relation to a single WCF Lender

 

  (1) If:

 

  (a) any sum payable to any WCF Lender by a Borrower is required to be
increased under clause 13.2 (Tax gross-up); or

 

  (b) any WCF Lender claims indemnification from a Borrower under clause 13.3
(Tax indemnity) and clause 14.1 (Increased costs),

such Borrower may, whilst the circumstance giving rise to the requirement for
indemnification continues, give the Facility Agent not less than 30 days prior
written notice of cancellation of the Commitment of that WCF Lender and its
intention to procure the repayment of that WCF Lender’s participation in the
Loans.

 

  (2) On receipt of a notice referred to in clause 8.6(1) above, the Commitment
of that WCF Lender shall immediately be reduced to zero.

 

  (3) On the last day of each Interest Period which ends after the Borrower’s
notice under clause 8.6(1) has taken effect, each Borrower to which a Loan is
outstanding shall repay that WCF Lender’s participation in that Loan.

 

8.7 Restrictions

 

  (1) Any notice of cancellation or prepayment given by any Party under this
clause 8 (Prepayment and Cancellation) shall be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.

 

  (2) Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Breakage Costs, without
premium or penalty.

 

  (3) Unless a contrary indication appears in this Agreement, any part of a
Facility which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (4) The Borrowers shall not repay or prepay all or any part of the Loans or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

  (5) No amount of the Total Commitments or the Total Facility C Uncommitted
Amount cancelled under this Agreement may be subsequently reinstated.

 

  (6) If the Facility Agent receives a notice under this clause 8 (Prepayment
and Cancellation), it shall promptly forward a copy of that notice to either the
Borrowers or the affected WCF Lenders, as appropriate.

 

8.8 Breakage Costs

 

  (1) If any repayment or prepayment of all or any part of the Loans (whether
voluntary or mandatory) or any payment of any Unpaid Sum is made otherwise than
on the last day of an Interest Period then the Borrowers shall pay to the
Facility Agent for the account of each WCF Lender participating in the Loans or
to whom that Unpaid Sum is owed within three Business Days of demand by the
Facility Agent (together with a copy of the applicable certificate(s) delivered
to the Facility Agent under clause 8.8(2)) a sum equal to the Breakage Costs
applicable thereto.

 

  (2) Each WCF Lender shall, as soon as reasonably practicable after demand by
the Facility Agent but in any event within five Business Days of such demand
(and in any event prior to the Facility Agent making a demand for the same under
clause 8.8(1)), provide a certificate confirming in reasonable detail the amount
of its Breakage Costs for any Interest Period in which they accrue. Each such
certificate shall promptly be delivered to the Borrowers by the Facility Agent.

 

9 Headroom Limit

 

9.1 The Borrower may apply to the Original Participating Lender for an increase
in the Total Facility A Commitments and the Total Facility B Commitments in an
aggregate amount not exceeding the Headroom Limit by delivering to the Original
Participating Lender written notice (a Headroom Request):

 

  (1) confirming that no Default has occurred and is continuing;

 

  (2) confirming that business rescue proceedings have not commenced in respect
of any Obligor;

 

  (3) advising the amount of the increase in the Commitments applied for, the
period for which the increase is sought and whether the increase is sought in
respect of the Total Facility A Commitments or the Total Facility B Commitments;
and, if the increase is requested in respect of the Total Facility A
Commitments, whether the increase is requested in respect of the Direct
Facilities Instrument Sub-Limit or the Indirect Facility Instruments Sub-Limit;
and

 

  (4) confirming that the Headroom Request, if approved, will not affect the
ability of the Obligors to perform their obligations under the Finance
Documents.

 

9.2 The Original Participating Lender shall, in its sole and absolute discretion
and within ten Business Days of receipt of a Headroom Request, advise the
Borrowers in writing (a Headroom Request Response) whether or not the relevant
Headroom Request has been approved, which advice shall:

 

  (1) state whether or not the Headroom Request has been approved;

 

  (2) advise any conditions to the approval of the Headroom Request;

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (3) advise what documentation, if any, is required to be executed and
delivered by the Obligors prior to the implementation of the Headroom Request,
including any addendum to this Agreement or the provision of security.

 

9.3 If a Headroom Request is approved, the increase of the Total Facility A
Commitments or the Total Facility B Commitments in the amount and for the period
requested in the Headroom Request will take effect upon written notice from the
Original Participating Lender that all of the conditions contained in the
Headroom Request Response have been fulfilled to its satisfaction and that all
documents required in terms of a Headroom Request Response have been executed
and delivered in form and substance satisfactory to the Original Participating
Lender.

 

9.4 Any increase in the Total Facility A Commitments or the Total Facility B
Commitments pursuant to this clause 9 (Headroom Limit) shall increase the
Commitments of the Original Participating Lender only and no other Participating
Lender shall be obliged to increase its Commitments as a result.

 

10 Interest

 

10.1 Calculation of interest

 

  (1) Interest shall accrue on each Loan at the Interest Rate.

 

  (2) Interest on each Loan during each Interest Period shall:

 

  (a) accrue on a day-to-day basis;

 

  (b) be calculated inclusive of the first and exclusive of the last day of such
Interest Period, on the actual number of days elapsed and, for the purposes of
calculation, based on a 365 day year, irrespective of whether the year is a leap
year or not; and

 

  (c) to the extent not paid on the last day of an Interest Period, be
capitalised on the last day of that Interest Period.

 

10.2 Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period.

 

10.3 Default interest

 

  (1) If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date and that failure results in an Event of Default,
interest shall accrue on the overdue amount from the date of the occurrence of
the Event of Default up to the date of actual payment (both before and after
judgment) at the Default Interest Rate for successive Interest Periods, each of
a duration selected by the Facility Agent (acting reasonably). Any interest
accruing under this clause 10.3 (Default interest) shall be immediately payable
by the relevant Obligor on demand by the Facility Agent.

 

  (2) Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

10.4 Notification of rates of interest

The Facility Agent shall promptly notify the WCF Lenders and the Borrowers of
the determination of a rate of interest under this Agreement.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.5 Market and rate disruption

 

  (1) If a Market Disruption Event occurs in relation to a Foreign Currency
Account for any Interest Period, then the rate of interest on each WCF Lender’s
share of that Foreign Currency Account, as applicable, for the Interest Period
shall be the percentage rate per annum which is the sum of:

 

  (a) the Interest Rate; and

 

  (b) the rate notified to the Facility Agent by that WCF Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that WCF Lender of funding its participation in that Foreign
Currency Account, as applicable, from whatever source it may reasonably select.

 

  (2) In this Agreement Market Disruption Event means:

 

  (a) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR or, if applicable, EURIBOR for
the relevant currency and Interest Period; or

 

  (b) before close of business in London on the Quotation Day for the relevant
Interest Period, the Facility Agent receives notifications from a WCF Lender or
WCF Lenders (whose participations in an Overdraft or Facility B Loan, as
applicable, exceed 30% of Overdraft or Facility B Loan, as applicable) that the
cost to it of obtaining matching deposits in the Relevant Interbank Market would
be in excess of LIBOR or, if applicable, EURIBOR.

 

  (3) If a Rate Disruption Event occurs in relation to any Overdrafts or any
Facility B Loan, as the case may be, and for so long as it is continuing, then
the Interest Rate on each WCF Lender’s share of that Overdraft or Facility B
Loan, as applicable, shall be:

 

  (a) in respect of Overdrafts, the percentage rate of the Repo Rate plus 250
basis points all expressed on a nacm basis; and

 

  (b) in relation to Facility B Loans, the percentage rate of the Repo Rate plus
250 basis points all expressed on a nacm basis.

 

11 Interest Periods

 

11.1 Interest Periods

 

  (1) Subject to this clause 11 (Interest Periods) and in respect of a Loan, the
Interest Period shall be one month or any other period agreed between the
Borrower and the Facility Agent (acting on the instructions of all the WCF
Lenders).

 

  (2) An Interest Period for a Loan shall not extend beyond the Termination Date
applicable to its Facility.

 

  (3) Each Interest Period for Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day.

 

12 Fees

 

12.1 Commitment fee

The Borrower shall pay to the Facility Agent (for the account of the WCF
Lenders) a commitment fee in the amount and at the times agreed in a Fee Letter.

 

12.2 Agency fee

The Borrowers shall pay to the Facility Agent (for its own account) an agency
fee in the amount and at the times agreed in a Fee Letter.

 

12.3 Standby Letter of Credit

The Borrowers shall pay to the Issuing Bank an issuing bank fee, as well as a
commitment fee and a quarterly commission in the amount and at the times agreed
in a Fee Letter.

 

12.4 Upfront/Raising fee

The Borrower shall pay to the Facility Agent (for the account of the WCF
Lenders) an/a upfront/raising fee in the amount and at the times agreed in a Fee
Letter.

 

13 Tax gross up and indemnities

 

13.1 Definitions

 

  (1) In this clause 13 (Tax gross up and Indemnities):

 

  (a) Protected Party means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

  (b) Tax Credit means a credit against, relief or remission for, or repayment
of, any Tax.

 

  (c) Tax Deduction means a deduction or withholding for or on account of Tax
from a payment under a Finance Document.

 

  (d) Tax Payment means either the increase in a payment made by an Obligor to a
Finance Party under clause 13.2 (Tax gross-up) or a payment under clause 13.3
(Tax indemnity).

 

  (2) In this clause 13 (Tax gross up and Indemnities) a reference to determines
or determined means a determination made in the absolute good faith discretion
of the person making the determination.

 

13.2 Tax gross-up

 

  (1) Each Obligor shall make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) Each Obligor or a Finance Party shall, promptly upon becoming aware that
an Obligor must make a Tax Deduction (or that there is or will be any change in
the rate or the basis of a Tax Deduction), notify the Facility Agent
accordingly. If the Facility Agent receives such notification from a Finance
Party it shall notify that Obligor.

 

  (3) If a Tax Deduction is required by law to be made by a Finance Party with
respect to a payment to any other Finance Party which represents an amount or
amounts received by that person from an Obligor, such Obligor shall pay directly
to that other Finance Party an amount which (after making any required Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.

 

  (4) If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from such Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

  (5) If an Obligor is required to make a Tax Deduction, such Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  (6) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor shall deliver to the Facility
Agent for the Finance Party entitled to the payment an original receipt (or a
copy, certified as a true copy by that Obligor, of such receipt) issued by the
relevant taxation or other authority which evidences to that Finance Party that
the Tax Deduction has been made or (as applicable) that any appropriate payment
has been paid to the relevant taxing authority.

 

13.3 Tax indemnity

 

  (1) Each Obligor shall (within three Business Days of demand by the Facility
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

 

  (2) clause 13.3(1) above shall not apply:

 

  (a) with respect to any Tax assessed on a Finance Party:

 

  (i) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

  (ii) under the law of the jurisdiction in which that Finance Party performs
its obligations under this Agreement in respect of amounts received or
receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

  (b) to the extent a loss, liability or cost is compensated for by an increased
payment under clause 13.2 (Tax gross-up).

 

  (3) A Protected Party making, or intending to make a claim under
clause 13.3(1) shall promptly notify the Facility Agent of the event which will
give, or has given, rise to the claim, following which the Facility Agent shall
notify the Obligors.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (4) A Protected Party shall, on receiving a payment from an Obligor under this
clause 13, notify the Facility Agent.

 

13.4 Tax Credit

 

  (1) If an Obligor makes a Tax Payment and the relevant Finance Party
determines that:

 

  (a) a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 

  (b) that Finance Party has obtained, utilised and retained that Tax Credit,

that Finance Party shall pay an amount to that Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in the case had the Tax Payment not been required to be made
by that Obligor.

 

13.5 Stamp taxes

Each Borrower shall pay and, within three Business Days of demand, indemnify
each Finance Party against any properly incurred cost, loss or liability that
Finance Party incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.

 

13.6 Value-Added Tax

 

  (1) All amounts set out, or expressed to be payable under a Finance Document
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to clause 13.6(3) below,
if VAT is chargeable on any supply made by any Finance Party to any Party under
a Finance Document, that Party shall pay to the Finance Party (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

 

  (2) If VAT is chargeable on any supply made by any Finance Party (Supplier) to
any other Finance Party (Recipient) under a Finance Document, and any Party
(Relevant Party) is required by the terms of any Finance Document to pay an
amount equal to the consideration for such supply to the Supplier (rather than
being required to reimburse the Recipient in respect of that consideration),
such Party shall also pay to the Supplier (in addition to and at the same time
as paying such amount) an amount equal to the amount of such VAT. The Recipient
will promptly pay to the Relevant Party an amount equal to any credit or
repayment from the relevant tax authority which it reasonably determines relates
to the VAT chargeable on that supply.

 

  (3) Where a Finance Document requires any Party to reimburse a Finance Party
for any costs or expenses, that Party shall also at the same time pay and
indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party reasonably
determines that neither it nor any other member of any group of which it is a
member for VAT purposes is entitled to credit or repayment from the relevant tax
authority in respect of the VAT.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

14 Increased Costs

 

14.1 Increased Costs

 

  (1) If any of the following occurs at any time after the Signature Date but
before the Discharge Date:

 

  (a) the adoption, change, amendment, variation, replacement or change in
interpretation of any law or of any authorisation, with which any Finance Party
is required to comply, or any change in any circumstances occurs or any duty is
imposed; and/or

 

  (b) any directive, announcement, requirement, request or guidance (whether or
not having the force of law) of any central, federal or reserve bank or any
other fiscal, monetary, regulatory or other authority (but excluding optional
compliance therewith); and/or

 

  (c) a requirement by any statutory or monetary authority to pay Taxes
(excluding any Tax on income, profits, gains and capital), levies or other
amounts whatsoever or to maintain special deposits or reserve assets, in
addition to those currently paid or maintained or reserved by any Finance Party
(but excluding optional compliance therewith); and/or

 

  (d) any mandatory compliance by any Finance Party with any reserve, cash
ratio, special deposit or liquidity requirements (or any other similar
requirements) in respect of this Agreement in addition to those reasonably
anticipated by any Finance Party; and/or

 

  (e) any mandatory compliance by any Finance Party with any capital adequacy or
similar requirements howsoever arising, including as a result of an increase in
the amount of the qualifying capital to be allocated to the amount advanced
under any Finance Document or of a change of weighting of the commitment under
any Finance Document,

which is of general application to institutions registered and conducting the
business of a bank in terms of the Banks Act, 1990 and/or which relates, without
limitation and to the extent applicable, to the provisions of Basel III; and/or

 

  (f) any Finance Party which did not do so prior to the Signature Date
mandatorily complies with or applies the provisions of Basel III or any
interpretation, implementation or administration thereof,

which:

 

  (g) subjects any Finance Party to any Tax (excluding any Tax on income,
profits, gains and capital), duty or similar charge in respect of its
obligations to provide or maintain the Facility or changes the basis of the
taxation of payments to any Finance Party of the capital of or interest on any
Facility or in respect of any other amounts due under any of the Finance
Documents or in respect of any Facility; or

 

  (h) imposes, modifies or deems applicable to capital or reserve requirements
or similar requirements in respect of the Facility or imposes on any Finance
Party any other requirements or conditions affecting its obligations to make or
maintain any Facility,

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to any Finance Party, then at the election of that Finance Party (if it is also
a WCF Lender):

 

  (i) or in the case of a Finance Party which is not a WCF Lender, within 30
days of a written demand by the Facility Agent, the Borrowers shall pay to the
Facility Agent for the account of that Finance Party an additional amount as is
sufficient to compensate that Finance Party for such Increased Costs; or

 

  (j) in the case of any WCF Lender, that WCF Lender shall be entitled to
increase the applicable Margin of that Facility, in relation to that WCF Lender
only, by such percentage as is necessary to compensate that WCF Lender for such
Increased Costs. The increase in the applicable Margin pursuant to this
clause 14.1(1)(j) shall take effect from the date specified in a written notice
delivered by the Facility Agent to the Borrowers but in any event not less than
30 days after the date of such written notice.

 

14.2 Increase cost claims

 

  (1) A Finance Party intending to make a claim pursuant to clause 14.1
(Increased Costs) shall notify the Facility Agent of the event giving rise to
the claim, following which the Facility Agent shall promptly notify the
Borrowers.

 

  (2) Each Finance Party shall, as soon as practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Increased
Costs.

 

14.3 Exceptions

The provisions of this clause 14.1 (Increased Costs) shall not apply to the
extent that any Increased Cost is:

 

  (1) in relation to a Finance Party, attributable to that Finance Party
complying with any requirement specified in clause 14.1 (Increased Costs) after
the Signature Date with which it was mandatorily required to comply prior to the
Signature Date;

 

  (2) compensated for under any other clause of this Agreement or would have
been compensated for but for an exception to that clause;

 

  (3) attributable to a Tax Deduction required by law to be made by a Borrower;

 

  (4) attributable to the gross negligence or the wilful breach by the relevant
Finance Party of any applicable law or regulation; or

 

  (5) attributable to any default by the relevant Finance Party of any of its
obligations under the Finance Documents.

 

14.4 In this clause 14 (Increased Costs):

 

  (1) a reference to Tax Deduction has the meaning given to it in clause 13.1
(Definitions); and

 

  (2) Increased Costs means:

 

  (a) a reduction in the rate of return from any Facility or on a Finance
Party’s (or its affiliate’s) overall capital;

 

  (b) an additional or increased cost; or

 

  (c) a reduction of any amount due and payable under any Finance Document,

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which is incurred or suffered by a Finance Party or any of its affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

15 Other indemnities

 

15.1 Other indemnities

 

  (1) Each Borrower shall (or shall procure that each Obligor will), within five
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability reasonably incurred by that Finance Party as a result of:

 

  (a) the occurrence of any Default or the operation of clause 24.16
(Acceleration);

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost loss or liability arising
as a result of clause 29 (Sharing among the Finance Parties);

 

  (c) funding, or making arrangements to fund, its participation in any Loan
requested by a Borrower in a Utilisation but not made by reason of the operation
of any one or more of the provisions of this Agreement or any other Finance
Document (other than by reason of default or negligence by that Finance Party
or, as applicable, the Facility Agent alone); or

 

  (d) any Loan (or part of that Loan) not being prepaid in accordance with a
notice of prepayment given by a Borrower.

 

  (2) A Finance Party intending to make a claim pursuant to clause 15.1(1) above
shall notify the Facility Agent in writing of the event giving rise to the claim
and shall provide to the Facility Agent particulars of the circumstances giving
rise to a claim and a calculation of the amount so claimed. Promptly upon
receipt of any notice and particulars referred to in clause 15.2(2), the
Facility Agent shall deliver such notice and particulars to the Borrowers.

 

15.2 Indemnity to the Facility Agent

Each Borrower shall promptly indemnify the Facility Agent against any cost, loss
or liability reasonably incurred by the Facility Agent (acting reasonably) as a
result of:

 

  (1) investigating any event which it reasonably believes is a Default; or

 

  (2) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

16 Mitigation by the WCF Lenders

 

16.1 Mitigation

 

  (1) Each Finance Party shall, in consultation with the Borrowers, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under, or cancelled pursuant to or which
would result in an increase to any amount payable under, any of clause 8.1
(Mandatory Repayment: Illegality), clause 13 (Tax gross up and Indemnities) or
clause 14 (Increased Costs) (including (but not limited to)) transferring its
rights and obligations under the Finance Documents to another affiliate.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) clause 16.1(1) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

16.2 Limitation of Liability

 

  (1) Each Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under clause 16.1 (Mitigation).

 

  (2) A Finance Party is not obliged to take any steps under clause 16.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

17 Standby Letter of Credit Facility

Any Borrower shall have the right to request the Issuing Bank to issue a standby
letter of credit counter-indemnified by the Participating Lenders on the terms
and subject to the conditions set out in this Agreement.

 

17.1 Delivery of a Utilisation Request for the Standby Letter of Credit

A Borrower may request the Standby Letter of Credit to be issued to the WCF
Lenders by delivery to the Facility Agent of a duly completed utilisation
request (SLC Utilisation Request) not later than two days prior to the proposed
Utilisation Date (SLC Utilisation Date).

 

17.2 Completion of an SLC Utilisation Request for the Standby Letter of Credit

 

  (1) The SLC Utilisation Request for the Standby Letter of Credit is
irrevocable and will not be regarded as having been duly completed unless:

 

  (a) it specifies that it is for the Standby Letter of Credit;

 

  (b) it identifies the Borrower of the Standby Letter of Credit;

 

  (c) the proposed SLC Utilisation Date is a Business Day;

 

  (d) the proposed beneficiaries are WCF Lenders;

 

  (e) the amount on the Standby Letter of Credit is not less than the Total
Facility A Commitments;

 

  (f) the form of Standby Letter of Credit is attached;

 

  (g) the expiry date of the Standby Letter of Credit is on or prior to the
Maturity Date; and

 

  (h) the delivery instructions for the Standby Letter of Credit are specified.

 

  (2) Only one Standby Letter of Credit may be requested.

 

17.3 Issue of the Standby Letter of Credit

 

  (1) If the conditions set out in this Agreement have been met, the Issuing
Bank shall issue the Standby Letter of Credit on the SLC Utilisation Date.

 

  (2) The amount of each Participating Lender’s share in the Standby Letter of
Credit will be its Pro Rata Share on the proposed SLC Utilisation Date.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (3) If the conditions set out in this Agreement have been met, the Issuing
Bank must issue the Standby Letter of Credit on the SLC Utilisation Date.

 

17.4 Extension of the Standby Letter of Credit

 

  (1) A Borrower may request that the Standby Letter of Credit issued on behalf
of that Borrower is extended by delivery to the Facility Agent of a notice
specifying the proposed maturity date (if any) three Business Days prior to the
maturity date of the Standby Letter of Credit.

 

  (2) The Facility Agent must promptly notify the Issuing Bank and each
Participating Lender of the details of the requested extension of the Standby
Letter of Credit and the amount of its share of the Standby Letter of Credit.

 

  (3) The terms of the extended Standby Letter of Credit shall be the same as
those of the Standby Letter of Credit immediately prior to its extension, except
that:

 

  (a) its amount may be less than the amount of the Standby Letter of Credit
immediately prior to its renewal; and

 

  (b) its maturity date will be the date specified in the extension request
(provided that the new maturity date may not extend beyond a date falling 12
months after the Maturity Date, unless otherwise agreed by the Facility Agent).

 

  (4) If the conditions set out in this Agreement have been met, the Issuing
Bank shall amend and re-issue the Standby Letter of Credit pursuant to an
extension request.

 

17.5 Immediately payable

If the Standby Letter of Credit or any amount outstanding under the Standby
Letter of Credit is expressed to be immediately payable, the Borrower that
requested the issue of the Standby Letter of Credit shall repay or prepay that
amount immediately.

 

17.6 Claims under a Standby Letter of Credit

 

  (1) Each Borrower irrevocably and unconditionally authorises the Issuing Bank
to pay any claim made or purported to be made under a Standby Letter of Credit
requested by it and which appears on its face to be in order (a Claim).

 

  (2) Each Borrower shall immediately on demand pay to the Facility Agent for
the Issuing Bank an amount equal to the amount of any Claim.

 

  (3) Each Borrower acknowledges that the Issuing Bank:

 

  (a) is not obliged to carry out any investigation or seek any confirmation
from any other person before paying a Claim; and

 

  (b) deals in documents only and will not be concerned with the legality of a
Claim or any underlying transaction or any available set-off, counterclaim or
other defence of any person.

 

  (4) The obligations of a Borrower under this clause will not be affected by:

 

  (a) the sufficiency, accuracy or genuineness of any claim or any other
document; or

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) any incapacity of, or limitation on the powers of, any person signing a
claim or other document.

 

17.7 Indemnities

 

  (1) Each Obligor indemnifies the Issuing Bank against any loss or liability
which the Issuing Bank incurs under or in connection with the Standby Letter of
Credit, except to the extent that the loss or liability is directly caused by
the gross negligence or wilful misconduct of the Issuing Bank or by an illegal
issuance of the Standby Letter of Credit by the Issuing Bank.

 

  (2) Each Participating Lender indemnifies the Issuing Bank against its share
of any loss or liability which the Issuing Bank incurs under or in connection
with the Standby Letter of Credit and which has not been paid for by an Obligor,
except to the extent that the loss or liability is directly caused by the gross
negligence or wilful misconduct of the Issuing Bank or by an illegal issuance of
the Standby Letter of Credit by the Issuing Bank.

 

  (3) A Participating Lender’s share of the liability or loss referred to in
clause 17.7(2) will be its Pro Rata Share on the SLC Utilisation Date of the
Standby Letter of Credit, adjusted to reflect any subsequent cession, assignment
and transfer under this Agreement.

 

  (4) The Obligors must immediately on demand reimburse any Participating Lender
for any payment it makes to the Issuing Bank under this clause 17.7
(Indemnities).

 

  (5) The obligations of each Obligor and each Participating Lender under this
clause 17.7 (Indemnities) are continuing obligations and will extend to the
ultimate balance of all sums payable by that Obligor or that Participating
Lender under or in connection with the Standby Letter of Credit, regardless of
any intermediate payment or discharge in whole or in part.

 

  (6) The obligations of the Participating Lender or any Obligor under this
clause 17 (Standby Letter of Credit Facility) will not be affected by any act,
omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this clause 17 (Standby Letter of Credit
Facility) (whether or not to it or any other person), including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor,
any beneficiary under the Standby Letter of Credit or any other person;

 

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor or any member of the Borrower
Group;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under the Standby Letter
of Credit or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to
realise the full value of any security;

 

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under the Standby Letter of Credit or any other person;

 

  (e) any amendment (however fundamental) or replacement of a Finance Document,
the Standby Letter of Credit or any other document or security;

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, the Standby Letter of Credit or any other
document or security; or

 

  (g) any insolvency or similar proceedings.

 

18 Costs and expenses

 

18.1 Transaction expenses

The Borrowers shall promptly on demand pay the Facility Agent the amount of all
reasonable or necessary costs and expenses (including legal fees payable to the
legal advisers Norton Rose Fulbright South Africa (incorporated as Deneys Reitz
Inc.)) incurred by the Facility Agent and the WCF Lenders in connection with:

 

  (1) the negotiation, preparation, printing, execution and syndication of:

 

  (a) this Agreement, the other Finance Documents and the Advance Condition
Documents; and

 

  (b) any other Finance Documents executed after the Signature Date;

 

  (2) any filing, notification, registration or recording in connection with any
Finance Document; and

 

  (3) any due diligence investigation conducted by the WCF Lenders prior to the
Signature Date.

 

18.2 Amendment costs

Each Borrower shall promptly on demand pay the Facility Agent the amount of all
reasonable or necessary costs and expenses (including reasonable or necessary
legal fees) incurred by the Facility Agent or the other Finance Parties in
connection with any amendment, variation, supplement, replacement, novation,
waiver or consent in relation to any Finance Document save in respect of any
such amendment, variation, supplement, replacement, novation, waiver or consent
requested by a Finance Party other than as a result of any requirement of any
applicable law.

 

18.3 Enforcement costs

Each Borrower shall promptly on demand pay to the Facility Agent (for the
account of each Finance Party) the amount of all costs and expenses (including
legal fees on the scale as between attorney and own client whether incurred
before or after judgement) incurred by that Finance Party (as notified by it to
the Borrowers, with a copy to the Facility Agent) in connection with the
enforcement of, or the preservation of any rights under, any Finance Document as
a consequence of the occurrence of a Default.

 

19 Guarantee and indemnity

 

19.1 Guarantee

 

  (1) Each Guarantor irrevocably and unconditionally jointly and severally:

 

  (a) guarantees to each Finance Party the punctual payment by each Borrower of
any amount due by that Borrower under or in connection with the Finance
Documents;

 

  (b) undertakes with each Finance Party that whenever a Borrower does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (c) indemnifies each Finance Party immediately on demand against any cost,
loss or liability suffered by that Finance Party if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal. The amount of the cost, loss
or liability shall be equal to the amount which that Finance Party would
otherwise have been entitled to recover from a Borrower under and in terms of
the Finance Documents.

 

19.2 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

19.3 Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  (1) the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

  (2) each Finance Party shall be entitled to recover the value or amount of
that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.

 

19.4 Waiver of defences

The obligations of each Guarantor under this clause 19 (Guarantee and indemnity)
will not be affected by an act, omission, matter or thing which, but for this
clause, would reduce, release or prejudice any of its obligations under this
clause (without limitation and whether or not known to it or any Finance Party)
including:

 

  (1) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (2) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Borrower
Group;

 

  (3) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  (4) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (5) any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in the Facility or
the addition of any new facility under any Finance Document or other document or
security;

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (6) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  (7) any insolvency or similar proceedings.

 

19.5 Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
to proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Guarantor under this clause 19 (Guarantee
and indemnity). This waiver applies irrespective of any law or any provision of
a Finance Document to the contrary.

 

19.6 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  (1) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

 

  (2) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this clause 19
(Guarantee and Indemnity).

 

19.7 Deferral of Guarantors’ rights

 

  (1) Until all amounts which may be or become payable by the Obligors under or
in connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents:

 

  (a) to be indemnified by an Obligor;

 

  (b) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party,

provided that, in any winding-up of a Borrower, the provisions of this
clause 19.7(1) will not prevent such Guarantor from filing a claim in estate of
that Borrower in respect of a payment made by such Guarantor under this
clause 19 (Guarantee and indemnity) in circumstances in which such Guarantor may
otherwise permanently lose its rights to make such claim against the estate of
that Borrower if a claim is not lodged at that time, provided that any amount
received by such Guarantor pursuant to such claim shall be subject to
clause 19.7(2).

 

  (2) If a Guarantor receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full for the benefit of the Finance Parties and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with clause 30 (Payment mechanics) of this Agreement.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

19.8 Release of Guarantors’ right of contribution

If any Guarantor (a Retiring Guarantor) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

  (1) that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

  (2) each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

19.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

19.10 Limitation of recourse

The Finance Parties acknowledge that they only have recourse against the assets
of Pyramid BVI located in South Africa and that they do not have recourse
against any assets of Pyramid BVI that are not located in South Africa.
Notwithstanding any term of this Agreement or any other Finance Document (save
for the Cession in Security), nothing in this Agreement or in any Finance
Document (save for the Cession in Security) will result in Pyramid BVI (whether
as Guarantor, Borrower or otherwise) being liable to apply assets not located in
South Africa in respect of this Agreement or under any other Finance Document
(save for the Cession in Security).

 

20 Representations

Each Obligor makes the representations and warranties set out in this clause 20
(Representations) to each Finance Party on the date of this Agreement.

 

20.1 Status

 

  (1) Other than The Sisonke Partnership, it is a corporation, duly incorporated
and validly existing under the law of its jurisdiction of incorporation.

 

  (2) In relation to The Sisonke Partnership, it is a partnership, duly
established under the laws of South Africa.

 

  (3) It has the power to own its assets and carry on its business as it is
being conducted.

 

20.2 Binding obligations

The obligations expressed to be assumed by it in each Finance Document are,
subject to any general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered pursuant to clause 4
(Conditions of Utilisation) and clause 26 (Changes to the Obligors), legal,
valid, binding and enforceable obligations.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

20.3 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

  (1) any law or regulation applicable to it;

 

  (2) its constitutional documents; or

 

  (3) any agreement or instrument binding upon it or any of its assets.

 

20.4 Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is party and the transactions contemplated by those
Finance Documents.

 

20.5 Validity and admissibility in evidence

All Authorisations required or desirable:

 

  (1) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party and to ensure
that the obligations expressed to be assumed by it thereunder are legal, valid,
binding and enforceable; and

 

  (2) to make the Finance Documents to which it is a party admissible in
evidence in South Africa,

have been obtained and effected and are in full force and effect.

 

20.6 Governing law and enforcement

 

  (1) The choice of South African law as the governing law of the Finance
Documents will be recognised and enforced in its jurisdiction of incorporation.

 

  (2) Any judgment obtained in South Africa in relation to a Finance Document
will be recognised and enforced in its jurisdiction of incorporation.

 

20.7 Solvency

 

  (1) No Obligor is unable or has admitted its inability to pay its debts as
they fall due or has suspended making payments on any of its debts or, by reason
or actual or anticipated financial difficulties, commenced negotiations with one
or more of its creditors generally with a view to rescheduling its indebtedness.

 

  (2) Its assets, fairly valued, exceed its liabilities, fairly valued.

 

  (3) A moratorium has not been declared in respect of any of the indebtedness
of any Obligor.

 

20.8 Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

20.9 No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.

 

20.10 No Default

 

  (1) No Event of Default is continuing or will result from the making of any
Utilisation.

 

  (2) No other event or circumstances is outstanding which constitutes a default
under any other agreement or instrument which is binding on it or to which its
assets are subject which would have a Material Adverse Effect.

 

20.11 No misleading information

 

  (1) Any factual information provided by any member of the Borrower Group and
supplied to the Finance Parties in connection with the Finance Documents was
true and accurate in all material respects as at its date (if any) at which it
is stated.

 

  (2) It has not knowingly withheld any information which, if disclosed, would
reasonably be expected materially and adversely to affect the decision of any
WCF Lender to provide finance to any Borrower.

 

20.12 Financial statements

 

  (1) The Original Financial Statements fairly represent the financial condition
and operations (consolidated in the case of the Original Borrowers) during the
relevant financial year.

 

  (2) There has been no material adverse change in its business or financial
condition (or the business or consolidated financial condition of the Borrower
Group, in the case of the Original Borrowers) since the date of its last audited
consolidated financial statements.

 

20.13 Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

20.14 No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court
arbitral body or agency which might reasonably be expected to have a Material
Adverse Effect have been started or threatened against it.

 

20.15 Authorisation

All Authorisations necessary for the conduct of the business, trade and ordinary
activities of each Borrower have been obtained or effected and are in full force
and effect.

 

20.16 No Material Adverse Effect

No event or series of events has occurred, commenced or is threatened that (or
the continuation of which) will result in a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

20.17 Immunity

No Obligor nor any of its assets is entitled to any immunity from suit,
execution, attachment or other legal process in South Africa or elsewhere and
the conclusion of this Agreement constitute, and the exercise of its respective
rights and the performance and compliance with its obligations under this
Agreement constitute, private and commercial acts done and performed for private
and commercial purposes.

 

20.18 Adverse consequences

No Obligor will suffer any adverse consequence due to the execution of the
Finance Documents or the implementation of the transactions pursuant thereto.

 

20.19 Assets and Intellectual Property Rights

 

  (1) It and each Obligor has good title to or validly leases or licenses all of
the assets necessary and material to carry on its business.

 

  (2) It and each member of the Borrower Group own or has the legal right to use
all the Intellectual Property Rights which are material to the conduct of the
business of the Borrower Group taken as a whole, or are required by it in order
for it to carry on the business in all material respects as it will conduct
after the Signature Date, and it will not nor will any of its subsidiaries, in
carrying on its business, infringe any Intellectual Property Rights of any third
party in any way which is likely to have a Material Adverse Effect.

 

  (3) None of the Intellectual Property Rights which are material in the context
of the business of any member of the Borrower Group are, to its knowledge, being
infringed nor, to its knowledge, is there any threatened infringement of those
Intellectual Property Rights, by any third party which in any such case is
likely to result in a Material Adverse Effect.

 

  (4) All registered Intellectual Property Rights owned by it (or any subsidiary
of it) and which are material to the conduct of the business of any member of
the Borrower Group are subsisting, and all actions (including payment of all
fees) required to maintain the same in full force and effect have been taken.

 

20.20 Capped Amounts

At all times and including the Facilities the aggregate amount of Interest
Bearing Debt of the Borrowers does not exceed ZAR1 500 000 000 (excluding any
Interest Bearing Debt in respect of Facility C).

 

20.21 Sanctioned Transaction

 

  (1) The transactions contemplated by the Finance Documents are and shall not
be a Sanctioned Transaction.

 

  (2) No Obligor is a Sanctioned Entity.

 

20.22 Repetition

The Repeating Representation are deemed to be made by each Borrower by reference
to the facts and circumstances then existing on:

 

  (1) the date of each Utilisation and the first day of each Interest Period;
and

 

  (2) in the case of an Additional Borrower, the day on which it becomes (or it
is proposed that it becomes) an Additional Borrower.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

21 Information undertakings

The undertakings in this clause 21 (Information undertakings) remain in force
from the Signature Date for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.

 

21.1 Financial statements

Pyramid Freight SA shall supply to the Facility Agent in sufficient copies for
all the WCF Lenders:

 

  (1) as soon as the same become available, but in any event within 150 days
after the end of each of its Financial Years:

 

  (a) its audited consolidated financial statements for that Financial Year; and

 

  (b) the audited financial statements of each Obligor for that Financial Year;
and

 

  (2) as soon as the same become available, but in any event within 90 days
after the end of each half of each of its Financial Years:

 

  (a) its consolidated interim financial statements (in a form and substance
acceptable to the Facility Agent) for that financial half year; and

 

  (b) the consolidated interim financial statements (in a form and substance
acceptable to the Facility Agent) of each Obligor for that financial half year.

 

21.2 Compliance Certificate

 

  (1) Pyramid Freight SA shall supply to the Facility Agent, with each set of
financial statements and interim financial statements delivered pursuant to
clause 21.1 (Financial statements), a Compliance Certificate setting out (in
reasonable detail) computations as to compliance with clause 22 (Financial
covenants) as at the Measurements Date coinciding with the last day of the
financial year for which those financial statement or interim financial
statements, as the case may be, were drawn up.

 

  (2) Each Compliance Certificate shall be signed by two directors, one of which
shall be the finance director of the relevant Borrower.

 

21.3 Indebtedness Compliance Certificate

 

  (1) Pyramid Freight SA shall supply the Facility Agent with an Indebtedness
Compliance Certificate setting out (in reasonable detail) computations as to
compliance with clause 4.2(3) within 45 days of the end of each quarterly
financial period of UTi Worldwide.

 

  (2) Each Indebtedness Compliance Certificate shall be signed by two directors,
one of which shall be the finance director of the relevant Borrower.

 

21.4 Requirements as to financial statements

 

  (1) Each set of financial statements and interim financial statements
delivered by Pyramid Freight SA pursuant to clause 21.1 (Financial statements)
shall be certified by two directors, one of which shall be the finance director
of the relevant Borrower as fairly representing its financial condition as at
the date as at which those financial statements were drawn up.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) Each Borrower shall procure that each set of financial statements and
interim financial statements delivered pursuant to clause 21.1 (Financial
statements) is prepared using GAAP and the requirements of the Companies Act,
2008.

 

  (3) Each Borrower shall procure that each set of financial statements and
interim financial statements delivered pursuant to clause 21.1 (Financial
statements) is prepared using GAAP, accounting practices and financial reference
periods as promulgated by the Accounting Practices Board consistent with those
applied in the preparation of the Original Financial Statements for Pyramid
Freight SA and UTi SA unless, in relation to any set of financial statements or
interim financial statements, it notifies the Facility Agent that there has been
a change in GAAP, the accounting practices or reference periods and its auditors
deliver to the Facility Agent:

 

  (a) a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which the
Original Financial Statements were prepared; and

 

  (b) sufficient information, in form and substance as may be reasonably
required by the Facility Agent, to enable the WCF Lenders to determine whether
clause 22 (Financial covenants) has been complied with and make an accurate
comparison between the financial position indicated in those financial
statements and the Original Financial Statements.

 

  (4) Any reference in this Agreement to those financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.

 

21.5 Information: miscellaneous

Each Borrower shall supply to the Facility Agent (in sufficient copies for all
the WCF Lenders, if the Facility Agent so requests):

 

  (1) all documents dispatched by a Borrower (other than The Sisonke
Partnership) to its shareholders (or any class of them) or its creditors
generally at the same time as they are dispatched and in relation to The Sisonke
Partnership:

 

  (a) all documents dispatched by the partners of The Sisonke Partnership to
their respective partners or shareholders (or any class of them) relating to The
Sisonke Partnership; or

 

  (b) all documents dispatched by the partners of The Sisonke Partnership
(individually or collectively in their respective capacity(ies) as partner(s) of
The Sisonke Partnership or in the name of the partnership) to the creditors of
The Sisonke Partnership generally at the same time as they are dispatched;

 

  (2) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Borrower Group, and which might, if adversely
determined, have a Material Adverse Effect; and

 

  (3) promptly, such further information regarding the financial condition,
business and operations of any member of the Borrower Group as any Finance Party
(through the Facility Agent) may request.

 

21.6 Notification of default

 

  (1) Each Obligor shall notify the Facility Agent of any Default (and the
steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence (unless that Obligor is aware that a notification has already been
provided by another Obligor).

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) Promptly upon a request by the Facility Agent, a Borrower shall supply to
the Facility Agent a certificate signed by two directors one of which must be
the finance director of a Borrower certifying that no Default is continuing (or
if a Default is continuing, specifying the Default and the steps, if any, being
taken to remedy it).

 

21.7 Notification of corporate actions and transactions

 

  (1) Each Borrower shall give the Facility Agent not less than 30 days prior
written notice of:

 

  (a) any resolutions to be passed by the shareholders of that Borrower as
special resolutions to the extent that such resolutions will, if adopted,
materially and adversely affect the interests of the Finance Parties under the
Finance Documents;

 

  (b) any material changes in its accounting policies;

 

  (c) any change to the end of its Financial Year; and

 

  (d) any dismissal or replacement of its Auditors.

 

  (2) Each Obligor shall, simultaneously with any notice given to its
shareholders, give the Facility Agent notice of any resolutions to be passed by
the shareholder of that Obligor as special resolutions to the extent that such
resolutions will, if adopted, materially adversely affect the interests of the
Finance Parties under the Finance Documents.

 

21.8 Delivery of Information

 

  (1) The Facility Agent will promptly deliver the information which it receives
under this clause 21 to each Finance Party.

 

  (2) Without prejudice to clause 35 (Notices and domicilia), any documents to
be delivered under this clause 21 (Information undertakings) may be delivered by
a Borrower to the Facility Agent (and by the Facility Agent to any Finance
Party):

 

  (a) by e-mail (in the case of a Finance Party only) where that Finance Party
has expressly agreed, by written notice to the Facility Agent, to receive such
documents by e-mail and has informed the Facility Agent of an e-mail address
pursuant to clause 35 (Notices and domicilia), provided that, for this purpose,
any such notification shall also be followed-up by telefax; or

 

  (b) to the extent that it becomes common practice in South Africa to do so and
the Facility Agent has agreed to do so and (as applicable) a Finance Party has
expressly agreed, by written notice to the Facility Agent (such agreement not to
be unreasonably withheld or delayed), by reference to a website, the address of
which (and the location of the relevant documents at such website) has been
confirmed to such Party in accordance with clause 35 (Notices and domicilia).

 

  (3) If a Finance Party requests delivery to it of a paper copy of any document
to be delivered by a Borrower under this clause 21 (Information undertakings) in
place of an electronic copy of such document, it shall notify the Facility Agent
accordingly. The Facility Agent shall request a Borrower in writing to provide
such paper copies promptly upon receipt of any such notice and such Borrower
shall be obliged promptly to do so.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

21.9 Pyramid Freight SA and UTi SA Financial Statements

 

  (1) Each of Pyramid Freight SA and UTi SA shall supply to the Facility Agent
in sufficient copies for all WCF Lenders its audited financial statements for
the period ended 31 January 2008 by no later than 30 July 2009.

 

  (2) Each of Pyramid Freight SA and UTi SA shall supply to the Facility Agent,
with its Original Financial Statements delivered pursuant to clause 21.9(1), a
certificate certifying that the Original Financial Statements are prepared in
accordance with GAAP.

 

22 Financial covenants

 

22.1 Financial condition

 

  (1) Pyramid Freight SA shall, and shall procure that each member of the
Borrower Group will, ensure that for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force:

 

  (a) the Interest Cover Ratio for each Measurement Period is at least 3.75
times; and

 

  (b) the Annual Total Debt Service Cover Ratio for each Measurement Period is
at least 1.5 times; and

 

  (c) the Total Debt Cover Ratio:

 

  (i) for the first Measurement Period does not exceed 3.0 times; and

 

  (ii) for each Measurement Period thereafter does not exceed 3.25 times.

 

  (2) It is specifically recorded and agreed between the Parties that each
member of the Borrower Group’s obligation referred to in clause 22.1(1) is to
ensure that each of the Financial Covenants set out in clause 22.1(1) are met on
each day in a Measurement Period but that such Financial Covenants shall only be
tested on each Measurement Date.

 

  (3) The Financial Covenants shall be measured with regard to the consolidated
financial position of the Borrower Group. In regard to Obligors that are
branches of companies incorporated outside South Africa, the financial position
of such Obligor shall be measured at branch level.

 

22.2 Financial testing

The Financial Covenants shall be tested on each Measurement Date.

 

22.3 Breach of a financial covenant

Immediately upon becoming aware of a breach of any of the Financial Covenants, a
member of the Borrower Group shall notify the Facility Agent (and provide such
details about the breach as the Facility Agent may reasonably request).

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

22.4 Calculation

 

  (1) In the event of any dispute in respect of any calculation relating to the
Financial Covenants referred to in clauses 22.1(1)(a) and 22.1(1)(b) or any
other calculations required in respect of any Financial Covenant, such dispute
shall be determined by independent auditors, appointed by the Facility Agent
(which auditors must be one of PricewaterhouseCoopers Inc., Ernst & Young,
Deloitte or KPMG Inc.), acting as experts and not as arbitrators (taking into
account the terms and conditions of the Finance Documents), whose determination
will, in the absence of manifest error, be final and binding on all Parties.

 

  (2) The cost of such independent auditors in resolving such dispute shall be
paid by the parties to the dispute in the proportion determined by such auditors
having regard to the merit, or lack thereof, of each side to the dispute.

 

23 General undertakings

The undertakings in this clause 23 (General undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.

 

23.1 Authorisations

Each Obligor shall promptly:

 

  (1) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

  (2) supply certified copies to the Facility Agent of,

any Authorisation (including without limitation any material licences) required
under any law or regulation of its jurisdiction of incorporation to enable it to
perform its obligations under the Finance Documents and to ensure the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
incorporation of any Finance Document.

 

23.2 Compliance with laws

Each Obligor shall comply in all respects with all laws (including without
limitation environmental law) to which it may be subject.

 

23.3 Environmental compliance

 

  (1) Each Obligor shall (and the Borrower shall ensure that each member of the
Group will):

 

  (a) comply with all Environmental Law;

 

  (b) obtain, maintain and ensure compliance with all requisite Environmental
Permits; and

 

  (c) implement procedures to monitor compliance with and to prevent liability
under any Environmental Law,

where failure to do so has or might reasonably be expected to have a Material
Adverse Effect or is reasonably likely to result in any liability for Nedbank.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

23.4 Environmental Claims

Each Obligor shall (through the Borrower), promptly upon becoming aware of the
same, inform Nedbank in writing of:

 

  (1) any Environmental Claim against it or any member of the Group which is
current, pending or threatened; and

 

  (2) any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against it or any member of
the Group,

where the claim, if determined against it or any other such Obligor or member of
the Group, has or might reasonably be expected to have a Material Adverse Effect
or is reasonably likely to result in any liability for Nedbank.

 

23.5 Insurance

 

  (1) Each Obligor shall insure and keep insured all of its property and assets
of an insurable nature and which are customarily insured by companies in South
Africa conducting a business similar to that of that Obligor against loss,
damage and other risks normally insured against by persons carrying on the same
nature and type of business as that carried on by that Obligor in sums which are
prudent and appropriate in the context of that Obligor’s business.

 

  (2) Each Obligor shall promptly pay all premiums and do all other things
necessary to maintain the insurances required to be taken out and maintained by
it pursuant to clause 23.5(1).

 

23.6 Negative pledge

Save for Permitted Encumbrances, no Obligor shall (and the Original Borrowers
shall ensure that no other member of the Borrower Group will) create or permit
to subsist any Encumbrance over any of its assets.

 

23.7 Restrictions on borrowings

No Obligor shall (and each Obligor shall ensure that no other member of the
Borrower Group will) assume, incur or permit to have outstanding any Financial
Indebtedness other than Permitted Indebtedness.

 

23.8 Pari passu ranking

Each Obligor shall procure that its payment obligations under the Finance
Documents rank and will rank at least pari passu with claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

 

23.9 Corporate existence

Each Obligor (other than The Sisonke Partnership) shall maintain and preserve
its corporate existence. The Sisonke Partnership shall maintain and preserve its
existence as a partnership.

 

23.10 Mergers, Disposals and other arrangements

 

  (1) No Obligor shall enter into:

 

  (a) any transaction relating to any amalgamation, demerger, merger,
consolidation, acquisition, divestiture or corporate reconstruction;

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) enter into a single transaction or a series of transactions (whether
related or not) and whether voluntarily or involuntarily to Dispose of any
assets; or

 

  (c) any transaction relating the disposal of certain portions of the business,
in accordance with required future BEE transactions,

without the prior written consent of the Facility Agent which will not be
unreasonably withheld.

 

  (2) Notwithstanding the provisions of clause 23.10(1), an Obligor shall be
entitled to perform any of the acts set out in clause 23.10(1) for the purposes
of a bona fide restructuring or amalgamation within the Borrower Group, without
insolvency, and pursuant to which the validity and enforceability of the Finance
Documents are preserved as binding upon the restructured or amalgamated
companies; provided that:

 

  (a) the restructured or amalgamated companies shall be members of the Borrower
Group;

 

  (b) such restructuring or amalgamation will not have a Material Adverse
Effect;

 

  (c) such restructuring or amalgamation does not result in any material adverse
Tax consequences for the relevant Obligor; and

 

  (d) the relevant Obligor has provided the Facility Agent with at least 15
days’ prior written notification thereof.

 

23.11 Conduct of business

Other than with the prior written consent of the Facility Agent, no Obligor
shall enter into any transaction with any person except on arm’s length terms
(or terms more favourable to the relevant Obligor than arm’s length terms).

 

23.12 Taxation

Each Obligor shall duly and punctually pay and discharge all Taxes imposed upon
it or its assets within the time period allowed without incurring penalties,
except to the extent:

 

  (1) that such payment is being contested in good faith;

 

  (2) adequate provisions are being maintained for those Taxes in accordance
with GAAP; and

 

  (3) where such payment can be lawfully withheld.

 

23.13 Loans and guarantees

No Obligor shall:

 

  (1) make any loan (other than Permitted Loans) or provide any form of credit
or financial accommodation to any other person;

 

  (2) give or issue any guarantee, suretyship, indemnity, bond or letter of
credit to or for the benefit of, or in respect of liabilities or obligations of,
any other person or assume any liability (whether actual or contingent) of any
other person (other than as contemplated by the Finance Documents),

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

without the prior written consent of the Facility Agent.

 

23.14 Disposals

Save for Permitted Disposals, no Obligor shall make any Disposals.

 

23.15 Change of business

Each Obligor shall procure that no substantial change is made to the general
nature of the business of such Obligor or the Borrower Group from that carried
on at the Signature Date.

 

23.16 Sanctions

Notwithstanding any other provision in this Agreement, the Borrowers shall not:

 

  (1) use the proceeds of the Facilities for the purpose of financing directly
or indirectly (or otherwise make available) the activities of (or otherwise
making available to) any person or entity which is currently listed on the
Sanctions List or use the proceeds of the Loan for purposes of financing
directly or indirectly, the activities of a Sanctioned Country; and/or

 

  (2) contribute or otherwise make available the proceeds of the Facilities to
any other person or entity if the respective Borrower has actual knowledge that
such party intends to use such proceeds for the purpose of financing the
activities of any person or entity which is currently on the Sanctions List or
for the purpose of financing the activities of a Sanctioned Country.

 

23.17 Acquisitions

 

  (1) Except as permitted under clause 23.17(2), no Obligor shall (and each
Obligor shall ensure that no member of the Borrower Group will):

 

  (a) acquire a company or any shares or securities or a business or undertaking
or assets (or, in each case, any interest in any of them); or

 

  (b) incorporate a company,

(each, a Business Acquisition).

 

  (2) clause 23.17(1) shall not apply to any Business Acquisition if:

 

  (a) no Default is continuing on the closing date for that Business Acquisition
or would occur as a result of that Business Acquisition;

 

  (b) the acquired company, business or undertaking is engaged in a business
substantially the same as that carried on by the Borrower Group;

 

  (c) the consideration (including associated costs and expenses) for that
Business Acquisition payable by an Obligor or any member of the Borrower Group
and any Financial Indebtedness or other assumed actual or contingent liability,
in each case remaining in the acquired company (or any such business) at the
date of that Business Acquisition (when aggregated with the consideration
(including associated costs and expenses) for any other Business Acquisitions
paid or payable by that Obligor or any member of the Borrower Group and any
Financial Indebtedness or other assumed actual or contingent liability, in each
case remaining in any such acquired companies or businesses at the time of that
Business Acquisition acquired pursuant to any other Business Acquisitions made
during the Term) does not exceed ZAR10 000 000 per Business Acquisition; and

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (d) the consideration (including associated costs and expenses) for that
Business Acquisition payable by an Obligor or any member of the Borrower Group
and any Financial Indebtedness or other assumed actual or contingent liability,
in each case remaining in the acquired company (or any such business) at the
date of that Business Acquisition (when aggregated with the consideration
(including associated costs and expenses) for any other Business Acquisitions
paid or payable by that Obligor or any member of the Borrower Group and any
Financial Indebtedness or other assumed actual or contingent liability, in each
case remaining in any such acquired companies or businesses at the time of that
Business Acquisition acquired pursuant to any other Business Acquisitions made
during the Term), to the extent that it:

 

  (i) exceeds ZAR10 000 000 per Business Acquisition; or

 

  (ii) exceeds in aggregate ZAR80 000 000 in any Financial Year,

the prior written consent of the WCF Lenders has been obtained, which consent
shall not be unreasonably withheld or delayed.

 

23.18 Capped Amounts

No Borrower shall make a Utilisation unless at all times and including the
Facilities the aggregate amount of Interest Bearing Debt of the Borrowers does
not exceed ZAR1 500 000 000 (excluding any Interest Bearing Debt in respect of
Facility C).

 

23.19 Pyramid Freight SA

Pyramid BVI (and the Obligors) shall procure that during the Term Pyramid
Freight SA is and remains an external company under the Companies Act, 2008.

 

24 Events of Default

Each of the events or circumstances set out in clause 24 (Events of Default) is
an Event of Default (save for clause 24.15 (Acceleration)).

 

24.1 Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

  (1) its failure to pay is caused by administrative or technical error; and

 

  (2) payment is made within three Business Days of its due date.

 

24.2 Financial covenants

Any requirement of clause 22 (Financial covenants) is not satisfied.

 

24.3 Other obligations

Subject to clause 24.17 (Remedy), an Obligor does not comply with any provision
of the Finance Documents (other than those referred to in clause 24.1
(Non-payment)).

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

24.4 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

 

24.5 Cross default

 

  (1) Any Financial Indebtedness of an Obligor is not paid when due nor within
any originally applicable grace period.

 

  (2) Any Financial Indebtedness of an Obligor is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

  (3) Any commitment for any Financial Indebtedness of an Obligor is cancelled
or suspended by a creditor of that Obligor as a result of an event of default
(however described).

 

  (4) Any creditor of an Obligor becomes entitled to declare any Financial
Indebtedness of that Obligor due and payable prior to its specified maturity as
a result of an event of default (however described).

 

  (5) No Event of Default will occur under this clause 24.5 (Cross default) if
the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within clauses 24.5(1) to 24.5(4) above is less than
ZAR5 000 000 (or its equivalent in any other currency or currencies).

 

  (6) Any Financial Indebtedness of UTi Worldwide or any of its subsidiaries
(excluding the Obligors) is not paid when due nor within any originally
applicable grace period.

 

  (7) Any Financial Indebtedness of UTi Worldwide or any of its subsidiaries
(excluding the Obligors) is declared to be or otherwise becomes due and payable
prior to its specified maturity as a result of an event of default (however
described).

 

  (8) Any creditor of UTi Worldwide or any of its subsidiaries (excluding the
Obligors) becomes entitled to declare any Financial Indebtedness of UTi
Worldwide or any of its subsidiaries (excluding the Obligors) due and payable
prior to its specified maturity as a result of an event of default (however
described).

 

  (9) No Event of Default will occur under this clause 24.5 (Cross default) if
the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within 24.5(6) to 24.5(8) above is less than US$5 000 000
(or its equivalent in any other currency or currencies).

 

24.6 Insolvency

 

  (1) An Obligor and/or a Material Subsidiary is unable or admits inability to
pay its debts as they fall due, suspends making payments on any of its debts or,
by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness.

 

  (2) The value of the assets of any Obligor and/or a Material Subsidiary is
less than its liabilities (taking into account contingent and prospective
liabilities).

 

  (3) A moratorium is declared in respect of any indebtedness of any Obligor
and/or a Material Subsidiary.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (4) An Obligor becomes financially distressed as contemplated in section
128(1)(f) of the Companies Act, 2008.

 

24.7 Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

  (1) the suspension of payments, a moratorium of any indebtedness, winding-up,
business rescue, dissolution, administration or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of any Obligor;

 

  (2) a composition, compromise, assignment or arrangement with any creditor of
any Obligor and/or a Material Subsidiary;

 

  (3) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager, business rescue practitioner or other similar
officer in respect of any Obligor and/or a Material Subsidiary or any of its
assets; or

 

  (4) enforcement of any Encumbrance over any assets of any Obligor and/or a
Material Subsidiary,

or any analogous procedure or step is taken in any jurisdiction.

 

24.8 Failure to comply with final judgment

An Obligor and/or a Material Subsidiary fails within ten Business Days of the
due date to comply with or pay any sum due from it in excess of ZAR2 000 000
under any material final judgment or any final order made or given by a court of
competent jurisdiction.

 

24.9 Creditors’ process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of an Obligor and/or a Material Subsidiary having an aggregate
value of in excess of ZAR2 000 000 and is not discharged within five Business
Days.

 

24.10 Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

 

24.11 Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

24.12 Material Adverse Effect

Subject to clause 24.17 (Remedy), any event (or series of events) or
circumstances occurs (or any existing circumstances continues) which the
Facility Agent (acting reasonably and in good faith) believes is reasonably
likely to result in a Material Adverse Effect.

 

24.13 Authorisations

Any Authorisation (including without limitation any license) material to the
business of an Obligor is materially and adversely amended or is terminated or
not renewed (in each case, without a replacement being put in place with which
the Facility Agent (acting reasonably) is satisfied) or is otherwise adversely
appealed or challenged or an Obligor breaches (other than in relation to any
breach or challenge which the Facility Agent (acting reasonably) considers to be
not material) any term or condition of any such Authorisation.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

24.14 Cessation of business

Any Obligor ceases to carry on the business which it undertakes at the Signature
Date or enters into any unrelated business.

 

24.15 Financial Statement

Any material qualification on the financial statements of a Borrower by the
Auditors of that Borrower unless the qualification is rectified to the
satisfaction of the WCF Lenders within 21 Business Days of written notice from
the Facility Agent.

 

24.16 Acceleration

If any Event of Default occurs which is continuing, the Facility Agent shall be
entitled (acting on the instructions of the Majority WCF Lenders) and without
prejudice to any other rights or remedies which the WCF Lenders may have under
any of the Finance Documents or otherwise in terms of law, by written notice to
the Borrowers:

 

  (1) claim immediate payment of all Facility Outstandings (including but not
limited to capital and interest and amounts in respect of duties, fees and
charges owing by the Borrowers to the Finance Parties under the Facilities or
any of the Finance Documents) regardless of whether or not such amounts are then
otherwise due and payable, all of which amounts shall, upon the delivery of an
Acceleration Notice, immediately become due and payable; and/or

 

  (2) demand and be entitled to receive specific performance of the relevant
obligation of the Finance Documents (if any) breached by a Borrower; and/or

 

  (3) cancel the whole or part of a Facility; and/or

 

  (4) refuse to make payment of any further as yet undrawn funds, if any,
available under the Facilities, and/or

 

  (5) claim payment from the Borrowers of any and all Breakage Costs, damages,
costs and other amounts incurred directly as a result of such Event of Default.

 

24.17 Remedy

 

  (1) No Event of Default under clause 24 (Events of Default) (other than that
referred to in clause 24.1 (Non-payment)) will occur if the failure to comply or
circumstance giving rise to the same is capable of remedy and is remedied within
five days, or such further period as the Facility Agent may agree in writing.

 

  (2) For the purposes of clause 24.17(1), the events or circumstances referred
to in clause 24.5 (Cross default), clause 24.6 (Insolvency), clause 24.7
(Insolvency proceedings), clause 24.8 (Failure to comply with final judgement),
clause 24.9 (Creditors’ process) and clause 24.10 (Unlawfulness) shall be deemed
to be incapable of remedy save to the extent set out therein.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

25 Changes to the Lenders

 

25.1 Cessions, assignments and transfers by the Lenders

Subject to clause 25.2 (Conditions of cessions, assignments or transfers), a
Lender (Existing Lender) may:

 

  (1) cede and/or assign any of its rights; or

 

  (2) transfer by cession and delegation any of its rights and obligations,

under this Agreement and any corresponding rights or obligations under any other
Finance Document to:

 

  (3) any Permitted Transferee without the consent of the Borrowers or any other
Party; and

 

  (4) any other person with the consent of the Borrowers, which consent shall
not be unreasonably withheld or delayed,

(any such Permitted Transferee or other person, New Lender).

 

25.2 Conditions of cessions, assignments or transfers

 

  (1) The consent of the Borrowers is required for a cession and/or assignment
referred to in clause 25.1(1) or transfer by cession and delegation referred to
in clause 25.1(2) by an Existing Lender, unless the cession and/or assignment
referred to in clause 25.1(1) or transfer by cession and delegation referred to
in clause 25.1(2) is to a Permitted Transferee or another Lender or an affiliate
of a Lender or if an Event of Default is continuing and unwaived.

 

  (2) The consent of the Borrowers to a cession and/or assignment referred to in
clause 25.1(1) or transfer by cession and delegation referred to in
clause 25.1(2) must not be unreasonably withheld or delayed. Each Borrower will
be deemed to have given its consent five Business Days after the Existing Lender
has requested it unless consent is expressly refused by each Borrower within
that time.

 

  (3) A cession and/or assignment referred to in clause 25.1(1) or a transfer by
cession and delegation referred to in clause 25.1(2) will only be effective on
receipt by the Facility Agent of:

 

  (a) receipt by the Facility Agent of written confirmation from the New Lender
(in form and substance satisfactory to the Facility Agent) that the New Lender
will assume the same obligations to the other Finance Parties as it would have
been under if it was a Lender;

 

  (b) an Accession Undertaking duly completed and duly signed by the New Lender;
and

 

  (c) a Transfer Certificate duly completed and duly signed by the Existing
Lender and the New Lender.

 

  (4) If:

 

  (a) a WCF Lender cedes, assigns or transfers any of its rights or obligations
under the Finance Documents; and

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) as a result of circumstances existing as at the date on which the cession,
assignment or transfer, a Borrower would be obliged to make payment to the New
Lender under clause 13 (Tax Gross Up and Indemnities) and clause 14 (Increased
Costs),

then the New Lender is only entitled to receive payment under that clause to the
same extent as the Existing Lender would have been if the cession, assignment,
transfer or change had not occurred.

 

  (5) A transfer by cession and delegation will only be effective if the
procedure set out in clause 25.4 (Procedure for transfer) is complied with.

 

25.3 Limitation of responsibility of Existing Lenders

 

  (1) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (a) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

  (b) the financial condition of any Borrower;

 

  (c) the performance and observance by any Borrower of its obligations under
the Finance Documents or any other documents; or

 

  (d) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (2) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (a) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (b) will continue to make its own independent appraisal of the
creditworthiness of each Borrower and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

  (3) Nothing in any Finance Document obliges an Existing Lender to:

 

  (a) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this clause 25; or

 

  (b) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Borrower of its obligations under the
Finance Documents or otherwise.

 

25.4 Procedure for transfer

 

  (1)

Subject to the conditions set out in clause 25.2 (Conditions of cessions,
assignments or transfers) a transfer is effected in accordance with
clause 25.4(3) when the Agent executes an otherwise duly completed Transfer
Certificate and Accession Undertaking delivered to it by the Existing Lender
and/or the New

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Lender as the case may be. The Facility Agent shall, subject to clause 25.4(2)
as soon as reasonably practicable after receipt by it of a duly completed
Transfer Certificate and Accession Undertaking appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate and Accession Undertaking.

 

  (2) The Facility Agent shall only be obliged to execute a Transfer Certificate
and Accession Undertaking delivered to it by the Existing Lender and the New
Lender once it is satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the transfer to such New Lender.

 

  (3) On the Transfer Date:

 

  (a) to the extent that in the Transfer Certificate and Accession Undertaking
the Existing Lender seeks to transfer by cession and delegation its rights and
obligations under the Finance Documents each of the Borrowers and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the Discharged Rights and
Obligations);

 

  (b) each of the Borrowers and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Borrower and the New
Lender have assumed and/or acquired the same in place of that Borrower and the
Existing Lender;

 

  (c) the Facility Agent, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been a Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Agent and the Existing Lender shall each be released from
further obligations to each other under the Finance Documents; and

 

  (d) the New Lender shall become a Party as a Lender.

 

25.5 Copy of Transfer Certificate and Accession Undertaking to Borrower

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate and Accession Undertaking, send to the Borrowers
a copy of that Transfer Certificate and Accession Undertaking.

 

25.6 Disclosure of information

Any Lender may disclose to any of its affiliates and any other person:

 

  (1) to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement;

 

  (2) with (or through) whom that Lender enters into (or may potentially enter
into) any sub participation in relation to, or any other transaction under which
payments are to be made by reference to, the Finance Documents or any Borrower;
or

 

  (3) to whom, and to the extent that, information is required to be disclosed
by any applicable law or regulation,

any information about any Borrower, the Borrower Group and the Finance Documents
as that Lender shall consider appropriate if, in relation to clauses 25.6(1) and
25.6(2), the person to whom the information is to be given has entered into a
Confidentiality Undertaking.

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

26 Changes to the Obligors

 

26.1 Assignments and transfer by a Borrower

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

26.2 Additional Borrowers

 

  (1) Subject to compliance with the provisions of Part II of Schedule 2
(Advance Condition Documents) a Borrower may request that any of its wholly
owned subsidiaries becomes an Additional Borrower. That subsidiary shall become
an Additional Borrower if:

 

  (a) all the WCF Lenders approve the addition of that subsidiary;

 

  (b) that Borrower delivers to the Facility Agent a duly completed and executed
Accession Undertaking;

 

  (c) that Borrower confirms that no Default is continuing or would occur as a
result of that subsidiary becoming an Additional Borrower; and

 

  (d) the Facility Agent has received all of the documents and other evidence
listed in Part II of Schedule 2 (Advance Condition Documents) in relation to
that Additional Borrower, each in form and substance satisfactory to the
Facility Agent.

 

  (2) The Facility Agent shall notify the Borrowers and the WCF Lenders promptly
upon being satisfied that it has received (in form and substance satisfactory to
it) all the documents and other evidence listed in Part II of Schedule 2
(Advance Condition Documents).

 

26.3 Resignation of a Borrower

 

  (1) A Borrower may request that a Borrower (other than an Original Borrower)
ceases to be a Borrower by delivering to the Facility Agent a Resignation
Letter.

 

  (2) The Facility Agent shall accept a Resignation Letter and notify the
Borrowers and the WCF Lenders of its acceptance if:

 

  (a) no Default is continuing or would result from the acceptance of the
Resignation Letter (and the relevant Borrower has confirmed this is the case);
and

 

  (b) the Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents,

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

26.4 Additional Guarantors

 

  (1) Subject to compliance with the provisions of Part III of Schedule 2
(Advance Condition Documents) a Borrower may request that any of its wholly
owned subsidiaries becomes an Additional Guarantor. That subsidiary shall become
an Additional Guarantor if:

 

  (a) all the WCF Lenders approve the addition of that subsidiary;

 

  (b) that Borrower delivers to the Facility Agent a duly completed and executed
Accession Undertaking;

 

  (c) that Borrower confirms that no Default is continuing or would occur as a
result of that subsidiary becoming an Additional Guarantor; and

 

  (d) the Facility Agent has received all of the documents and other evidence
listed in Part III of Schedule 2 (Advance Condition Documents) in relation to
that Additional Guarantor, each in form and substance satisfactory to the
Facility Agent.

 

  (2) The Facility Agent shall notify the Borrowers and the WCF Lenders promptly
upon being satisfied that it has received (in form and substance satisfactory to
it) all the documents and other evidence listed in Part III of Schedule 2
(Advance Condition Documents).

 

26.5 Resignation of a Guarantor

 

  (1) A Guarantor may request that a Guarantor (other than an Original
Guarantor) ceases to be a Guarantor by delivering to the Facility Agent a
Resignation Letter.

 

  (2) The Facility Agent shall accept a Resignation Letter and notify the
Guarantors and the WCF Lenders of its acceptance if:

 

  (a) no Default is continuing or would result from the acceptance of the
Resignation Letter (and the relevant Guarantor has confirmed this is the case);
and

 

  (b) all the WCF Lenders have consented to the relevant Borrower’s request,

whereupon that company shall cease to be a Guarantor and shall have no further
rights or obligations under the Finance Documents.

 

26.6 Repetition of representations

Delivery of an Accession Undertaking constitutes confirmation by the relevant
subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

27 Role of the Facility Agent

 

27.1 Appointment of the Facility Agent

 

  (1) Each other Finance Party appoints the Facility Agent to act as its agent
under and in connection with the Finance Documents.

 

  (2) Each other Finance Party authorises the Facility Agent to exercise the
rights, powers, authorities and discretions specifically given to the Agent
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

27.2 Duties of the Facility Agent

 

  (1) The Facility Agent shall promptly forward to a Party the original or a
copy of any document which is delivered to the Facility Agent for that Party by
any other Party.

 

  (2) Except where a Finance Document specifically provides otherwise, the
Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

  (3) If the Facility Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the Finance Parties.

 

  (4) If the Facility Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Facility Agent) under this Agreement it shall promptly notify the other Finance
Parties.

 

  (5) The Facility Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature.

 

27.3 No fiduciary duties

 

  (1) Nothing in this Agreement constitutes the Facility Agent as a trustee or
fiduciary of any other person.

 

  (2) The Facility Agent shall not be bound to account to any WCF Lender for any
sum or the profit element of any sum received by it for its own account.

 

27.4 Business with the Borrower Group

The Facility Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the Borrower Group.

 

27.5 Rights and discretions of the Facility Agent

 

  (1) The Facility Agent may rely on:

 

  (a) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (b) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  (2) The Facility Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the WCF Lenders) that:

 

  (a) no Default has occurred (unless it has actual knowledge of a Default
arising under clause 24.1 (Non-payment));

 

  (b) any right, power, authority or discretion vested in any Party or the
Majority WCF Lenders has not been exercised; and

 

  (c) any notice or request made by the Borrower is made on behalf of and with
the consent and knowledge of all the Borrowers.

 

  (3) The Facility Agent may engage, pay for and rely on the advice or services
of any lawyers, accountants, surveyors or other experts.

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (4) The Facility Agent may act in relation to the Finance Documents through
its personnel and agents.

 

  (5) The Facility Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.

 

  (6) Notwithstanding any other provision of any Finance Document to the
contrary, the Facility Agent is not obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

27.6 Majority WCF Lenders’ instructions

 

  (1) Unless a contrary indication appears in a Finance Document, the Facility
Agent shall (i) exercise any right, power, authority or discretion vested in it
as Facility Agent in accordance with any instructions given to it by the
Majority WCF Lenders (or, if so instructed by the Majority WCF Lenders, refrain
from exercising any right, power, authority or discretion vested in it as
Facility Agent) and (ii) not be liable for any act (or omission) if it acts (or
refrains from taking any action) in accordance with an instruction of the
Majority WCF Lenders.

 

  (2) Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority WCF Lenders will be binding on all the
Finance Parties.

 

  (3) The Facility Agent may refrain from acting in accordance with the
instructions of the Majority WCF Lenders (or, if appropriate, the WCF Lenders)
until it has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions.

 

  (4) In the absence of instructions from the Majority WCF Lenders, (or, if
appropriate, the WCF Lenders) the Facility Agent may act (or refrain from taking
action) as it considers to be in the best interest of the WCF Lenders.

 

  (5) The Facility Agent is not authorised to act on behalf of a WCF Lender
(without first obtaining that WCF Lender’s consent) in any legal or arbitration
proceedings relating to any Finance Document.

 

27.7 Responsibility for documentation

The Facility Agent is not:

 

  (1) responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Facility Agent, any
Obligor or any other person given in or in connection with any Finance Document;
or

 

  (2) responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

 

27.8 Exclusion of liability

 

  (1) Without limiting clause 27.8(2), the Facility Agent will not be liable for
any action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

 

  (2) No Party (other than the Facility Agent) may take any proceedings against
any officer, employee or agent of the Facility Agent in respect of any claim it
might have against the Facility Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
and any officer, employee or agent of the Facility Agent may rely on this
clause.

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (3) The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

 

  (4) Nothing in this Agreement shall oblige the Facility Agent to carry out any
“know your customer” or other checks in relation to any person on behalf of any
WCF Lender and each WCF Lender confirms to the Facility Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Facility Agent.

 

27.9 WCF Lenders’ indemnity to the Facility Agent

Each WCF Lender shall (in proportion to its share of the aggregate of the Total
Commitments and the Facility C Amount or, if the Total Commitments and the
Facility C Amount are then zero, to its share of the Total Commitments or
Facility C Amount, as applicable, immediately prior to their reduction to zero)
indemnify the Facility Agent, within three Business Days of demand, against any
cost, loss or liability incurred by the Facility Agent (otherwise than by reason
of the Facility Agent’s gross negligence or wilful misconduct) in acting as
Facility Agent under the Finance Documents (unless the Facility Agent has been
reimbursed by a Borrower pursuant to a Finance Document).

 

27.10 Resignation of the Facility Agent

 

  (1) The Facility Agent may resign and appoint one of its affiliates as
successor by giving notice to the other Finance Parties and the Borrowers.

 

  (2) Alternatively the Facility Agent may resign by giving notice to the other
Finance Parties and the Borrowers, in which case the Majority WCF Lenders (after
consultation with the Borrowers) may appoint a successor Facility Agent.

 

  (3) If the Majority WCF Lenders have not appointed a successor Facility Agent
in accordance with clause 27.10(2) above within 30 days after notice of
resignation was given, the Facility Agent (after consultation with the
Borrowers) may appoint a successor Facility Agent.

 

  (4) The retiring Facility Agent shall, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as Facility Agent under the Finance Documents.

 

  (5) The Facility Agent’s resignation notice shall only take effect upon the
appointment of a successor.

 

  (6) Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this clause 27 (Role of the Facility
Agent). Its successor and each of the other Parties shall have the same rights
and obligations amongst themselves as they would have had if such successor had
been an original Party.

 

  (7) After consultation with the Borrowers, the Majority WCF Lenders may, by
notice to the Facility Agent, require it to resign in accordance with
clause 27.10(2) above. In this event, the Facility Agent shall resign in
accordance with clause 27.10(2) above.

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

27.11 Confidentiality

 

  (1) In acting as agent for the Finance Parties, the Facility Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

 

  (2) If information is received by another division or department of the
Facility Agent, it may be treated as confidential to that division or department
and the Facility Agent shall not be deemed to have notice of it.

 

27.12 Relationship with the WCF Lenders

The Facility Agent may treat each WCF Lender as a WCF Lender, entitled to
payments under this Agreement unless it has received not less than five Business
Days prior notice from that WCF Lender to the contrary in accordance with the
terms of this Agreement.

 

27.13 Credit appraisal by the WCF Lenders

Without affecting the responsibility of any Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each WCF Lender
confirms to the Facility Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:

 

  (1) the financial condition, status and nature of each member of the Borrower
Group;

 

  (2) the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

 

  (3) whether that WCF Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

  (4) the adequacy, accuracy and/or completeness of any information provided by
the Facility Agent, any Party or by any other person under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 

27.14 Facility Agent’s management time

Any amount payable to the Facility Agent under clause 15.2 (Indemnity to the
Facility Agent), clause 18 (Costs and expenses) and clause 27.9 (WCF Lenders’
indemnity to the Facility Agent) shall include the cost of utilising the
Facility Agent’s management time or other resources and will be calculated on
the basis of such reasonable daily or hourly rates as the Facility Agent may
notify to the Borrowers and the WCF Lenders, and is in addition to any fee paid
or payable to the Facility Agent under clause 12 (Fees).

 

27.15 Deduction from amounts payable by the Facility Agent

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

28 Conduct of business by the Finance Parties

No provision of this Agreement will:

 

28.1 interfere with the right of any Finance Party to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;

 

28.2 oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

28.3 oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

29 Sharing among the Finance Parties

 

29.1 Payments to Finance Parties

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an Obligor or from any other party to a Finance Document other than in
accordance with clause 30 (Payment Mechanics) and applies that amount to a
payment due under the Finance Documents then:

 

  (1) the Recovering Finance Party shall, within three Business Day, notify
details of the receipt or recovery, to the Facility Agent;

 

  (2) the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Facility Agent and distributed
in accordance with the entitlements of the WCF Lenders under the Finance
Documents; and

 

  (3) the Recovering Finance Party shall, within three Business Day of demand by
the Facility Agent, pay to the Facility Agent an amount (if any) (Sharing
Payment) equal to such receipt or recovery less any amount which the Facility
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made.

 

29.2 Redistribution of payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the WCF Lenders (other than the
Recovering Finance Party) as if it had been received by the Facility Agent in
accordance with clause 30 (Payment Mechanics).

 

29.3 Recovering Finance Party’s rights

 

  (1) On the distribution by the Facility Agent under clause 29.2
(Redistribution of payments), the Recovering Finance Party will be subrogated to
the rights of the WCF Lenders which have shared in the redistribution to the
extent of the Sharing Payment.

 

  (2) If and to the extent that the Recovering Finance Party is not able to rely
on its rights under clause 29.3(1), a Borrower shall be liable to the Recovering
Finance Party for a debt equal to the Sharing Payment which is immediately due
and payable, provided that the Borrower shall not be liable under this
clause 29.3 (Recovering Finance Party’s rights) for any amounts in excess of the
amounts for which it would otherwise be liable.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

29.4 Reversal of Redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (1) each WCF Lender which has received a share of the relevant Sharing Payment
pursuant to clause 29.2 (Redistribution of payments) shall, upon request of the
Facility Agent, pay to the Facility Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportions of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay); and

 

  (2) that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the Borrower will be liable to the
reimbursing WCF Lender for the amount so reimbursed.

 

29.5 Exceptions

 

  (1) This clause 29 (Sharing among the Finance Parties) shall not apply to the
extent that the Recovering Finance Party would not, after making any payment
pursuant to this clause 29 (Sharing among the Finance Parties), have a valid and
enforceable claim against the relevant Obligor.

 

  (2) A Recovering Finance Party is not obliged to share with any other WCF
Lender any amount which the Recovering Finance Party has received or recovered
as a result of taking legal or arbitration proceedings, if:

 

  (a) it notified that other WCF Lender of the legal or arbitration proceedings;
and

 

  (b) that other WCF Lender had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

30 Payment mechanics

 

30.1 All payments to be made by any Obligor under this Agreement shall be
governed by the following provisions:

 

  (1) all such payments shall be made to the Facility Agent (for the account of
the WCF Lenders) on the due date for such payment, to such bank account in South
Africa as the Facility Agent may designate by not less than five Business Days’
written notice to the Borrowers;

 

  (2) all such payments to be made by it to the Facility Agent (shall be made in
Rand for value for the account of the WCF Lenders) by no later than 10h00 on the
due date for such payment; and

 

  (3) all such payments shall be made in immediately available, freely
transferable, cleared funds free and clear of set-off, deduction or
counterclaim.

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

30.2 Distributions by the Facility Agent

Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to clause 30.3 (Distributions to a Borrower) and
clause 30.4 (Clawback) be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement, to such bank account as that Party may notify to the
Facility Agent by not less than five Business Days’ notice.

 

30.3 Distributions to a Borrower

The Facility Agent may (with the consent of an Obligor or in accordance with
clause 31 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date of receipt) of any amount due from that Obligor
under the Finance Documents or in or towards purchase of any amount of any
currency to be so applied.

 

30.4 Clawback

 

  (1) Where a sum is to be paid to the Facility Agent under the Finance
Documents for another Party, the Facility Agent is not obliged to pay that sum
to that other Party (or to enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum.

 

  (2) If the Facility Agent pays an amount to another Party and it proves to be
the case that the Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds.

 

30.5 Partial payments

 

  (1) If the Facility Agent receives a payment that is insufficient to discharge
all the amounts then due and payable by an Obligor under the Finance Documents,
the Facility Agent shall apply that payment towards the obligations of that
Obligor under the Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Facility Agent under the Finance Documents;

 

  (b) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

  (c) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

  (d) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  (2) The Facility Agent shall, if so directed by the Majority WCF Lenders, vary
the order set out in clauses 30.5(1)(a) to 30.5(1)(d).

 

  (3) clauses 30.5(1) and 30.5(2) will override any appropriation made by an
Obligor.

 

30.6 No set-off by Borrowers

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

31 Set-off

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to an Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.

 

32 Set-off: Foreign Currency Account

 

32.1 If any Event of Default occurs which is continuing, the Facility Agent
shall be entitled, without prejudice and in addition to any rights the WCF
Lenders may have under common law, to effect actual (as opposed to notional)
set-off between the credit balance of the Foreign Currency Account and the other
Facilities on the day of such Event of Default or at any other time thereafter.

 

32.2 The Borrowers authorise the Facility Agent as a continuous right, without
notice or demand, to at any time set-off the credit balance of the Foreign
Currency Account against the other Facilities.

 

32.3 If the Foreign Currency Account balance is in a currency other than Rand,
the Borrowers expressly authorise the Facility Agent to convert such balance
into the currency which the Facility Agent, in its sole and absolute discretion,
considers appropriate for purposes of effecting set-off, at the ruling spot
conversion rate (for purchase or sale of the relevant currency, whichever is
applicable) as quoted by the Facility Agent on a daily basis.

 

32.4 Any price movement risk in currency actually converted in terms of clause
32.3, which has to be converted back to a foreign currency thereafter shall be
for the account of, and be borne by, the Borrowers.

 

33 Confidentiality

 

33.1 The Borrowers have disclosed the Confidential Information to the Finance
Parties.

 

33.2 In consideration of the disclosure of the Confidential Information by the
Borrowers to the Finance Parties, each Finance Party agrees that it:

 

  (1) shall keep the Confidential Information confidential subject to the terms
and conditions of this clause 34 (Confidentiality);

 

  (2) shall not use the Confidential Information or any part of it for any
purpose other than for the purpose of underwriting and arranging the Facility
for the Borrowers and/or participating in and/or syndicating the Facility
(Purpose);

 

  (3) shall not disclose the Confidential Information or any part thereof to any
person other than:

 

  (a) an authorised person and such Finance Party shall require that each such
authorised person shall comply with confidentiality provisions no less onerous
than those contained in this clause 34 (Confidentiality); and

 

  (b) its professional advisers to the extent necessary for the Purpose and such
Finance Party shall use all reasonable endeavours to ensure that each such
professional adviser acknowledges and complies with the provisions of this
clause 34 (Confidentiality);

 

  (4) shall not take any copies or make any summaries or transcripts of the
whole or any part of the Confidential Information save as is strictly necessary
for the Purpose and all such copies, summaries and transcripts shall be deemed
to be, and shall be clearly identified as being, Confidential Information;

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (5) shall notify the Borrowers immediately it becomes aware that any
Confidential Information has been disclosed to or is in the possession of any
person who is not an authorised person or a professional adviser;

 

  (6) shall keep all Confidential Information separate from its own documents in
a safe and secure place and shall treat all Confidential Information in a manner
which is no less secure than the manner in which it treats its own confidential
and/or proprietary information; and

 

  (7) shall, upon termination or at the written request of a Borrower, deliver
up to that Borrower or destroy or erase (as that Borrower may direct) any
records of whatsoever nature in the possession, custody or control of such
Finance Party which contain any Confidential Information or which are produced
or received by such Finance Party in connection with the Purpose save to the
extent that such Finance Party is required to retain any such Confidential
Information by any applicable law, rule or regulation or by any competent
judicial, governmental, supervisory or regulatory body or in accordance with
internal policy.

 

33.3 Notwithstanding any other provisions hereof, each Finance Party shall not
be liable for release or disclosure of, and the confidentiality obligations
hereunder shall not apply to, any Confidential Information that:

 

  (1) is required by law or requested or required by any court of competent
jurisdiction or by any governmental or other regulatory authority to be
disclosed;

 

  (2) is or becomes part of the public domain through no fault of such Finance
Party;

 

  (3) is known to such Finance Party prior to the disclosure by a Borrower
without an obligation to keep such Confidential Information confidential;

 

  (4) is independently developed by such Finance Party without any breach of
this clause 33 (Confidentiality) as evidenced by written records; or

 

  (5) is approved for public release by any Borrower.

 

33.4 Notwithstanding the termination for whatever reason of this Agreement, the
obligations of confidentiality under this clause 33 (Confidentiality) shall,
unless otherwise agreed, continue for a period of five years from the date of
disclosure of the Confidential Information or, if later, the date of termination
of this Agreement.

 

33.5 All the Confidential Information shall be deemed to be (and all copies
thereof or of any part or parts thereof shall become upon the creation thereof)
and shall remain the property of the Borrowers. For the avoidance of doubt,
should any summaries or transcripts that may be produced by such Finance Party
as permitted under clause 33.2(4) incorporate any information (Proprietary
Information) which constitutes intellectual property of such Finance Party, then
such Proprietary Information shall remain the property of such Finance Party.

 

33.6 This clause 33 (Confidentiality) shall not operate as an assignment to each
Finance Party of any patents, copyrights, registered designs, unregistered
designs, trade marks, trade names or other rights of the Borrower Group or the
Borrowers as may subsist in or be contained in or reproduced in the Confidential
Information and each Finance Party shall not, nor shall any persons on its
behalf, apply for any patent, or registration of any trademark or design or any
other intellectual property right, in respect of the Confidential Information or
any part thereof.

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

34 Notices and domicilia

 

34.1 Notices

 

  (1) Each Party chooses the addresses set out opposite its name below as its
addresses to which any written notice in connection with this Agreement may be
addressed.

 

  (a)    Nedbank:         Physical address:    135 Rivonia Road, Sandown, 2196  
   E-mail address:    headcbcreditrisk@nedbank.co.za      Fax number:    +2711
294 1333      Marked for the attention of:    Head: Corporate Banking Credit  
(b)    Facility Agent:         Physical address:    135 Rivonia Road, Sandown,
2196      E-mail address:    FacilityAgentCorp@nedbank.co.za      Fax number:   
+2711 294 1333      Marked for the attention of:    Head: Corporate Banking
Credit   (c)    Issuing Bank:         Physical address:    135 Rivonia Road,
Sandown, 2196      E-mail address:    headcbcreditrisk@nedbank.co.za      Fax
number:    +2711 294 1333      Marked for the attention of:    Head: Corporate
Banking Credit   (d)    Borrowers:         Physical address:   

Building 10, Greenstone Hill Office park,

Emerald Boulevard, Greenstone

     E-mail address:    DMcCann@go2uti.com      Fax number:    +27 87 230 1276  
      +27 11 456 7510      Marked for the attention of:    Damian McCann

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     with a duplicate copy to:         Physical address:   

Building 10, Greenstone Hill Office park,

Emerald Boulevard, Greenstone

     E-mail address:    RRodick@go2uti.com      Fax number:    +1 562 552 9489  
   Marked for the attention of:    Rick Rodick   (e)    Guarantors:        
Physical address:   

Building 10, Greenstone Hill Office park,

Emerald Boulevard, Greenstone

     E-mail address:    RRodick@go2uti.com      Fax number:    +27 87 230 1276  
   Marked for the attention of:    Rick Rodick      with a duplicate copy to:   
     Physical address:   

Building 10, Greenstone Hill Office park,

Emerald Boulevard, Greenstone

     E-mail address:    RRodick@go2uti.com      Fax number:    +1 562 552 9489  
   Marked for the attention of:    Rick Rodick

 

  (2) Any notice or communication required or permitted to be given in terms of
this Agreement shall be valid and effective only if in writing but it shall be
competent to give notice by telefax transmitted to its telefax number set out
opposite its name above and by e-mail to the e-mail address set out opposite its
name above.

 

  (3) All notices from or to the Obligors shall be sent through the Facility
Agent.

 

  (4) Any Party may by written notice to the other Parties change its chosen
physical addresses and/or telefax number and/or e-mail for the purposes of
clause 35.1(1) to any other address(es) and/or telefax number and/or e-mail,
provided that the change shall become effective on the 14th day after the
receipt of the notice by the addressee.

 

  (5) Any notice given in terms of this Agreement shall:

 

  (a) if sent by a courier service be deemed to have been received by the
addressee on the seventh Business Day following the date of such sending;

 

  (b) if delivered by hand be deemed to have been received by the addressee on
the date of delivery;

 

  (c) if transmitted by facsimile be deemed to have been received by the
addressee on the first Business Day after the date of transmission; and

 

  (d) if by way of e-mail, be deemed to have been delivered when the e-mail
enters an information system designated or used for that purpose by the
recipient and is capable of being retrieved by the addressee, in terms of
section 23(b) of the Electronic Communications and Transactions Act, 2002,

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unless the contrary is proved.

 

  (6) Notwithstanding anything to the contrary herein contained, a written
notice or communication actually received by a Party shall be an adequate
written notice or communication to it, notwithstanding that it was not sent to
or delivered at its chosen address and/or telefax number.

 

34.2 Domicilia

 

  (1) Each of the Parties chooses its address referred to in clause 34.1 as its
domicilium citandi et executandi at which documents in legal proceedings in
connection with this Agreement may be served.

 

  (2) Any Party may by written notice to the other Party change its domicilium
from time to time to another address, not being a post office box or a poste
restante, in South Africa; provided that any such change shall only be effective
on the 14th day after deemed receipt of the notice by the other Party pursuant
to clause 34.1(6).

 

35 General

 

35.1 Renunciation of Benefits

Each Obligor renounces, to the extent permitted under applicable law, the
benefits of each of the legal exceptions of excussion, division, revision of
accounts, no value received, errore calculi (i.e., that there has been a wrong
calculation of the debt of the relevant Obligor), non causa debiti (i.e., that
no just cause exists for the debt of the relevant Obligor), non numeratae
pecuniae (i.e. that the money has not been paid to the relevant Obligor) and
cession of actions, and declares that it understands the meaning of each such
legal exception and the effect of such renunciation.

 

35.2 Accounts and Certificates

The entries made in the accounts maintained by each WCF Lender in connection
with the Facilities and/or any certificate issued, and signed by any manager or
director (whose appointment, designation and authority as such it shall not be
necessary to prove) of any WCF Lender or the Facility Agent shall, save for
manifest error, be prima facie proof of the amounts from time to time owing by
any Obligor under this Agreement.

 

35.3 Sole Agreement

The Finance Documents constitute the sole record of the agreement between the
Parties in regard to the subject matter thereof.

 

35.4 No Implied Terms

No Party shall be bound by any express or implied term, representation,
warranty, promise or the like, not recorded in any Finance Document.

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

35.5 Amendments and Waivers

 

  (1) Subject to clause 35.5(3), any term of this Agreement may be amended or
waived only with the consent of the Majority WCF Lenders and the Borrowers and
any such amendment or waiver will be binding on all Parties.

 

  (2) The Facility Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by clause 35.5(1).

 

  (3) An amendment or waiver that has the effect of changing or which relates
to:

 

  (a) the definition of Majority WCF Lenders in clause 1 (Definitions and
Interpretation);

 

  (b) an extension to the date of payment of any amount under the Finance
Documents;

 

  (c) an increase or a reduction in the applicable Margin or an increase or a
reduction in the amount of any payment of principal, interest, fees or
commission payable;

 

  (d) an increase or decrease in or an extension of any Commitment;

 

  (e) a change to clause 25 (Changes to the WCF Lenders) and clause 26 (Changes
to the Obligors);

 

  (f) any provision which expressly requires the consent of all the WCF Lenders;
or

 

  (g) clause 2.2 (Finance Parties’ rights and obligations), clause 29 (Sharing
among the Finance Parties) or this clause 35.5 (Amendments and waivers),

shall not be made without the prior consent of all the WCF Lenders.

 

  (4) An amendment or waiver which relates to the rights or obligations of the
Facility Agent may not be effected without the consent of the Facility Agent.

 

35.6 Extensions and waivers

No latitude, extension of time or other indulgence which may be given or allowed
by any Party to any other Party in respect of the performance of any obligation
hereunder or enforcement of any right arising from this Agreement and no single
or partial exercise of any right by any Party shall under any circumstances be
construed to be an implied consent by such Party or operate as a waiver or a
novation of, or otherwise affect any of that Party’s rights in terms of or
arising from this Agreement or estop such Party from enforcing, at any time and
without notice, strict and punctual compliance with each and every provision or
term of this Agreement.

 

35.7 Further assurances

The Parties undertake at all times to do all such things, to perform all such
acts and to take all such steps and to procure the doing of all such things, the
performance of all such actions and the taking of all such steps as may be open
to them and necessary for the putting into effect or maintenance of the terms,
conditions and import of this Agreement.

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

35.8 Waiver of defences

The provisions of this Agreement will not be affected by an act, omission,
matter or thing which would reduce, release or prejudice the subordination and
priorities in this Agreement including:

 

  (1) any time, waiver or consent granted to, or composition with any person;

 

  (2) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

  (3) any amendment (however fundamental) or replacement of a Finance Document
or any other document or security;

 

  (4) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security.

 

35.9 Independent advice

Each of the Parties acknowledges that they have been free to secure independent
legal and other advice as to the nature and effect of all of the provisions of
the Finance Documents and that they have either taken such independent legal and
other advice or dispensed with the necessity of doing so. Further, each of the
Parties acknowledges that all of the provisions of each Finance Document and the
restrictions therein contained are fair and reasonable in all the circumstances
and are part of the overall intention of the Parties in connection with the
Finance Documents.

 

35.10 Counterparts

This Agreement may be executed in any number of counterparts and by different
parties thereto in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute one and the same agreement.

 

35.11 Waiver of immunity

Each Obligor waives generally all immunity it or its assets or revenues may
otherwise have in any jurisdiction, including immunity in respect of:

 

  (1) the giving of any relief by way of interdict or order for specific
performance or for the recovery of assets or revenues; and

 

  (2) the issue of any process against its assets or revenues for the
enforcement of a judgement or, in an action in rem, for the arrest, detention or
sale of any of its assets and revenues.

 

35.12 Governing Law

The entire provisions of this Agreement shall be governed by and construed in
accordance with the laws of South Africa.

 

35.13 Jurisdiction

The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa, Gauteng Local Division,
Johannesburg (or any successor to that division) in regard to all matters
arising from this Agreement.

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

35.14 Severability

Each provision in this Agreement is severable from all others, notwithstanding
the manner in which they may be linked together or grouped grammatically, and if
in terms of any judgment or order, any provision, phrase, sentence, clause or
clause is found to be defective or unenforceable for any reason, the remaining
provisions, phrases, sentences, clauses and clauses shall nevertheless continue
to be of full force. In particular, and without limiting the generality of the
aforegoing, the Parties acknowledge their intention to continue to be bound by
this Agreement notwithstanding that any provision may be found to be
unenforceable or void or voidable, in which event the provision concerned shall
be severed from the other provisions, each of which shall continue to be of full
force.

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1:

Identity of Parties

Part IA

Original WCF Lender(s)

Nedbank.

Part IB

Original Participating Lender(s)

Nedbank.

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1:

Identity of Parties

Part II

Original Borrowers

 

1 CIH.

 

2 CMH.

 

3 Ilanga Freight.

 

4 Sub Assembly.

 

5 UTI SA.

Additional Borrower

 

1 Pyramid Freight SA.

 

2 The Sisonke Partnership.

 

3 UTi Shared Services.

 

4 UTi Logistics.

 

5 Marine Link.

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1:

Identity of Parties

Part III

Original Guarantors

 

1 CIH.

 

2 CMH.

 

3 Ilanga Freight.

 

4 Pyramid Freight SA (provided that Pyramid Freight SA is only a Guarantor in
respect of assets that are located in South Africa, including the shares held by
Pyramid BVI in UTi SA, Ilanga Freight and CIH and their respective assets).

 

5 Sub Assembly.

 

6 UTi SA.

Additional Guarantors

 

1 The Sisonke Partnership.

 

2 UTi Shared Services.

 

3 UTi Logistics.

 

5 Marine Link.

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 2:

Advance Condition Documents

Part I: Conditions Precedent to Initial Utilisation

 

1 The Original Borrowers

 

1.1 A copy of the constitutional documents of each Original Borrower.

 

1.2 A copy of a resolution of the board of directors of each Original Borrower:

 

  (1) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving to execute those Finance
Documents;

 

  (2) authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf; and

 

  (3) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

1.3 A specimen of the signature of each person authorised by the resolution
referred to in clause 1.2 above.

 

1.4 A certificate signed by an Authorised Signatory of each Original Borrower
confirming that borrowing the Total Commitments and/or the Total Facility C
Uncommitted Amounts would not cause any borrowing or similar limit in its
constitutional documents binding on it to be exceeded.

 

1.5 A certificate by an Authorised Signatory of each Original Borrower
certifying that each copy document relating to it referred to in clauses 1.1 to
1.4 above is correct, complete and in full force and effect as at a date no
earlier than the Signature Date.

 

2 The Original Guarantors

 

2.1 A copy of the constitutional documents of each Original Guarantor.

 

2.2 A copy of a resolution of the board of directors of each Original Guarantor:

 

  (1) approving the terms of the Finance Documents to which it is a party and
resolving to execute those Finance Documents;

 

  (2) authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf; and

 

  (3) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

2.3 A specimen of the signature of each person authorised by the resolution
referred to in clause 2.2 above.

 

2.4 A certificate signed by an Authorised Signatory of each Original Guarantor
confirming that guaranteeing the Total Commitments and/or the Total Facility C
Uncommitted Amounts would not cause any guaranteeing or similar limit in its
constitutional documents binding on it to be exceeded.

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.5 A certificate by an Authorised Signatory of each of each Original Guarantor
certifying that each copy document relating to it referred to in clauses 2.1 to
2.4 above is correct, complete and in full force and effect as at a date no
earlier than the Signature Date.

 

3 Finance Documents

 

3.1 A duly executed original of each of the following in a form and in substance
acceptable to the Original WCF Lenders:

 

  (1) this Agreement;

 

  (2) the Asset Based Finance Facility Master Agreement;

 

  (3) the Subordination Agreement; and

 

  (4) each Fee Letter.

 

4 Financial Information

 

4.1 Confirmation that the annual financial statements of Pyramid Freight SA and
UTi SA for the period ended 31 January 2008 do not differ materially from the
draft financial statements provided to the WCF Lenders.

 

4.2 Confirmation that the consolidated audited annual financial statements will
be provided to the WCF Lenders on an annual basis at Pyramid Freight SA level.

 

5 Legal Opinions

 

5.1 A legal opinion of Deneys Reitz Inc., legal advisers to the WCF Lenders as
to South African law in a form and in substance acceptable to the Facility Agent
and the Original WCF Lenders relating to inter alia the validity and
enforceability of the Finance Documents to which an Obligor are a party.

 

5.2 A legal opinion of legal advisers to the Obligors incorporated in South
Africa, in a form and in substance acceptable to the Facility Agent and the
Original WCF Lenders relating to the due incorporation, authority and the
capacity of each Obligor to enter into the Finance Documents to which they are a
party and the transactions pursuant thereto.

 

5.3 A legal opinion of legal advisers to UTi Worldwide and the Obligors
incorporated outside of South Africa, in a form and in substance acceptable to
the Facility Agent and the Original WCF Lenders relating to the due
incorporation, authority and the capacity of each Obligor to enter into the
Finance Documents to which they are a party and the transactions pursuant
thereto.

 

6 Financial Intelligence Centre Act, 2001

All information and documentation required by each Original WCF Lender in
relation to each Obligor to enable it to comply with its obligations under, and
the requirements of, the Financial Intelligence Centre Act, 2001 have been
provided or delivered to that Original WCF Lender and, in addition, in respect
of Nedbank, all information and documentation required by it to enable it to
comply with its own “know your customer” procedures.

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7 Payment of fees

Evidence satisfactory to the Facility Agent that all fees due and payable under
clause 12 (Fees) have been paid in full alternatively that such fees will be
paid on the first Utilisation Date.

 

8 Other Documents

A copy of any other Authorisation or other documents, opinion or assurance which
the Facility Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Finance
Documents and for the validity and enforceability of any Finance Document.

 

9 No Default

A certificate signed by an Authorised Signatory of each Obligor certifying that
as at the Signature Date:

 

9.1 no Default is continuing;

 

9.2 each of the representations and warranties made by the Borrower in clause 20
(Representations) of this Agreement are true and correct in all material
respects; and

 

9.3 no Material Adverse Effect has occurred.

 

10 Standby Letter of Credit – Utilisation Request

A duly completed and executed SLC Utilisation Request in accordance with
clause 17 (Standby Letter of Credit Facility).

 

11 Authorisation and Regulatory Approvals

 

11.1 Evidence satisfactory to the Facility Agent that all exchange control
approvals required for the implementation of the transactions contemplated by
the Finance Documents have been obtained.

 

11.2 Evidence satisfactory to the Facility Agent that final approval by each WCF
Lender’s internal credit, legal and pricing committees of the transactions
contemplated by the Finance Documents has been obtained.

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 2:

Advance Condition Documents

Part II: Conditions Precedent required to be delivered by an Additional Borrower

 

1 Additional Borrower

 

1.1 An Accession Undertaking, duly executed by the Additional Borrower and the
Original Borrower.

 

1.2 A copy of the constitutional documents of the Additional Borrower.

 

1.3 A copy of a resolution of the board of directors of the Additional Borrower:

 

  (1) approving the terms of, and the transactions contemplated by, the
Accession Undertaking and the Finance Documents and resolving that it executes
the Accession Undertaking;

 

  (2) authorising a specified person or persons to execute the Accession
Undertaking on its behalf; and

 

  (3) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents.

 

1.4 A specimen of the signature of each person authorised by the resolution
referred to in clause 3 above.

 

1.5 A certificate of the Additional Borrower (signed by a director) confirming
that borrowing the Total Commitments and/or the Total Facility C Uncommitted
Amounts would not cause any borrowing, guaranteeing or similar limit binding on
it to be exceeded.

 

1.6 A certificate of an authorised signatory of the Additional Borrower
certifying that each copy document listed in this Part II of Schedule 2 is
correct, complete and in full force and effect as at a date no earlier than the
date of the Accession Undertaking.

 

2 Authorisation

A copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Accession
Undertaking or for the validity and enforceability of any Finance Document.

 

3 Financial Information

If available, the latest audited financial statements of the Additional
Borrower.

 

4 Legal Opinions

 

4.1 A legal opinion of the legal advisers to the Original WCF Lenders and the
Facility Agent in South Africa as to South African law in a form and in a
substance acceptable to the Original WCF Lenders and the Facility Agent relating
to the validity and enforceability of the Finance Documents to which each
Additional Borrower is a party.

 

4.2 If the Additional Borrower is incorporated in a jurisdiction other than
South Africa a legal opinion of the legal advisers to the Original WCF Lenders
and the Facility Agent in the jurisdiction in which the Additional Borrower is
incorporated in a form and in a substance acceptable to the Original WCF Lenders
and the Facility Agent.

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5 Financial Intelligence Centre Act, 2001

All information and documentation required by each WCF Lender in relation to
each Additional Borrower to enable it to comply with its obligations under, and
the requirements of, the Financial Intelligence Centre Act, 2001 have been
provided or delivered to that WCF Lender and, in addition, all information and
documentation required by it to enable it to comply with its own “know your
customer” procedures.

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 2:

Advance Condition Documents

Part III – Conditions Precedent required to be delivered by an Additional
Guarantor

 

1 Additional Guarantors

 

1.1 A copy of the constitutional documents of each Additional Guarantor.

 

1.2 A copy of a resolution of the board of directors of each Additional
Guarantor:

 

  (1) approving the terms of the Finance Documents to which it is a party and
resolving to execute those Finance Documents;

 

  (2) authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf; and

 

  (3) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

1.3 A specimen of the signature of each person authorised by the resolution
referred to in clause 1.2 above.

 

1.4 A certificate signed by an Authorised Signatory of each Additional Guarantor
confirming that guaranteeing the Total Commitments and/or the Total Facility C
Uncommitted Amounts would not cause any guaranteeing or similar limit in its
constitutional documents binding on it to be exceeded.

 

1.5 A certificate by an Authorised Signatory of each Additional Guarantor
certifying that each copy document relating to it referred to in clauses 1.1 to
1.4 above is correct, complete and in full force and effect as at a date no
earlier than the Signature Date.

 

2 Legal Opinions

 

2.1 A legal opinion of a legal adviser to the WCF Lenders reasonably acceptable
to the Facility Agent as to South African law in a form and in substance
acceptable to the Facility Agent relating to the validity and enforceability of
the Finance Documents to which each Additional Guarantor is a party.

 

2.2 A legal opinion of a legal adviser to a Borrower or the relevant Additional
Guarantor reasonably acceptable to the Facility Agent in a form and in substance
acceptable to the Facility Agent and the Original WCF Lenders relating to the
due incorporation, authority and the capacity of each Additional Guarantor to
enter into the Finance Documents and the transactions pursuant thereto.

 

3 Authorisations

A copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent considers to be necessary or desirable (if it has notified
the Borrowers accordingly) in connection with the entry into and performance of
the transactions contemplated by the Accession Undertaking or for the validity
and enforceability of any Finance Document.

 

4 Financial Information

If available, the latest audited financial statements of the Additional
Guarantor.

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5 Financial Intelligence Centre Act, 2001

All information and documentation required by each WCF Lender in relation to
each Additional Guarantor to enable it to comply with its obligations under, and
the requirements of, the Financial Intelligence Centre Act, 2001 have been
provided or delivered to that WCF Lender and, in addition, all information and
documentation required by it to enable it to comply with its own “know your
customer” procedures.

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 3:

Original Facilities

Part I: Committed Facilities

 

Name of Original WCF

Lender

   Facility    Commitment  

Nedbank

   Facility A      ZAR680 000 000       Facility B      ZAR150 000 000   

Part II: Uncommitted Facilities

 

Name of Original WCF

Lender

   Facility    Uncommitted  

Nedbank

   Facility C      ZAR400 000 000   

Part III: Headroom Facility

 

Name of Original

Participating Lender

   Facility
commitment    Headroom Limit  

Nedbank

   Total Facility A
Commitment and
Total Facility B
Commitment      ZAR400 000 000   

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4:

Form of Accession Undertaking

Part I: For use by Successor Lenders

 

To:

   Nedbank Limited (acting through its Corporate Banking division) (as Facility
Agent) And to:    [insert]

From:        

   [Insert full name of successor Lender] (Acceding Party)

Date:

Dear Sirs

Facilities Agreement dated [—] 2009 (Facility Agreement) – Accession Undertaking

 

1 We refer to the Facility Agreement.

 

2 This is an Accession Undertaking, and terms used in this Accession Undertaking
have the same meaning as in the Facility Agreement unless given a different
meaning in this Accession Undertaking.

 

3 This Accession Undertaking is delivered to you as Facility Agent pursuant to
clause 25 (Changes to the Lenders) of the Facility Agreement.

 

4 In consideration of the Acceding Party being accepted as successor
[WCF/Participating] Lender for the purposes of the Facility Agreement and the
other relevant Finance Documents (if any) pursuant to the Facility Agreement,
the Acceding Party hereby confirms that, as from the date of acceptance of this
Accession Undertaking by the Facility Agent, it:

 

4.1 intends to be party to the Facility Agreement and the other relevant Finance
Documents (if any) as a [WCF/Participating] Lender;

 

4.2 undertakes to perform all the obligations expressed in the Facility
Agreement, and the other relevant Finance Documents (if any) to be assumed by a
[WCF/Participating] Lender;

 

4.3 agrees that it shall be bound by all the provisions of the Facility
Agreement, and the other relevant Finance Documents (if any) as if it had been
an original party to those Finance Documents as a [WCF/Participating] Lender;

 

4.4 chooses the following address for the delivery of notices for the purposes
of clause 35.1 (Notices) of the Facility Agreement:

 

Address:    [insert] Telefax No:    [insert] Attention:            [insert]; and

 

4.5 chooses the following address for the service of documents in legal
proceedings in connection with the Facility Agreement for the purposes of
clause 35.2 (Domicilia) of the Facility Agreement:

[insert].

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5 This Accession Undertaking may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Accession Undertaking.

 

6 This Accession Undertaking shall be governed by and construed in accordance
with the laws of South Africa.

 

For and on behalf of The Acceding Party
[Full name of acceding [WCF/Participating] Lender]

 

Name: Capacity: Who warrants his authority hereto For and on behalf The Facility
Agent Nedbank Limited (acting through its Corporate Banking division)

 

Name: Capacity: Who warrants his authority hereto

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 4:

Form of Accession Undertaking

Part II: For use by Additional Borrowers and Guarantors

 

To:    Nedbank Limited (acting through its Corporate Banking division) (as
Facility Agent) And to:    [insert] From:    [Insert full name of Additional
Borrower/Additional Guarantor*] (Acceding Party) Date:    Dear Sirs   

Facilities Agreement dated [—] 2009 (Facility Agreement) – Accession Undertaking

 

1 We refer to the Facility Agreement.

 

2 This is an Accession Undertaking, and terms used in this Accession Undertaking
have the same meaning as in the Facility Agreement unless given a different
meaning in this Accession Undertaking.

 

3 [Subsidiary] agrees to become an Additional [Borrower/Guarantor]* and to be
bound by the terms of the Finance Documents as an Additional
[Borrower/Guarantor]* pursuant to [clause 26.2 (Additional
Borrowers)]/[clause 26.4 (Additional Guarantors)]* of the Facility Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction] [and an external company in accordance with the laws of South
Africa].

 

4 The Acceding Party:

 

4.1 chooses the following address for the delivery of notices for the purposes
of clause 35.1 (Notices) of the Facility Agreement:

 

[insert]    Telefax No:    [insert] Attention:    [insert]; and

 

4.2 chooses the following address for the service of documents in legal
proceedings in connection with the Facility Agreement for the purposes of
clause 35.2 (Domicilia) of the Facility Agreement:

[insert].

 

5 This Accession Undertaking may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Accession Undertaking.

 

6 This Accession Undertaking shall be governed by and construed in accordance
with the laws of South Africa.

 

 

* Delete as appropriate.

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For and on behalf of

The Acceding Party

[Full name of Acceding Borrower/Guarantor]

 

Name:

Capacity:

Who warrants his authority hereto

For and on behalf

The Facility Agent

Nedbank Limited (acting through its Corporate Banking division)

 

Name:

Capacity:

Who warrants his authority hereto

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 5:

Form of Compliance Certificate

 

To:    Nedbank Limited (acting through its Corporate Banking division) (as
Facility Agent) And to:    [insert] [Date]    Dear Sirs   

Facilities Agreement dated [—] 2009 (Facility Agreement) – Compliance
Certificate

 

1 We refer to the Facility Agreement.

 

2 This is a Compliance Certificate, and terms used in this Compliance
Certificate have the same meaning as in the Facility Agreement unless given a
different meaning in this Compliance Certificate.

 

3 This Compliance Certificate is in respect of the Measurement Period ended
[                    ] (the Measurement Date).

 

4 We confirm that in respect of the Measurement Date:

 

     As Calculated    Covenant    Compliance
(Yes/No)

Interest Cover Ratio

        

Annual Total Debt Service Cover Ratio

        

Total Debt Cover Ratio

        

[We confirm that no Default is continuing.]*

 

For and on behalf of      For and on behalf of [Relevant Obligor]      [Relevant
Obligor]

 

    

 

Name:      Name: Capacity:      Capacity: Who warrants his authority hereto     
Who warrants his authority hereto

 

*  If this statement cannot be made, the Certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6:

Form of Transfer Certificate

 

To:    Nedbank Limited (acting through its Corporate Banking division) (as
Facility Agent) From:    [the Existing Lender] (the Existing Lender) and [the
New Lender] (New Lender) Date:    Dear Sirs   

Facilities Agreement dated [—] 2009 (Facility Agreement) – Transfer Certificate

 

1 We refer to the Facility Agreement.

 

2 This is a Transfer Certificate, and terms used in this Transfer Certificate
have the same meaning as in the Facility Agreement unless given a different
meaning in this Transfer Certificate.

 

3 We refer to clause 25.4 (Procedure for transfer) of the Facility Agreement:

 

3.1 [The Existing Lender and the New Lender agree to the Existing Lender and the
New Lender ceding and assigning in accordance with clause 25.1(1) of the
Facility Agreement all or part of the Existing Lender’s rights referred to in
Annexe “A” to this Transfer Certificate in accordance with clause 25.2
(Conditions of cessions, assignments or transfers) of the Facility Agreement and
all its related rights under the Finance Documents to which it is a party] /
[The Existing Lender and the New Lender agree to the Existing Lender and the New
Lender transferring by cession and delegation all or part of the Existing
Lender’s Commitment, rights and obligations referred to in Annexe “A” to this
Transfer Certificate in accordance with clause 25.2 (Conditions of cessions,
assignments or transfers) of the Facility Agreement and all its related rights
and obligations under the Finance Documents to which it is a party]*.

 

3.2 The proposed Transfer Date is [insert].

 

3.3 The address, fax number and attention details for delivery of notices and
the service of documents in legal proceedings in connection with the Facility
Agreement of the New Lender for the purposes of clause 35 (Notices and
domicilia) of the Facility Agreement are set out in Annexe “A” to this Transfer
Certificate.

 

4 The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in clause 25.3 (Limitation of responsibility of Existing
Lenders) of the Facility Agreement.

 

5 This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

6 This Transfer Certificate is governed and construed in accordance with the
laws of South Africa.

 

 

*  Delete whichever is not applicable

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commitment/rights and obligations to be transferred

[insert relevant details]

[Address, fax number and attention details for notices and account details for
payments.]

 

[Existing Lender]    [New Lender]    By:    By:   

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [insert].

 

For and on behalf of   The Facility Agent   Nedbank Limited (acting through its
Corporate Banking division)  

 

  Name:   Capacity:   Who warrants his authority hereto  

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7:

Permitted Transferees

Part I: Local banks

FirstRand Bank Limited

Nedbank Limited

Investec Bank Limited

Part II: Foreign banks

ABN Amro Bank N.V.

HSBC

Royal Bank of Scotland

Part III: Financial institutions

Old Mutual Specialised Finance Proprietary Limited

Old Mutual Life Assurance Company (South Africa) Limited

Part IV: Affiliates

Any affiliates, subsidiaries or holding companies of any of the banks or
financial institutions listed in this Schedule 7 (Permitted Transferees) that
are not hedge funds.

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 8:

Form of Resignation Letter

 

To:

  Nedbank Limited (acting through its Corporate Banking division) (as Facility
Agent)

From:

  [resigning Obligor] and [Original Borrowers]

Dated:

 

Dear Sirs

Facilities Agreement dated [—] 2009 (Facility Agreement)

 

1 We refer to the Facility Agreement. This is a Resignation Letter. Terms
defined in the Facility Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.

 

2 Pursuant to [clause 26.3 (Resignation of a Borrower)] / [clause 26.5
(Resignation of a Guarantor)], we request that [resigning Obligor] be released
from its obligations as a [Borrower] / [Guarantor] under the Facility Agreement.

 

3 We confirm that:

 

3.1 no Default is continuing or would result from the acceptance of this
request; and

 

3.2 [                    ]*

 

4 This Resignation Letter is governed by South African law.

 

[Original Borrowers]

   [resigning Obligor]

By:

   By:

 

 

* Insert any other conditions required by the Facility Agreement.

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 9:

Form of Indebtedness Compliance Certificate

Nedbank Limited (acting through its Corporate Banking division) (as Facility
Agent)

And to:         [insert]

[Date]

Dear Sirs

Facilities Agreement dated [—] 2009 (Facility Agreement) – Indebtedness
Compliance Certificate

 

1 We refer to the Facility Agreement.

 

2 This is an Indebtedness Compliance Certificate, and terms used in this
Indebtedness Compliance Certificate have the same meaning as in the Facility
Agreement unless given a different meaning in this Indebtedness Compliance
Certificate.

 

3 This Indebtedness Compliance Certificate is in respect of the quarter ended
[                    ] (the Measurement Date).

 

4 We confirm that in respect of the Measurement Date:

 

     As Calculated    Compliance
Threshold      Compliance
(Yes/No)

Aggregate Interest Bearing Debt

        ZAR1 500 000 000      

 

For and on behalf of

[Obligor]

     

For and on behalf of

[Obligor]

 

Name:

Capacity:

Who warrants his authority hereto

     

 

Name:

Capacity:

Who warrants his authority hereto

 

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 10:

Existing Facilities

 

1 Annexure “A” - Existing Letter of Credit Agreement

 

2 Annexure “B” – Existing ABF Facility Master Agreements

 

3 Annexure “C” – The Sisonke Partnership Facility Letter

 

4 Annexure “D” – UTi Shared Services Facility Letter

 

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 11:

Form of Standby Letter of Credit

 

MT 700 - Format specifications  

Destination Bank

  NEDBANK LIMITED

Swift Address

  NEDSZAJJ

Sequence of Total 27

  1/1

Form of Doc Credit 40A

  IRREVOCABLE STANDBY

Doc Credit Number 20

  STIC

Date of Issue 31C

  2009-07-06

Date & place of expiry 31D

  2010-07-06 South Africa

Applicant Bank 51A

  NEDSZAJJ

Applicant name & Address 50

  UTI SOUTH AFRICA (PTY) LTD   49 JONES ROAD   JET PARK   1620

Beneficiary 59

  NEDBANK LIMITED CORPORATE BANKING DIVISION   1ST FLOOR, BLOCK F, NEDCOR
SANDTON   135 RIVOINA ROAD   SANDTON   2196

Currency &Amount 32B

  ZAR 650,000,000.00 (subject to change)

Available with…. by. 41D

  NEDSZAJJ   BY PAYMENT

Documents required 46A

 

1. FORM OF DEMAND

TO NEDBANK LTD HEAD OFFICE

4TH FLOOR, BLOCK F, NEDCOR SANDTON

135 RIVONIA ROAD, SANDTON 2196

DEAR SIRS

IRREVOCABLE STANDBY LETTER OF CREDIT NO.STIC…. ISSUED IN FAVOUR OF

NEDBANK LTD CORPORATE BANKING.

WE REFER TO THE LETTER OF CREDIT; TERMS DEFINED IN THE LETTER OF

CREDIT HAVE THE SAME MEANING WHEN USED IN THIS DEMAND.

WE CERTIFY THAT THE SUM OF ( ) REPRESENTS THE AMOUNT WE HAVE BEEN

REQUESTED TO PAY UNDER OUR LETTER(S) OF CREDIT NO(S) - …………

PAYMENT SHOULD BE MADE TO THE FOLLOWING ACCOUNT

NAME

ACCOUNT NUMBER

BANK

THE DATE OF THIS DEMAND IS NOT LATER THAN THE EXPIRY DATE.

YOURS FAITHFULLY

 

AUTHORISED SIGNATORY

  AUTHORISED SIGNATORY

FOR BENEFICIARY

 

 

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Additional conditions 47A

 

+ THIS IS A STANDBY LETTER OF CREDIT

 

+ AT THE REQUEST OF UTI SOUTH AFRICA PTY LTD WE HEREBY ESTABLISH OUR IRREVOCABLE
STANDBY LETTER OF CREDIT NUMBER STIC………. (The Letter of Credit) IN YOUR FAVOUR
ON THE FOLLOWING TERMS:

 

1. DEFINITIONS

 

1.1. IN THIS LETTER OF CREDIT BUSINESS DAY MEANS A DAY OTHER THAN A SATURDAY OR
SUNDAY OR A DAY ON WHICH BANKS ARE OPEN FOR GENERAL BUSINESS IN SOUTH AFRICA.
DEMAND MEANS A DEMAND OR CLAIM FOR PAYMENT UNDER THIS LETTER OF CREDIT IN THE
FORM OF THE SCHEDULE TO THIS LETTER OF CREDIT.

 

1.2. FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE AGAINST THE BENEFICIARY’S
REQUEST FOR DRAWING(S) BY GIVING TO THE ISSUING BANK A DULY COMPLETED DEMAND
PRIOR TO THE EXPIRATION DATE OF THIS LETTER OF CREDIT, NOT TO EXCEED THE TOTAL
AMOUNT AVAILABLE UNDER THIS LETTER OF CREDIT, AT THE TIME THE DEMAND IS
PRESENTED.

 

1.3. DEMAND MUST BE IN WRITING AND MAY BE GIVEN IN PERSON, BY POST OR
AUTHENTICATED SWIFT AND MUST BE RECEIVED BY THE ISSUING BANK AT NEDBANK LIMITED,
GROUND FLOOR NEDCOR PARK 2, 6 PRESS AVENUE, SELBY 2001 JOHANNESBURG, FOR THE
PURPOSE OF THIS LETTER OF CREDIT, AUTHENTICATED SWIFT WILL BE TREATED AS BEING
IN WRITING.

 

1.4. EACH DEMAND MUST INDICATE THAT THE CLAIM REPRESENTS THE AMOUNT YOU HAVE
BEEN REQUESTED TO PAY UNDER OUR L/C NUMBER STIC……

 

1.5. WHEN THE ISSUING BANK IS NO LONGER UNDER ANY OBLIGATION UNDER THIS LETTER
OF CREDIT, THE BENEFICIARY MUST RETURN THE ORIGINAL OF THIS LETTER OF CREDIT TO
THE ISSUING BANK.

 

1.6. IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED FOR AN ADDITIONAL PERIOD OF ONE YEAR FROM THE PRESENT OR FUTURE EXPIRY
DATE, UNLESS 30 DAYS PRIOR TO THAT DATE WE SEND YOU NOTICE IN WRITING BY
REGISTERED MAIL, OR TESTED TELEX, OR AUTHENTICATED SWIFT, THAT WE ELECT NOT TO
EXTEND THIS LETTER OF CREDIT FOR SUCH ADDITIONAL PERIOD. ANY SUCH NOTICE SHALL
BE EFFECTIVE WHEN SENT BY US AND UPON SUCH NOTICE RECEIVED BY YOU, YOU MAY DRAW
AT ANY TIME PRIOR TO THE THEN CURRENT EXPIRY DATE UP TO THE FULL AMOUNT THEN
AVAILABLE HEREUNDER BY YOUR DEMAND AND STATEMENT STATING

QUOTE

“THE AMOUNT (            ) OF THIS DRAWING UNDER STANDBY LETTER OF CREDIT NUMBER
STIC……. REPRESENTS SUMS OWED TO US AS WE HAVE RECEIVED NOTICE FROM THE ISSUING
BANK OF THEIR DECISION NOT TO EXTEND THIS STANDBY LETTER OF CREDIT FOR AN
ADDITIONAL YEAR.”

UNQUOTE

 

1.7. BUT IN ANY EVENT THE EXPIRY DATE WILL NOT BE EXTENDED BEYOND 08 JULY 2010
AFTER WHICH DATE THIS LETTER OF CREDIT WILL BE NULL AND VOID.

 

1.8. PARTIAL DRAWINGS ARE PERMITTED, MULTIPLE DRAWINGS ARE PERMITTED.

 

1.9. THE BENEFICIARY’S RIGHTS UNDER THIS LETTER OF CREDIT ARE NEITHER ASSIGNABLE
NOR TRANSFERABLE

 

1.10. WE HEREBY AGREE WITH YOU THAT ALL THE DRAWINGS UNDER AND IN COMPLIANCE
WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONOURED IF
DRAWN AND PRESENTED AT OUR COUNTERS ON OR BEFORE THE EXPIRATION DATE.

 

1.11. EXCEPT TO THE EXTENT AS IS INCONSISTENT WITH THE EXPRESS TERMS OF THIS
LETTER OF CREDIT , THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY
PRACTICES 1998, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO.590 (THE
ISP98).

 

104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.12. THIS LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF SOUTH AFRICA. THE SOUTH AFRICAN COURTS HAVE EXCLUSIVE
JURISDICTION TO SETTLE ANY DISPUTE IN CONNECTION WITH THIS LETTER OF CREDIT.

Charges 71B ALL BANKING CHARGES ARE FOR THE ACCOUNT OF THE BENEFICIARY

Presentation for period 48 DOCUMENTS TO BE PRESENTED WITHIN THE VALIDITY OF THE
CREDIT

Confirmation instructions 49 WITHOUT

Bank to Bank instruction 78 UPON RECEIPT OF YOUR DEMAND AS STATED ABOVE WE SHALL
REIMBURSE YOU PER YOUR INSTRUCTIONS NO LATER THAN THE 10TH BUSINESS DAY
FOLLOWING THE DATE OF OUR RECEIPT OF SUCH CLAIM.

Sender to receiver information 72 KINDLY ADVISE BENEFICIARY AND ACKNOWLEDGE
RECEIPT

We the undersigned hereby request you to establish for our account this standby
letter of credit in the format above and subject to The International Standby
Practice 98 (ISP 98), International Chamber of Commerce publication no. 590/

 

Authorised Signatory       Authorised Signatory Dated      

 

105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Sandton on the 5 day of September 2014.

For and on behalf of

Nedbank Limited (acting through its Corporate Banking division) (as Arranger,
Original WCF Lender and Original Participating Lender)

/s/ Leon L. Bierman

Name: Leon L. Bierman

Capacity: Credit Executive

Who warrants authority

/s/ Johan Fourie

Name: Johan Fourie

Capacity: Executive Corporate Banking

Who warrants authority

 

106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Sandton on the 5 day of September 2014.

For and on behalf of

Nedbank Limited (as Facility Agent)

/s/ Leon L. Bierman

Name: Leon L. Bierman Capacity: Credit Executive Who warrants authority

/s/ Johan Fourie

Name: Johan Fourie Capacity: Executive Corporate Banking Who warrants authority

 

107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at Sandton on the 5 day of September 2014.

For and on behalf of

Nedbank Limited (as Issuing Bank)

/s/ Leon L. Bierman

Name: Leon L. Bierman

Capacity: Credit Executive

Who warrants authority

/s/ Johan Fourie

Name: Johan Fourie

Capacity: Executive Corporate Banking

Who warrants authority

 

108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

UTi SA Proprietary Limited (as Original Borrower and Original Guarantor)

 

Name: Capacity: Who warrants authority

 

Name: Capacity: Who warrants authority

 

109



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

Pyramid Freight (Proprietary) Limited (incorporated in the British Virgin
Islands) (as Additional Borrower and Original Guarantor)

 

 

Name: Capacity: Who warrants authority

 

Name: Capacity: Who warrants authority

 

110



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

Co-ordinated Material Handling Proprietary Limited (as Original Borrower and
Original Guarantor)

 

 

Name: Capacity: Who warrants authority

 

Name: Capacity: Who warrants authority

 

111



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

Co-ordinated Investment Holdings Proprietary Limited (as Original Borrower and
Original Guarantor)

 

 

Name: Capacity: Who warrants authority

 

Name: Capacity: Who warrants authority

 

112



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

UTi-CMH Sub Assembly Proprietary Limited (as Original Borrower and Original
Guarantor)

 

 

Name: Capacity: Who warrants authority

 

Name: Capacity: Who warrants authority

 

113



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

Ilanga Freight Proprietary Limited (as Original Borrower and Original Guarantor)

 

 

Name: Capacity: Who warrants authority

 

Name: Capacity: Who warrants authority

 

114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

The Sisonke Partnership (as Additional Borrower and Additional Guarantor)

Pyramid Freight (Proprietary) Limited (incorporated in the British Virgin
Islands) in its capacity as a partner in The Sisonke Partnership

 

 

Name: Capacity: Who warrants authority

Chronic Solutions Company Proprietary Limited in its capacity as a partner in
The Sisonke Partnership

 

 

Name: Capacity: Who warrants authority

 

115



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

UTi Shared Services Proprietary Limited (as Additional Borrower and Additional
Guarantor)

 

 

Name: Capacity: Who warrants authority

 

Name:

Capacity:

Who warrants authority

 

116



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

UTi Logistics (Proprietary) Limited (incorporated in the British Virgin Islands)
(as Additional Borrower and Additional Guarantor)

 

 

Name: Capacity: Who warrants authority

 

Name: Capacity: Who warrants authority

 

117



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Signed at                     on the     day of         2014.

For and on behalf of

Marine Link Proprietary Limited (as Additional Borrower and Additional
Guarantor)

 

 

Name: Capacity: Who warrants authority

 

Name: Capacity: Who warrants authority

 

118



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annexure A – Existing Letter of Credit Agreement

 

119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annexure B– Existing ABF Facility Master Agreements

 

120



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annexure C – The Sisonke Partnership Facility Letter

 

121



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annexure D – UTi Shared Services Facility Letter

 

122